Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

AMENDMENT NO. 1, dated as of September 18, 2017 (this “Agreement”), among
Navistar Financial Corporation, a Delaware corporation (the “US Borrower”),
Navistar Financial, S.A. DE C.V., Sociedad Financiera de Objeto Multiple,
Entidad Regulada, a Mexican corporation (the “Mexican Borrower”; together with
the US Borrower, the “Borrowers”), the Lenders party hereto and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”), which shall
amend that certain Credit Agreement, dated as of March 27, 2016, among the
Borrowers, the several lenders from time to time party thereto (the “Lenders”),
the Administrative Agent and Bank of America, N.A., as Syndication Agent (the
“Existing Credit Agreement”, as amended by this Agreement, the “Credit
Agreement”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Existing Credit Agreement, and the Borrowers have requested that the
Existing Credit Agreement be amended as set forth herein;

WHEREAS, such amendments shall include, among other things, (i) the extension of
the Revolving Commitment Termination Date with respect to the Revolving
Commitments (such extended Revolving Commitments, the “Extended Revolving
Commitments”; the loans thereunder, the “Extended Revolving Loans”) and (ii) the
permission for certain Restricted Payments and Investments in connection with
incurrence of certain indebtedness;

WHEREAS, the Extended Revolving Loans will otherwise have the same terms as the
Revolving Loans currently outstanding under the Existing Credit Agreement except
as otherwise set forth herein;

WHEREAS, each existing Revolving Lender (each, an “Existing Revolving Lender”;
the existing Revolving Loans held by it, its “Existing Revolving Loans,” the
existing Revolving Commitments held by it, its “Existing Revolving Commitments”)
that executes and delivers a signature page to this Agreement and in connection
therewith agrees to continue all or a portion of its outstanding Existing
Revolving Commitments as Extended Revolving Commitments (such Revolving
Commitments, the “Continued Revolving Commitments” and such Revolving Lenders,
collectively, the “Continuing Revolving Lenders”) will thereby (i) agree to the
terms of this Agreement and (ii) agree to continue all or a portion of its
Existing Revolving Commitments outstanding on the Amendment No. 1 Effective Date
in a principal amount equal to the aggregate principal amount of such Existing
Revolving Commitments so continued;

WHEREAS, each Person (other than a Continuing Revolving Lender with respect to
Continuing Revolving Commitments) that agrees to make available Extended
Revolving Commitments (collectively, the “Additional Revolving Lenders”) will
make available Extended Revolving Commitments (the “Additional Extended
Revolving Commitments”, which such Additional Revolving

Commitments shall include the aggregate amount of the Extended Revolving
Commitments of any Continuing Revolving Lender in excess of such Continuing
Revolving Lender’s Continuing Revolving Commitments) to the Borrowers on the
Amendment No. 1 Effective Date in such amount as is determined by the Lead
Arranger and the US Borrower and notified to such Additional Revolving Lender;



--------------------------------------------------------------------------------

WHEREAS, the Continuing Revolving Lenders and the Additional Revolving Lenders
(collectively, the “Extended Revolving Lenders”) are severally willing to
continue their Existing Revolving Commitments as Extended Revolving Commitments
and/or to make available Additional Extended Revolving Commitments, as the case
may be, subject to the terms and conditions set forth in this Agreement; and

WHEREAS, the Borrowers, the Required Lenders, the Extended Revolving Lenders and
the Administrative Agent are willing to agree to this Agreement on the terms set
forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

“Additional Revolving Lenders” shall have the meaning set forth in the preamble
to this Agreement.

“Additional Extended Revolving Commitments” shall have the meaning set forth in
the preamble to this Agreement.

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement.

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Amendment No. 1 Effective Date” shall have the meaning set forth in Section 6.
“Amendments” shall have the meaning set forth in Section 4.

“Borrowers” shall have the meaning set forth in the preamble to this Agreement.

“Continued Revolving Commitments” shall have the meaning set forth in the
preamble to this Agreement.

“Continuing Revolving Lenders” shall have the meaning set forth in the preamble
to this Agreement.

“Credit Agreement” shall have the meaning set forth in the preamble to this
Agreement.

“Declining Lender” shall have the meaning set forth in Section 3.

“Existing Credit Agreement” shall have the meaning set forth in the preamble to
this Agreement.

“Extended Revolving Commitments” shall have the meaning set forth in the
preamble to this Agreement.

“Existing Revolving Lender” shall have the meaning set forth in the preamble to
this Agreement.

 

2



--------------------------------------------------------------------------------

“Existing Revolving Loans” shall have the meaning set forth in the preamble to
this Agreement.

“Extended Revolving Lenders” shall have the meaning set forth in the preamble to
this Agreement.

“Extended Revolving Loans” shall have the meaning set forth in the preamble to
this Agreement.

“Lenders” shall have the meaning set forth in the preamble to this Agreement.

“Mexican Borrower” shall have the meaning set forth in the preamble of this
Agreement.

“Reallocation” shall have the meaning set forth in Section 2(e).

“US Borrower” shall have the meaning set forth in the preamble of this
Agreement.

SECTION 2. Extended Revolving Commitments.

(a) Subject to the terms and conditions set forth herein, on the Amendment No. 1
Effective Date, (i) each Continuing Revolving Lender agrees to continue all or a
portion of its Existing Revolving Commitments as Extended Revolving Commitments
and (ii) each Additional Revolving Lender agrees to make available Additional
Extended Revolving Commitments on such date to the Borrowers in a principal
amount equal to such Additional Revolving Lender’s Additional Extended Revolving
Commitment. For purposes hereof, an Extended Revolving Lender shall become party
to the Credit Agreement as of the Amendment No. 1 Effective Date by executing
and delivering to the Administrative Agent, on or prior to the Amendment No. 1
Effective Date, a signed counterpart to this Agreement in its capacity as an
Extended Revolving Lender.

(b) Each Additional Revolving Lender will make its Additional Extended Revolving
Commitments available on the Amendment No. 1 Effective Date in an amount equal
to its Additional Extended Revolving Commitment. The Additional Extended
Revolving Commitments will be such amount (not exceeding any commitment offered
by such Additional Revolving Lender) allocated to it by the Lead Arranger and
notified to it on or prior to the Amendment No. 1 Effective Date and as is set
forth on Schedule 2.01 of the Credit Agreement. The commitments of the
Additional Revolving Lenders and the continuation undertakings of the Continuing
Revolving Lenders are several and no such Lender will be responsible for any
other such Lender’s failure to make or acquire by continuation its Extended
Revolving Commitments. The Extended Revolving Loans under the Extended Revolving
Commitments may from time to time be ABR Loans or Eurodollar Loans, as
determined by the Borrowers, as applicable, and notified to the Administrative
Agent as contemplated by Section 2.06 of the Credit Agreement.

(c) The obligation of each Extended Revolving Lender to make available or
continue Extended Revolving Commitments on the Amendment No. 1 Effective Date is
subject to the satisfaction of the conditions set forth in Section 6 of this
Agreement.

(d) The provisions of the Existing Credit Agreement with respect to
indemnification, reimbursement of costs and expenses, increased costs and break
funding payments shall continue in full force and effect with respect to, and
for the benefit of, each Existing Revolving Lender in respect of such Lender’s
Existing Revolving Commitments.

 

3



--------------------------------------------------------------------------------

(e) To the extent Revolving Loans are outstanding on the Amendment No. 1
Effective Date, each Extended Revolving Lender shall make an Extended Revolving
Loan on the Amendment No. 1 Effective Date in a manner contemplated by
Section 2.06 of the Credit Agreement, the proceeds of which will be used to
repay Existing Revolving Loans of the other Existing Revolving Lenders
immediately prior to the Amendment No. 1 Effective Date, and participations in
Letters of Credit shall be reallocated among the Extended Revolving Lenders, so
that, after giving effect thereto, the Extended Revolving Loans, Extended
Revolving Commitments and participations in Letters of Credit outstanding on the
Amendment No. 1 Effective Date are held by the Extended Revolving Lenders pro
rata based on their Extended Revolving Commitments after giving effect to the
Extended Revolving Commitments on the Amendment No. 1 Effective Date (the
“Reallocation”). For the avoidance of doubt (a) commitment fees and interest
shall be payable on the next date that fees and interest are payable pursuant to
Section 4.07 and Section 4.08 of the Credit Agreement, respectively, and reflect
the relative principal amounts of Extended Revolving Loans and participations in
Letters of Credit held by the Revolving Lenders both before and after the
Reallocation, and the US Borrower shall not be required to disburse an interest
or fee payment to the Existing Revolving Lenders on the Amendment No. 1
Effective Date (although interest and fees shall accrue on such date) merely due
to repayment of Existing Revolving Loans on such date pursuant to the
Reallocation and (b) none of the notifications contemplated by Section 4.05(b)
shall be required for any repayment of Existing Revolving Loans made pursuant to
the Reallocation. Notwithstanding anything to the contrary herein, after giving
effect to the Reallocation, (i) the Applicable Rate for the Extended Revolving
Loans held by the Extended Revolving Lenders for the Interest Period in which
the Amendment No. 1 Effective Date occurs shall be calculated to give effect to
the Reallocation on and after the Amendment No. 1 Effective Date and (ii) the
Interest Period in which the Amendment No. 1 Effective Date occurs shall not be
changed. Each Extended Revolving Lender agrees that the prepayment of Existing
Revolving Loans pursuant to the Reallocation shall not be considered a
prepayment for purposes of Section 4.11 of the Credit Agreement.

(f) The continuation of Continued Revolving Commitments may be implemented
pursuant to other procedures specified by the Lead Arranger (in consultation
with the Borrowers), including by repayment of Continued Revolving Commitments
of a Continuing Revolving Lender from the proceeds of Extended Revolving Loans
followed by a subsequent assignment to it of Extended Revolving Loans in the
same amount.

SECTION 3. Declining Lenders. If any Existing Revolving Lender holding Existing
Revolving Commitments declines or fails to consent to this Agreement (any such
Lender, a “Declining Lender”) by returning a signed counterpart to this
Agreement to the Administrative Agent prior to 11:59 p.m. New York time on
September 15, 2017, then such Declining Lender will make available its Revolving
Commitments pursuant to the same terms (including pricing and maturity) as such
Existing Revolving Commitments.

SECTION 4. Amendments. Effective as of the Amendment No. 1 Effective Date
(a) the Credit Agreement is hereby amended to delete the struck text (indicated
textually in the same manner as the following example: struck text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the Credit Agreement
attached as Exhibit A hereto and Schedule 2.01 to the Credit Agreement is hereby
amended as set forth attached as Exhibit B hereto (collectively, such
amendments, the “Amendments”), except that any Schedule, Exhibit or other
attachment to the Credit Agreement not amended pursuant to the terms of this
Agreement shall remain in effect without any amendment or other modification
thereto.

 

4



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties. The US Borrower represents and
warrants, and the Mexican Borrower represents and warrants with respect to
itself and its Subsidiaries, to each of the Lenders and the Administrative Agent
that as of the Amendment No. 1 Effective Date:

(a) This Agreement to be consummated by each Borrower is within such Borrower’s
corporate powers and has been duly authorized by all necessary corporate and, if
required, stockholder action. This Agreement has been duly executed and
delivered by each Borrower and constitutes a legal, valid and binding obligation
of each Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and

(b) The representations and warranties of the Borrowers, the Parent and
International set forth in the Loan Documents (except for, other than in the
case of the Loans made on the Amendment No. 1 Effective Date, the
representations and warranties set forth in Section 5.04(e) and Section 5.14(a)
of the Credit Agreement) and any other Loan Document shall be true and correct
in all material respects (without duplication of any materiality standard set
forth in such representation or warranty) on and as of the Amendment No. 1
Effective Date (except to the extent that any such representation and warranty
specifically refers to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects (without
duplication of any materiality standard set forth in such representation or
warranty) on and as of such earlier date).

SECTION 6. Conditions to Effectiveness of the Amendments. This Agreement and the
Amendments shall become effective on the date on which the following conditions
precedent have been satisfied or waived (the date on which such conditions shall
have been so satisfied or waived, the “Amendment No. 1 Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received a counterpart
or written evidence satisfactory to the Administrative Agent (which may include
electronic delivery of a signed signature page) that such party has signed a
counterpart of this Agreement from each Borrower, the Administrative Agent, each
Extended Revolving Lender and the Required Lenders;

(b) If any Revolving Loans under the Revolving Facility are outstanding on the
Amendment No. 1 Effective Date, the Administrative Agent shall have received
from the applicable Borrower a Borrowing Request with respect to the Revolving
Commitments no later than three Business Days prior to the Amendment No. 1
Effective Date;

(c) On the Amendment No. 1 Effective Date and immediately after giving effect
thereto, no Default or Event of Default shall exist or result therefrom;

(d) the representations and warranties set forth in Section 5 hereof shall be
true and correct in all material respects (without duplication of any
materiality standard set forth in such representation or warranty);

(e) (i) The US Borrower fully ratifies and affirms that the Liens as granted
under the Collateral Documents securing payment of the Mexican Obligations and
US Obligations are in all respects continuing and in full force and effect and
secure the payment of the Mexican Obligations and the US Obligations and
(ii) the US Borrower ratifies and affirms all Security Documents to which it is
a party and agrees that all collateral granted thereunder secures all Mexican
Obligations and US Obligations;

 

5



--------------------------------------------------------------------------------

(f) all security interests and liens granted pursuant to the Loan Documents
secure and shall continue to secure the payment and performance of all of the
Obligations pursuant to the Loan Documents, whether now existing or hereafter
arising;

(g) The Administrative Agent, the Lenders and the Joint Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Amendment No. 1 Effective Date, including, and to the extent invoiced,
reimbursement or payment of all reasonable out of pocket expenses required to be
reimbursed or paid by the Borrowers hereunder;

(h) The Administrative Agent shall have received a certificate of each Borrower,
dated the Amendment No. 1 Effective Date, as to (i) the adoption of resolutions
(or equivalent corporate actions including, in the case of the Mexican Borrower,
notarized powers of attorney, certified by a Mexican notary public, evidencing
authority to, among other things, execute negotiable instruments), of the Board
of Directors (or other similar governing body) of each Borrower authorizing
(A) the execution, delivery and performance of this Agreement and (B) the
borrowings contemplated hereunder, (ii) the incumbency and true signature of the
officers of each Borrower executing this Agreement issued hereunder and
(iii) the certificate of incorporation and by-laws, in the case of the US
Borrower, and the incorporation deed (acta constitutiva) with recording
information and the current by-laws (estatutos sociales vigentes) (certified by
a Mexican notary public), in the case of the Mexican Borrower, which certificate
shall be reasonably satisfactory in form and substance to the Administrative
Agent and its counsel and executed by the secretary or any assistant secretary
or a legal representative of such Borrower;

(i) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
No. 1 Effective Date) of (i) Paul Hastings LLP, New York counsel for the
Borrowers, substantially in the form of Exhibit B-1, (ii) internal counsel of
the US Borrower, substantially in the form of Exhibit B-2 and
(iii) Gonzalez-Calvillo, S.C., Mexican counsel for the Borrowers, substantially
in the form of Exhibit B-3, and, in each case, covering such matters relating to
the Borrowers, this Agreement or the Transactions as the Administrative Agent
shall reasonably request;

(j) The Administrative Agent shall have received a customary certificate from
the chief financial officer or treasurer of the US Borrower certifying that the
US Borrower, the Mexican Borrower, and their Subsidiaries, on a consolidated
basis after giving effect to the Transactions contemplated to occur on the
Effective Date, are solvent (within the meaning of Section 5.18 of the Credit
Agreement);

(k) The Administrative Agent shall have received evidence that the US Borrower
has agreed to act as agent for service of process in New York, New York on
behalf of the Mexican Borrower under this Agreement (together with a notarized
power of attorney to that effect); and

(l) The Administrative Agent shall have received a certificate from the US
Borrower evidencing that the Collateral Coverage Ratio as of and after giving
effect on a pro forma basis to the Transactions to occur on the Effective Date
is, in the reasonable judgment of the US Borrower based on then available
financial information, at least 1.35 to 1.00.

SECTION 7. Effect on the Loan Documents. (a) Except as specifically contemplated
hereby, this Agreement shall not extinguish the 2011 Extended Maturity Term
Loans outstanding or any outstanding Existing Revolving Loans that are not
extended to Extended Revolving Loans under the Credit Agreement and nothing
herein contained shall be construed as a substitution or novation of the

 

6



--------------------------------------------------------------------------------

2011 Extended Maturity Term Loans or such Existing Revolving Loans outstanding
under the Credit Agreement, which shall remain outstanding after the Amendment
No. 1 Effective Date. Except as specifically amended herein, all Loan Documents
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. Each Borrower hereby agrees, with respect to each Loan
Document to which it is a party, that (i) all of its obligations, liabilities
and indebtedness under such Loan Document shall remain in full force and effect
on a continuous basis after giving effect to this Agreement and the Amendments
and all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to this Agreement and the Amendments, as
collateral security for its obligations, liabilities and indebtedness under the
Credit Agreement and the other Loan Documents;

(b) Upon the Amendment No. 1 Effective Date each reference in the Credit
Agreement to “this Agreement,” “herein,” “hereto,” “hereunder,” “hereof,” or in
the other Loan Documents to the “Credit Agreement”, or, in each case, words of
like import shall mean and be a reference to the Credit

Agreement, as amended and modified by the Amendments;

(c) Except as expressly set forth in this Agreement, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents; and

(d) The Borrowers and the other parties hereto acknowledge and agree that this
Agreement shall constitute a Loan Document.

SECTION 8. Expenses. The Borrowers agree to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and expenses incurred in
connection with this Agreement, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, the reasonable and
documented fees and disbursements of counsel to the Administrative Agent, all in
accordance with and subject to Section 4.07 of the Credit Agreement.

SECTION 9. GOVERNING LAW; WAIVER OF JURY TRIAL; SERVICE OF PROCESS. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH OF
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE US BORROWER (IN THE
CASE OF THE MEXICAN BORROWER, AS THE MEXICAN BORROWER’S AGENT FOR SERVICE OF
PROCESS) OR TO ANY OTHER PARTY AT ITS ADDRESS SET FORTH IN SECTION 12.01 OF THE
CREDIT AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT
SHALL HAVE BEEN NOTIFIED PURSUANT THERETO.

 

7



--------------------------------------------------------------------------------

SECTION 10. Amendments; Execution in Counterparts. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by the Borrowers, the Administrative Agent and the requisite Lenders in
accordance with Section 12.02 of the Credit Agreement. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by email or facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

SECTION 11. Acknowledgement and Consent. Parent and International hereby
acknowledge and consent to this Agreement and the Amendments to the Existing
Credit Agreement contemplated hereby and, in the case of Parent, agrees with
respect to the Parent Guarantee, and in each case of Parent and International,
agrees with respect to the Parents’ Side Agreement and Parent Guarantee, that
such Loan Document shall remain in full force and effect on a continuous basis
after giving effect to this Agreement and the Amendment No. 1 Effective Date.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

NAVISTAR FINANCIAL CORPORATION By:   /s/ Anthony Aiello

Name:   Anthony Aiello Title:   Vice President and Treasurer

 

NAVISTAR FINANCIAL, S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJECTO MULTIPLE,
ENTIDAD REGULADA By:   /s/ José de Jesús Lechuga Corvacho

Name: José de Jesús Lechuga Corvacho Title:  Attorney In Fact

 

[Amendment No. 1 – Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender By:   /s/ Gene
Riego de Dios

Name:   Gene Riego de Dios Title:   Executive Director

 

[Amendment No. 1 – Signature Page]



--------------------------------------------------------------------------------

Bank of America, N.A., as an Extended Revolving Lender and a Swingline Lender
By:   /s/ Brian Lukehart

Name:   Brian Lukehart Title:   Director

 

[Amendment No. 1 – Signature Page]



--------------------------------------------------------------------------------

CITIBANK N.A., as an Extended Revolving Lender By:   /s/ Matthew Burke

Name:   Matthew Burke Title:   Vice President

 

[Amendment No. 1 – Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as an Extended Revolving Lender By:   /s/
Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

 

[Amendment No. 1 – Signature Page]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as an Extended Revolving Lender By:   /s/ Mary
Kay Coyle

Name:   Mary Kay Coyle Title:   Managing Director

By:   /s/ Marcus Tarkington

Name:   Marcus Tarkington Title:   Director

 

[Amendment No. 1 – Signature Page]



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as an Extended Revolving Lender By:   /s/ David
Thompson

Name:   David Thompson Title:   Senior Associate

By:   /s/ Martin Eyok

Name:   Martin Eyok Title:   Senior Financing Manager

 

[Amendment No. 1 – Signature Page]



--------------------------------------------------------------------------------

Acknowledged by the Parent and International in accordance with Section 11 of
this Agreement: NAVISTAR INTERNATIONAL CORPORATION By:   /s/ William V.
McMenamin

Name:   William V. McMenamin Title:   President, Financial Services and
Treasurer NAVISTAR INC.

By:   /s/ William V. McMenamin

Name:   William V. McMenamin Title:   President, Financial Services and
Treasurer

 

[Amendment No. 1 – Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of

May 27, 2016

as amended by Amendment No. 1, dated as of September 18, 2017

among

NAVISTAR FINANCIAL CORPORATION,

and

NAVISTAR FINANCIAL, S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO

MULTIPLE, ENTIDAD REGULADA

as Borrowers

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

BANK OF AMERICA, N.A.,

as Syndication Agent

 

 

JPMORGAN CHASE BANK, N.A, and MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Classification of Loans and Borrowings

     3235  

SECTION 1.03. Terms Generally

     3235  

SECTION 1.04. Accounting Terms; GAAP

     36  

SECTION 1.05. Interpretation

     3336  

ARTICLE II THE US CREDIT FACILITIES

     3336  

SECTION 2.01. [Reserved]

     3336  

SECTION 2.02. [Reserved]

     3336  

SECTION 2.03. Repayment of Term Loans

     3336  

SECTION 2.04. US Revolving Commitments

     3437  

SECTION 2.05. US Revolving Loans and Borrowings

     3437  

SECTION 2.06. Procedure for US Revolving Borrowings

     3538  

SECTION 2.07. Certain Borrowings of US Revolving Loans and Refunding of Loans

     3639  

SECTION 2.08. Swingline Loans

     3640  

SECTION 2.09. Letters of Credit

     3841  

ARTICLE III THE MEXICAN CREDIT FACILITY

     4347  

SECTION 3.01. Commitments

     4347  

SECTION 3.02. Loans and Borrowings

     4347  

SECTION 3.03. Requests for Mexican Revolving Borrowings

     4448  

ARTICLE IV TERMS APPLICABLE TO US CREDIT FACILITIES AND MEXICAN CREDIT FACILITY

     4548  

SECTION 4.01. Funding of Borrowings

     4548  

SECTION 4.02. Interest Elections

     4549  

SECTION 4.03. Termination and Reduction of Revolving Commitments

     4750  

SECTION 4.04. Repayment of Loans; Evidence of Debt

     4751  

SECTION 4.05. Optional Prepayments of Loans

     4852  

SECTION 4.06. Mandatory Prepayments and Commitment Reductions

     4953  

SECTION 4.07. Fees

     53  

SECTION 4.08. Interest

     54  

SECTION 4.09. Alternate Rate of Interest

     5155  

SECTION 4.10. Increased Costs

     5256  

SECTION 4.11. Break Funding Payments

     5357  

SECTION 4.12. Taxes

     5358  

SECTION 4.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     5761  

 

i



--------------------------------------------------------------------------------

SECTION 4.14. Mitigation Obligations; Replacement of Lenders

     5964  

SECTION 4.15. Defaulting Lenders

     6064  

SECTION 4.16. Incremental Loans and Commitments

     6267  

SECTION 4.17. Extension of Loans and Commitments

     6469  

SECTION 4.18. Sanctions Illegality

     6671  

SECTION 4.19. Alternate Rate of Interest

     72  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     6773  

SECTION 5.01. Organization; Powers

     6773  

SECTION 5.02. Authorization; Enforceability

     6773  

SECTION 5.03. Governmental Approvals; No Conflicts

     6774  

SECTION 5.04. Financial Condition; No Material Adverse Change

     6874  

SECTION 5.05. Litigation

     6875  

SECTION 5.06. Compliance with Laws and Agreements

     6975  

SECTION 5.07. Investment Company Status

     6975  

SECTION 5.08. Taxes

     6975  

SECTION 5.09. ERISA

     6975  

SECTION 5.10. Subsidiaries

     6975  

SECTION 5.11. Ownership of Property; Liens

     6976  

SECTION 5.12. Use of Proceeds

     6976  

SECTION 5.13. Foreign Exchange Regulations; Immunity; Enforcement

     6976  

SECTION 5.14. Disclosure

     7076  

SECTION 5.15. Title; No Other Liens

     7076  

SECTION 5.16. Perfected First Priority Lien

     7077  

SECTION 5.17. Regulation U

     7077  

SECTION 5.18. Solvency

     7077  

SECTION 5.19. EEA Financial Institutions

     7177  

SECTION 5.20. Anti-Corruption Laws and Sanctions

     7177  

ARTICLE VI CONDITIONS

     7178  

SECTION 6.01. Effective Date

     7178  

SECTION 6.02. Each Borrowing Event

     7481  

ARTICLE VII AFFIRMATIVE COVENANTS

     7582  

SECTION 7.01. Financial Statements and Other Information

     7582  

SECTION 7.02. Notices of Material Events

     7784  

SECTION 7.03. Existence; Conduct of Business

     7885  

SECTION 7.04. Payment of Obligations

     7885  

SECTION 7.05. Maintenance of Properties; Insurance

     7885  

SECTION 7.06. Books and Records; Inspection Rights

     7885  

SECTION 7.07. Compliance with Laws and Material Contractual Obligations

     7885  

SECTION 7.08. Intercompany Agreements

     7986  

SECTION 7.09. Federal Regulations

     8087  

SECTION 7.10. Quarterly Conference Calls

     8087  

 

ii



--------------------------------------------------------------------------------

SECTION 7.11. Additional Collateral, etc

     8187  

ARTICLE VIII NEGATIVE COVENANTS

     8188  

SECTION 8.01. Financial Covenants

     8188  

SECTION 8.02. Indebtedness

     8188  

SECTION 8.03. Liens

     8289  

SECTION 8.04. Fundamental Changes

     8390  

SECTION 8.05. Investments, Loans, Advances, Guarantees and Acquisitions; Hedging
Agreements

     8491  

SECTION 8.06. Restricted Payments

     8593  

SECTION 8.07. Transactions with Affiliates

     8693  

SECTION 8.08. Negative Pledge

     8694  

SECTION 8.09. Prepayments of Subordinated Debt

     8694  

SECTION 8.10. Serviced Wholesale Portfolio Quality

     8694  

SECTION 8.11. Sales and Leasebacks

     8795  

SECTION 8.12. Changes in Fiscal Periods

     8795  

SECTION 8.13. Use of Proceeds

     8795  

SECTION 8.14. Sanctions

     8795  

ARTICLE IX EVENTS OF DEFAULT

     8895  

ARTICLE X THE ADMINISTRATIVE AGENT

     9199  

ARTICLE XI GUARANTEE

     95103  

SECTION 11.01. Guarantee

     95103  

SECTION 11.02. Waiver of Subrogation

     95103  

SECTION 11.03. Modification of Mexican Obligations

     95103  

SECTION 11.04. Waiver by the US Borrower

     96104  

SECTION 11.05. Reinstatement

     97105  

SECTION 11.06. Keepwell

     97105  

ARTICLE XII MISCELLANEOUS

     97105  

SECTION 12.01. Notices

     97105  

SECTION 12.02. Waivers; Amendments

     98107  

SECTION 12.03. Expenses; Indemnity; Damage Waiver

     99108  

SECTION 12.04. Successors and Assigns

     101109  

SECTION 12.05. Survival

     104113  

SECTION 12.06. Counterparts; Integration; Amendment and Restatement

     105113  

SECTION 12.07. Severability

     105114  

SECTION 12.08. Right of Setoff

     105114  

SECTION 12.09. GOVERNING LAW

     106114  

SECTION 12.10. Submission To Jurisdiction; Waivers

     106115  

SECTION 12.11. Acknowledgments

     107115  

SECTION 12.12. WAIVERS OF JURY TRIAL

     107116  

 

iii



--------------------------------------------------------------------------------

SECTION 12.13. Headings

     107116  

SECTION 12.14. Confidentiality

     107116  

SECTION 12.15. Interest Rate Limitation

     108117  

SECTION 12.16. Waiver of Immunities

     108117  

SECTION 12.17. Judgment Currency

     108117  

SECTION 12.18. Loan Equalization; Loan Conversion

     108117  

SECTION 12.19. Release of Liens

     109118  

SECTION 12.20. Intercompany Security Agreements

     110118  

SECTION 12.21. Blocked Account

     110119  

SECTION 12.22. USA PATRIOT Act

     110119  

SECTION 12.23. Consents under the Security Agreement

     110119  

SECTION 12.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

     110119  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 5.05 – Disclosed Matters

Schedule 5.10 – Subsidiaries

Schedule 8.02 – Existing Indebtedness

Schedule 8.03 – Existing Liens

 

EXHIBITS:

   

Exhibit A

  –  

Form of Assignment and Acceptance

Exhibit B-1

  –  

Form of Opinion of Borrower’s New York Counsel

Exhibit B-2

  –  

Form of Opinion of Borrower’s Internal Counsel

Exhibit B-3

  –  

Form of Opinion of Borrowers’ Mexican Counsel

Exhibit C

  –  

Form of Parents’ Side Agreement

Exhibit D

  –  

Form of Report of Statistical Information

Exhibit E

  –  

Form of Borrowing Request

Exhibit F

  –  

Form of Compliance Certificate

Exhibit G

  –  

Form of Parent Guarantee

Exhibit H

  –  

Form of Second Amended and Restated Security Agreement

Exhibit I

  –  

[Reserved]

Exhibit J

  –  

Form of Blocked Account Agreement

Exhibit K

  –  

Form of Blocked Account Certificate

Exhibit L

  –  

Form of Collateral Coverage Ratio Certificate

Exhibit M

  –  

Form of U.S. Tax Compliance Certificate

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
May 27, 2016, as amended by Amendment No. 1, dated as of September 18, 2017,
among NAVISTAR FINANCIAL CORPORATION, a Delaware corporation (the “US Borrower”)
and NAVISTAR FINANCIAL, S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO MULTIPLE,
ENTIDAD REGULADA, a Mexican corporation (the “Mexican Borrower”; together with
the US Borrower, the “Borrowers”), the LENDERS party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, and BANK OF AMERICA, N.A., as Syndication
Agent.

W I T N E S S E T H:

WHEREAS, the Borrowers are parties to the Existing Credit Agreement (as defined
below);

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated as set forth below; and

WHEREAS, subject to the conditions set forth herein, the Required Lenders under
the Existing Credit Agreement, the Administrative Agent, the Issuing Bank and
the Swingline Lender have agreed to amend and restate in its entirety the
Existing Credit Agreement as set forth below;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree that, on the Effective Date, the
Existing Credit Agreement will be amended and restated in its entirety as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2011 Extended Maturity Date Term Loan” means a Term Loan made to the US
Borrower on the Original Closing Date and, after giving effect to the Effective
Date, maturing on the Extended Maturity Date, held by any US Lender in a
principal amount not to exceed the amount set forth under the heading “2011
Extended Maturity Date Term Loans” opposite such Lender’s name on Schedule 2.01.
The aggregate principal amount of 2011 Extended Maturity Date Term Loans
outstanding on the Effective Date is $92,038,139.63.

“2011 Original Maturity Date Term Loan” means a Term Loan made to the US
Borrower on the Original Closing Date and maturing on the Original Maturity
Date, held by any US Lender in a principal amount not to exceed the amount set
forth under the heading “2011 Original Maturity Date Term Loans” opposite such
Lender’s name on Schedule 2.01.



--------------------------------------------------------------------------------

The aggregate principal amount of 2011 Original Maturity Date Term Loans
outstanding on the Effective Date is $137,461,860.37.

“2011 Term Loans” means collectively, the 2011 Original Maturity Date Term Loans
and the 2011 Extended Maturity Date Term Loans.

“2015 Annual Report” means the US Borrower’s 2015 annual report for the fiscal
year ended October 31, 2015, in the form delivered to the Lenders prior to the
date hereof.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Additional Indebtedness” means, Indebtedness for Borrowed Money
incurred, in each case, by the US Borrower, its Subsidiaries or the Mexican
Borrower after the Amendment No. 1 Effective Date that (i) has a final scheduled
maturity date of not less than the date that is twelve months after the Second
Extended Maturity Date and (ii) has no scheduled amortization payments that are
greater than 1.00% per annum.

“Additional Dividend/Investment Amount” means the lesser of (x) the aggregate
principal amount of Acceptable Additional Indebtedness minus the amount of such
Acceptable Additional Indebtedness used to repay in full the 2011 Extended
Maturity Date Term Loans and (y) $150,000,000.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under this Agreement and the other Loan
Documents, or any successor agent appointed in accordance with Article X hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person (other
than, in the case of any Borrower, such Borrower’s respective Subsidiaries) that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business

 

2



--------------------------------------------------------------------------------

Day) plus 1%, provided that, for the avoidance of doubt, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day; provided that if the Alternate Base Rate shall be less than zero, such rate
shall be deemed to zero for the purposes of this Agreement. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively. With respect to the Extended
Revolving Loans and any New Term Loans, New TLB Loans and additional or
increased US Revolving Loans made after the Amendment No. 1 Effective Date, if
the Alternate Base Rate is being used as an alternate rate of interest pursuant
to Section 4.19 hereof, then the Alternate Base Rate shall be the greater of
clause (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the Alternate Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Amendment No. 1” shall mean that certain Amendment No. 1 to the Third Amended
and Restated Credit Agreement, dated as of September 18, 2017, among the
Borrowers, the Lenders party thereto and the Administrative Agent.

“Amendment No. 1 Effective Date” shall have the meaning set forth in the
Amendment No. 1.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Rate” means, with respect to Revolving Loans, Swingline Loans and
Term Loans, for any day, with respect to any ABR Loan or Eurodollar Loan, or
with respect to the commitment fees payable with respect to the Revolving
Facility, as the case may be, the applicable rate per annum set forth in the
Pricing Grid under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment
Fee Rate”, as the case may be, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt of the Parent or the US
Borrower (whichever has the higher ratings).

“Approved Fund” has the meaning set forth in Section 12.04(b).

“Asset Sale” means any Disposition of property or series of related Dispositions
of property (excluding the Disposition of obsolete or worn-out property in the
ordinary course of business and any Disposition permitted by Section 8.04) that
yields gross proceeds to the US Borrower or its Subsidiaries (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $10,000,000.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Commitment Termination Date and the
date of termination of the Revolving Commitments.

“Available Mexican Commitment” means, as at any date of determination (after
giving effect to the making, and the application of the proceeds, of any US
Revolving Loans required to be made on such date pursuant to Section 2.07), with
respect to any Mexican Lender, an amount equal to (a) the lesser of (i) the
excess, if any, of (x) the amount of such Mexican Lender’s Mexican Commitment in
effect on such date over (y) such Mexican Lender’s Mexican Commitment Percentage
of the aggregate principal amount of Mexican Revolving Loans outstanding on such
date and (ii) the excess, if any, of (x) the amount of such Mexican Lender’s US
Revolving Commitment in effect on such date over (y) the amount of the Revolving
Credit Exposure of such Mexican Lender on such date minus (b) an amount equal to
the product of (i) such Mexican Lender’s Mexican Commitment Percentage and
(ii) the aggregate principal amount of any loans or advances by the US Borrower
and its Subsidiaries to the Mexican Borrower outstanding on such date in
reliance on Section 8.05(a)(iii).

“Available US Revolving Commitment” means as at any date of determination with
respect to any US Lender (after giving effect to the making, and the application
of the proceeds, of any US Revolving Loans required to be made on such date
pursuant to Section 2.07 or for the prepayment of any outstanding Mexican
Revolving Loans), an amount equal to the excess, if any, of (a) the amount of
such Lender’s US Revolving Commitment in effect on such date over (b) the
Revolving Credit Exposure of such Lender on such date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means title 11 of the United States Code, as amended from time
to time, or any successor statute.

“Blocked Account” means the bank account subject to the Blocked Account
Agreement.

“Blocked Account Agreement” means the Second Amended and Restated Blocked
Account Control Agreement, dated as of the date hereof, substantially in the
form of Exhibit J, among the US Borrower, JPMorgan Chase Bank, N.A., as
depositary bank and the Administrative Agent, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

4



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Borrowers” has the meaning set forth in the preamble to this Agreement.

“Borrowing” means, with respect to each Borrower as applicable, (a) Term Loans
of the same Type, made, converted or continued on the same date and, in the case
of Eurodollar Loans, as to which a single Interest Period is in effect,
(b) Revolving Loans of the same Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect or (c) a Swingline Loan.

“Borrowing Date” has the meaning set forth in Section 2.07(a).

“Borrowing Request” means a request, substantially in the form of Exhibit E, by
the US Borrower for a US Revolving Borrowing in accordance with Section 2.06 or
a request by the Mexican Borrower for a Mexican Revolving Borrowing in
accordance with Section 3.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Market Transaction” means the issuance or sale in a registered public
offering, Rule 144A/Regulation S transaction or private placement of Capital
Stock (including equity-linked securities) or notes, debentures, instruments or
other debt securities with a maturity in excess of one year from the Second
Extended Maturity Date (provided that Capital Market Transaction shall exclude
any Qualified Securitization Transaction).

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

5



--------------------------------------------------------------------------------

“Cash Balance” means Unrestricted Cash of the US Borrower and its Subsidiaries
minus (i) any amounts utilized for normal operating expenses of the US Borrower
and its Subsidiaries consistent with the US Borrower’s and its Subsidiaries’
past business practices, (ii) amounts utilized to purchase receivables in the
normal course of business, (iii) amounts utilized to make payments of permitted
dividends consistent with the US Borrower’s past business practices and
permitted hereunder and (iv) amounts on deposit in the Blocked Account.

“Cayman Affiliate” means International Truck and Engine Corporation Cayman
Islands Holding Company.

“Cayman Loan Agreements” means (i) the Intercompany Revolving Loan Agreement,
dated as of November 1, 2011 (as amended, supplemented or otherwise modified
from time to time), between the US Borrower and Cayman Affiliate, and (ii) the
Intercompany Revolving Loan Agreement, dated as of October 4, 2013 (as amended,
supplemented or otherwise modified from time to time) between the US Borrower
and Cayman Affiliate. The aggregate principal amount outstanding under the
Cayman Loan Agreements as of the Effective Date is $190,000,000.

“Change in Control” means the occurrence of one or more of the following events:
(i) any Person or group (within the meaning of the Securities Exchange Act of
1934 (the “Exchange Act”) and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), other than employee or
retiree benefit plans or trusts sponsored or established by the Parent, the US
Borrower or International, or one or more Permitted Holders, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Parent representing 35% or more of the
combined voting power of the Parent’s then outstanding voting stock; (ii) the
following individuals cease for any reason to constitute more than
three-fourthsa majority of the number of directors then serving on the Board of
Directors of the Parent: individuals who, on the date hereof, constitute the
Board of Directors and any new director whose appointment or election by the
Board of Directors or nomination for election by the Parent’s stockholders was
approved by the vote of a majority of the directors then still in office or
whose appointment, election or nomination was previously so approved or
recommended; and (iii) the stockholders of the Parent shall approve any Plan of
Liquidation.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 4.10(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall each be deemed to be a
“Change in Law,” regardless of the date enacted, adopted or issued.

 

6



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Loans,
or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.

“Collateral” means all property of the US Borrower, now owned or hereafter
acquired, upon which a Lien is created and/or purported to be created by any
Security Document.

“Collateral Coverage Ratio” means, at any date of determination, the ratio of
(i) Eligible Collateral to (ii) the sum of (a) the aggregate principal amount of
Term Loans plus (b) the Total Revolving Credit Exposure plus (c) the aggregate
principal amount (or its equivalent (including the net mark to market
obligations under Secured Interest Rate Agreements, as defined in the Security
Agreement)) in respect of the other obligations secured under the Security
Agreement.

“Commitments” means, collectively, the US Commitments and the Mexican
Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Total Debt on such date to (b) Consolidated Tangible Net Worth on such date.

“Consolidated Tangible Net Worth” means, on any date, the consolidated
stockholders’ equity of the US Borrower and its consolidated Subsidiaries less,
without duplication, (a) their consolidated Intangible Assets and (b) all
Redeemable Preferred Stock (if any), all determined as of such date. For
purposes of this definition, “Intangible Assets” means the amount (to the extent
reflected in determining such consolidated stockholders’ equity) of (i) all
investments in Subsidiaries of the US Borrower other than consolidated
Subsidiaries and (ii) all unamortized debt discount and expense, unamortized
deferred charges, goodwill, patents, trademarks, service marks, trade names,
copyrights, organization or developmental expenses and other intangible items.

“Consolidated Total Debt” means, on any date, the outstanding Indebtedness of
the US Borrower and its consolidated Subsidiaries determined on a consolidated
basis as of such date; provided that the amount of such Indebtedness shall be
(a) increased by all Debt Discount Adjustments (if any) applicable thereto (to
the extent not included in determining the amount of such Indebtedness) and
(b) decreased by (i) the aggregate principal amount of all Warehousing Debt
outstanding on such date and (ii) the aggregate principal amount of Indebtedness
incurred in connection with Qualified Securitization Transactions outstanding on
such date.

 

7



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Customary Securitization Undertaking” means, with respect to any Person, any
obligation of such Person under a Permitted Receivables Document that is of a
type customarily arising on the part of a seller or servicer of Receivables in
securitization transactions of the same general type as the transaction
contemplated by such Permitted Receivables Document, including without
limitation, any obligation to (A) purchase or repurchase Receivables or related
assets upon the occurrence of certain events, (B) service Receivables or related
assets, (C) fund a spread or reserve account at the time of the sale of
Receivables, rights to receive income from Receivables or undivided interests in
Receivables or (D) indemnify other Persons; provided that the term “Customary
Securitization Undertaking” shall not include any obligation to the extent that
it (i) results from credit losses on receivables or (ii) constitutes a direct
obligation of such Person to repay any Indebtedness issued or incurred by any
other Person or to indemnify any Person for losses resulting from the nonpayment
of any such Indebtedness or to provide additional capital to, or maintain the
financial condition or otherwise support the credit of, the obligor in respect
of such Indebtedness (except any obligation to provide additional funds to
Subsidiaries of the US Borrower as part of any Qualified Securitization
Transaction).

“Debt Discount Adjustment” means at any time, with respect to any
interest-bearing Indebtedness for Borrowed Money of the US Borrower or any of
its consolidated Subsidiaries, the amount (if any) by which (a) the full
outstanding principal amount of such Indebtedness for Borrowed Money exceeds
(b) the amount of the liability reflected on the books of the US Borrower or
such consolidated Subsidiary with respect to such Indebtedness for Borrowed
Money. Without limiting the generality of the foregoing, it is understood that
the concept of a “Debt Discount Adjustment” would not apply to non-interest
bearing commercial paper issued at a discount or “zero coupon” bonds.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent after notice to the US Borrower and such Lender, that has
(a) failed to fund any portion of its Revolving Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, unless such Lender’s failure to fund such
Loan is based on such Lender’s good faith determination that the conditions
precedent to funding such loan under this Agreement have not been satisfied and
such Lender has notified the Administrative Agent in writing of such
determination, (b) notified the US Borrower, the Administrative Agent, the
Issuing Bank, the Swingline Lender or any Lender in writing that it does not
intend to comply with any of its

 

8



--------------------------------------------------------------------------------

funding obligations under this Agreement or has made a public statement that it
does not intend to comply with its funding obligations under this Agreement
(unless such notice or public statement indicates that such position is based on
such Lender’s good faith determination that the conditions precedent to such
funding obligations under this Agreement have not been satisfied), (c) failed,
within five Business Days after a written request by the Administrative Agent
(based on the reasonable belief that it may not fulfill its funding obligations
and a copy of which was sent to the US Borrower), to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans, unless the subject of a good faith dispute, provided that any such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount (other than a de
minimis amount) required to be paid by it hereunder within five Business Days of
the date when due, unless the subject of a good faith dispute, (e) in the case
of a Revolving Lender, (i) has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or has a parent company that has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action authorizing, or indicating
its consent to, approval of or acquiescence in any such proceeding or
appointment or has a direct or indirect parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action
authorizing, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment (unless in the case of any Lender referred to in
this clause (e) the US Borrower, the Administrative Agent, the Issuing Bank and
the Swingline Lender shall be satisfied that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder); provided that a Lender shall not qualify as a Defaulting
Lender solely as a result of the acquisition or maintenance of an ownership
interest in such Lender or its parent company, or of the exercise of control
over such Lender or any Person controlling such Lender, by a Governmental
Authority or instrumentality thereof so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender, or (f) become, or has a parent company that
has become, the subject of a Bail-In Action.

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 5.05.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, transfer or other disposition thereof. The term “Dispose” shall have
a correlative meaning.

 

9



--------------------------------------------------------------------------------

“Dividend/Investment Date” means the date which is three (3) months after the
date of incurrence of Acceptable Additional Indebtedness.

“Dollars”, “dollars” or “$” refers to lawful money of the United States of
America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Eligible Collateral” shall mean, as at any date of determination (a) the sum of
“Finance receivables, net,” “Net investment in operating leases,” “Cash and cash
equivalents”, “Restricted cash and cash equivalents” and “Vehicle inventory” or
any similar items resulting from the recharacterization of any of the foregoing
items from time to time, each as set forth in the US Borrower’s financial
statements as of such date plus (b) fixed assets, as calculated consistent with
the US Borrower’s past practices as of such date less (c) the sum of “Retail
secured borrowing/Revolving retail accounts,” “Lease secured borrowing/Borrowing
secured by operating and finance leases,” and “Wholesale secured
borrowing/Revolving wholesale note trust” or any similar items from time to
time, each as set forth in the US Borrower’s financial statements as of such
date; provided that the amount of Used Truck Loans included in Eligible
Collateral shall not exceed the lesser of (i) $168,000,000 prior to the Original
Maturity Date and $125,000,000 on or after the Original Maturity Date and
(ii) the maximum amount of Used Truck Loans that would not cause the Loan to
Value Ratio to exceed 65%.

“Equalization Date” means any date on which either (a) an Event of Default
described in clause (i) or (j) of Article IX has occurred or (b) all Commitments
shall have been terminated prior to the Second Extended Maturity Date and/or the
Loans shall have been declared immediately due and payable, in either case
pursuant to Article IX.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

 

10



--------------------------------------------------------------------------------

“ERISA Affiliate” means any entity (whether or not incorporated) that, together
with the US Borrower, is treated as a single employer under Section 4001 of
ERISA or Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period referred to in 4043(c) of ERISA is
waived); (b) the failure of the US Borrower or any ERISA Affiliate to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or any failure by any Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the US Borrower or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the US Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
US Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the US Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from the US Borrower or any ERISA

Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article IX.

“Excluded Swap Obligation” means with respect to any guarantor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such guarantor of, or the grant by such guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means (i) net income taxes and franchise taxes (imposed in lieu
of net income taxes) imposed on the Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
(x) having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document or
(y) having a representative office or a subsidiary in Mexico, provided that any
such representative office or subsidiary is not the lending office), (ii) in the
case of a Lender, U.S. federal withholding taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (x) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by any Borrower under Section 4.14) or (y) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.12, amounts with respect to such taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (iii) any taxes imposed by reason of the Administrative
Agent or such Lender’s failure to comply with Section 4.12(c) through (e), in
excess of the additional amounts that would have been payable had the
Administrative Agent or any Lender complied with such Section, or (iv) any
withholding taxes imposed under FATCA.

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement (as amended, supplemented or otherwise modified prior to the date
hereof), dated as of December 2, 2011, among the Borrowers, the banks listed
therein and JPMorgan Chase Bank, N.A., as administrative agent, Bank of America,
N.A., as syndication agent, and Citibank, N.A., as documentation agent.

“Extended Maturity Date” means June 1, 2018.

“Extended Revolving Commitments” has the meaning assigned to such term in
Section 4.17(b).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 4.17(b).

“Extended Term Loans” has the meaning assigned to such term in Section 4.17(b).

“Extending Term Loan Lender” has the meaning assigned to such term in
Section 4.17(b).

“Extension” has the meaning assigned to such term in Section 4.17(b).

 

12



--------------------------------------------------------------------------------

“Extension Offer” has the meaning assigned to such term in Section 4.17(b).

“Facility” means each of (a) the 2011 Term Loans and the New Term Loan
Commitments and the Term Loans made thereunder and (b) the Revolving Commitments
and the extensions of credit made thereunder (the “Revolving Facility”).

“FATCA” means, Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into pursuant to any of the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“First Lender” has the meaning set forth in Section 12.18(b).

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the sum of
(i) consolidated interest expense of the US Borrower and its consolidated
Subsidiaries, (ii) consolidated income of the US Borrower and its consolidated
Subsidiaries before income taxes, (iii) dividends on any preferred stock of the
US Borrower or other scheduled payments of a similar nature and (iv) any
International Contributions with respect to any fiscal quarter during such
period to (b) the sum of (i) consolidated interest expense of the US Borrower
and its consolidated Subsidiaries and (ii) dividends on any preferred stock of
the US Borrower or other scheduled payments of a similar nature.

“Foreign Lender” means, in respect of any Borrower, any Lender that is organized
under the laws of a jurisdiction other than that in which such Borrower is
located. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
Mexico, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

13



--------------------------------------------------------------------------------

“Granting Lender” has the meaning set forth in Section 12.04(h).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, including
an aval and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
(i) endorsements for collection or deposit or (ii) standard contractual
indemnities, each in the ordinary course of business or (iii) any Customary
Securitization Undertaking. The amount of any Guarantee of any guaranteeing
Person shall be deemed to be the lower of (A) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made and (B) the maximum amount for which such guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guaranteeing
Person may be liable are not stated or determinable, in which case the amount of
such Guarantee shall be such guaranteeing Person’s maximum reasonably
anticipated liability (assuming such Person is required to perform) in respect
thereof as determined by such Person in good faith.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.

“IMSS” means the Instituto Mexicano del Seguro Social or Mexican Social Security
Institute.

“Increased Amount Date” has the meaning set forth in Section 4.16(a).

“Indebtedness” of any Person means on any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all Guarantees by such Person of Indebtedness of others, (d) all Capital
Lease Obligations of such Person and (e) all obligations, contingent or
otherwise, of such Person to reimburse issuers of letters of credit, surety
bonds or similar obligations for payments made to repay, purchase or otherwise
retire any Indebtedness referred to in the foregoing clauses (a) through (d),
excluding trade payables and accrued expenses.

 

14



--------------------------------------------------------------------------------

“Indebtedness for Borrowed Money” means the types of Indebtedness referred to in
clauses (a) and (b) of the definition of “Indebtedness”.

“Index Debt” means senior, unsecured, long-term Indebtedness for Borrowed Money
that is not guaranteed by any other Person or subject to any other credit
enhancement.

“Individual Swingline Sublimit” means an aggregate principal amount equal to
$25,000,000.

“INFONAVIT” means the Mexican Instituto del Fondo Nacional de la Vivienda para
los Trabajadores or Workers’ Housing Fund Institute.

“Intercompany Loan Agreements” means each agreement from time to time creating
or evidencing any Indebtedness owing from time to time to the US Borrower from
one of its Subsidiaries.

“Interest Election Request” means a request by any Borrower to convert or
continue a Borrowing in accordance with Section 4.02.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, or six months
(or, if available from the relevant Lenders, one, two or three weeks or twelve
months or other period requested by the relevant Borrower) thereafter, as the
relevant Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of a Eurodollar Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

15



--------------------------------------------------------------------------------

“International” means Navistar, Inc. (formerly known as International Truck and
Engine Corporation), a Delaware corporation.

“International Contribution” means a contribution from International pursuant to
the Parents’ Side Agreement with respect to any fiscal quarter so long as such
contribution from International is made on or after the first day of such fiscal
quarter and on or prior to the day that is three Business Days following the
date of delivery of the financial statements for the relevant fiscal quarter
(or, if earlier, the date a quarterly or annual report containing such financial
statements is required to be filed with the SEC) (it being understood that each
such contribution shall be credited with respect to only one fiscal quarter;
provided that such credit shall be effective as to such fiscal quarter for all
periods in which such fiscal quarter is included).

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available for dollars) that
exceeds the Impacted Interest Period, in each case, at such time.

“Investment Return Amount” means the aggregate amount of any repayment of,
return upon or distribution received with respect to Investments made by the US
Borrower pursuant to Section 8.05(a)(xvi).

“Investment Return Date” means the date of receipt by the US Borrower of any
Investment Return Amount.

“Investments” has the meaning set forth in Section 8.05(a).

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder (or any affiliate thereof in its capacity as issuer
of Letters of Credit hereunder), and its successors in such capacity as provided
in Section 2.09(i).

“Joinder Agreement” has the meaning set forth in Section 4.16(a).

“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement).

“KPMG” means KPMG LLP.

 

16



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements in respect of Letters of Credit that have not yet been
reimbursed by or on behalf of the US Borrower at such time. The LC Exposure of
any US Lender in respect of any Letter of Credit shall be its US Funding
Revolving Commitment Percentage (determined on the date of issuance thereof, as
reduced or increased by any assignment effected in accordance with
Section 12.04) of the LC Exposure in respect of such Letter of Credit, as
reduced by any reduction of such Letter of Credit or any reimbursed drawings
thereunder.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.09.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollars with a maturity comparable to such Interest Period; provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement; provided further that if the LIBO Screen Rate
shall not be available at such time to such Interest Period (an “Impacted
Interest Period”), then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion)); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, assignment, hypothecation, encumbrance, charge or security interest in,
on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loans” means the loans made by the Lenders to any Borrower pursuant to this
Agreement.

 

17



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Security Documents, the Notes, the
Parent Guarantee, the Parents’ Side Agreement and any amendment, waiver,
supplement or any other modification to any of the foregoing.

“Loan to Value Ratio” means the ratio (expressed as a percentage) of (a) Used
Truck Loans to (b) the Net Realizable Value of the eligible used truck
inventory, as set forth in the Parent’s financial statements and pledged to the
US Borrower on a first priority basis under the Used Truck Loan Agreement.

“Majority Facility Lenders” means with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Term Loans or the
Total Revolving Credit Exposure, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Master Intercompany Agreement” means the Amended and Restated Master
Intercompany Agreement, dated as of April 1, 2007, between the US Borrower and
International, as amended by the Treasurer’s Agreement Number 1, dated as of
January 30, 2009, the Treasurers’ Agreement Number 2, dated as of July 31, 2009,
the Treasurers’ Agreement Number 3, dated as of December 16, 2009, the
Treasurers’ Agreement Number 4, dated as of June 1, 2011, the Treasurers’
Agreement Number 5, dated as of October 31, 2011, the Treasurers’ Agreement
Number 6, dated as of January 21, 2012, the Treasurers’ Agreement Number 7,
dated as of September 28, 2012, the Treasurers’ Agreement Number 8, dated as of
April 21, 2014, and the Treasurers’ Agreement Number 9, dated as of July 18,
2014, and as further amended, supplemented or otherwise modified from time to
time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the US Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of any Loan Document or
the rights and remedies of or benefits available to the Lenders under any Loan
Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements in an
aggregate principal amount exceeding (a) $25,000,000, in the case of the US
Borrower, and (b) $15,000,000, in the case of the Mexican Borrower. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of any Borrower in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Borrower would be required to pay if such Hedging Agreement were terminated at
such time.

“Mexican”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are being made to the Mexican
Borrower.

“Mexican Borrower” has the meaning set forth in the Preamble to this Agreement.

 

18



--------------------------------------------------------------------------------

“Mexican Change in Control” shall occur in the event that the Parent ceases to
own, directly or indirectly, more than 50% of the voting Capital Stock of the
Mexican Borrower.

“Mexican Commitment” means, with respect to each Mexican Lender, the commitment
of such Lender to make Mexican Revolving Loans hereunder, in an aggregate amount
not to exceed at any time outstanding the lesser of (i) the amount initially set
forth opposite such Lender’s name on Schedule 2.01 under the heading “Mexican
Commitment”, “Mexican Extended Commitment” or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Mexican Commitment, as
applicable, and (ii) the US Commitment of such Mexican Lender, as either such
commitment may be (a) reduced from time to time pursuant to Section 4.03 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 12.04. The aggregate principal amount of the Mexican
Commitments as of the Amendment No. 1 Effective Date is $100,000,00080,500,000
of which $80,500,000 constitute Mexican Extended Commitments. For the avoidance
of doubt, any Mexican Extended Commitments shall be a Mexican Commitment for all
purposes of this Agreement.

“Mexican Extended Commitments” means each Mexican Commitment listed on Schedule
2.01 as a “Mexican Extended Commitment”.

“Mexican Commitment Percentage” means, as to any Mexican Lender at any time, the
percentage which such Lender’s Mexican Commitment then constitutes of the
aggregate Mexican Commitments of all Mexican Lenders (or, if all Mexican
Commitments have terminated or expired, the percentage shall be determined based
upon the Mexican Commitments most recently in effect, giving effect to any
assignments).

“Mexican Income Tax Law” means the Ley del Impuesto sobre la Renta of Mexico, as
amended from time to time, or any successor statute.

“Mexican Lender” means each Lender having an amount greater than zero set forth
opposite such Lender’s name in Schedule 2.01 under the heading “Mexican
Commitment” or “Mexican Extended Commitments”, as applicable, and any other
Person that shall have become a party hereto pursuant to an Assignment and
Acceptance with respect to a Mexican Commitment. Any US Lender may cause a
branch or Affiliate of such US Lender to make available its Mexican Commitment
and to make the Mexican Loans thereunder, and the term “Mexican Lender” shall
include such branch or affiliate in such capacity where the context permits;
provided that any such US Lender causing a branch or Affiliate of such US Lender
to make available its Mexican Commitment and to make the Mexican Loans
thereunder will not require the Mexican Borrower pay additional amounts under
Section 4.12 higher than those it would have paid if such US Lender did not take
such action (except to the extent such additional amounts result from a Change
in Law occurring after such action).

“Mexican Obligations” means the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Mexican
Revolving Loans and interest accruing after the filing of any petition in
bankruptcy (“concurso mercantil” or “quiebra”), or the commencement of any
insolvency, reorganization or like proceeding, relating

 

19



--------------------------------------------------------------------------------

to the Mexican Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Mexican Revolving Loans and all
other obligations and liabilities of the Mexican Borrower to the Administrative
Agent and the Lenders, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document and any
other document made, delivered or given in connection therewith, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all reasonable fees and
disbursements of counsel to the Administrative Agent and the Lenders that are
required to be paid by the Mexican Borrower pursuant to the terms of this
Agreement) or otherwise.

“Mexico” means the United Mexican States.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Permitted Investments
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) or (b) in connection with any Capital Market Transaction, the
proceeds thereof in the form of cash, net of attorneys’ fees, accountants’ fees,
investment banking fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.

“Net Realizable Value” means the estimated selling price of the eligible used
truck inventory in the ordinary course of business less reasonably predictable
costs of completion and disposal, as disclosed in the Parent’s annual and
quarterly public filings.

“New Lender” has the meaning set forth in Section 4.16(b).

“New Term Loans” has the meaning set forth in Section 4.16(a).

“New Term Loan Commitments” has the meaning set forth in Section 4.16(a).

“New TLB Commitments” has the meaning set forth in Section 4.16(a).

“New TLB Loans” has the meaning set forth in Section 4.16(a).

 

20



--------------------------------------------------------------------------------

“NFSC” means Navistar Financial Securities Corporation, a Delaware corporation,
and its successors.

“Non-Excluded Taxes” has the meaning set forth in Section 4.12(a).

“Non-Mexican Lender” means each US Lender which is not a Mexican Lender.

“Note” has the meaning set forth in Section 4.04(e).

“Original Closing Date” means December 2, 2011.

“Original Maturity Date” means December 2, 2016.

“Other Lender” has the meaning set forth in Section 12.18(b).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property taxes, charges or levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent” means Navistar International Corporation, a Delaware corporation.

“Parent Guarantee” means the Fourth Amended and Restated Parent Guarantee, dated
as of the date hereof, substantially in the form of Exhibit G, as amended,
supplemented, or otherwise modified from time to time.

“Parents’ Side Agreement” means the Fourth Amended and Restated Parents’ Side
Agreement, substantially in the form of Exhibit C, dated as of the date hereof,
by the Parent and International for the benefit of the Lenders, as amended,
supplemented or otherwise modified from time to time.

“Participant” has the meaning set forth in Section 12.04(e).

“Past Due Serviced Wholesale Notes” at the end of any month means the aggregate
Unpaid Balances at the end of such month of all Serviced Wholesale Notes (or
installments thereof) which are more than one month past due at the end of such
month.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or governmental charges that are
not yet due or are being contested in compliance with Section 7.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that (i) are not overdue by more than 30 days or (ii) are
being contested in compliance with Section 7.04;

 

21



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, health insurance and other
social security laws or regulations and withholding taxes;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the relevant Borrower or any of its Subsidiaries;

(f) Liens arising from judgments, decrees or attachments that do not constitute
an Event of Default hereunder;

(g) Liens arising from precautionary Uniform Commercial Code financing
statements filed in connection with operating leases of the US Borrower or its
Subsidiaries;

(h) any interest or title of a licensor, lessor or sublessor under any license,
lease or sublease entered into by any Borrower in the ordinary course of
business and covering only the assets so licensed, leased or subleased; and

(i) Liens arising in connection with any Qualified Securitization Transaction;

provided that, with respect to clauses (a) through (h) above, the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.

“Permitted Holder” means Volkswagen AG or any Affiliate or Affiliates of the
foregoing.

“Permitted Investments” means:

(a) securities (1) issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) or (2) issued by a United States
government-sponsored enterprise having a rating of at least “A” from S&P or “A2”
from Moody’s, and in each case having maturities of not more than twenty-four
months from the date of acquisition;

(b) certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any commercial bank incorporated under the laws of the United
States of America, any state thereof or the District of Columbia having capital
and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or
better;

 

22



--------------------------------------------------------------------------------

(c) repurchase obligations or securities lending arrangements for underlying
securities of the types described in clauses (a) and (b) above entered into with
any financial institution meeting the qualifications specified in clause
(b) above;

(d) commercial paper either (1) having a rating of at least “A-2” from S&P or
“P-2” from Moody’s or (2) issued by an issuer the long-term unsecured debt
obligations of which have a rating of at least “A” from S&P or “A2” from
Moody’s, and in each case maturing within 270 days after the date of acquisition
or asset-backed securities having a rating of at least “A” from S&P or “A2” from
Moody’s and in each case maturing within thirty-six months after the date of
acquisition;

(e) demand or time deposit accounts used in the ordinary course of business with
overseas branches of commercial banks incorporated under the laws of the United
States of America, any state thereof or the District of Columbia, provided that
such commercial bank has, at the time of the Investment therein, (1) capital,
surplus and undivided profits (as of the date of such institution’s most
recently published financial statements) in excess of $100,000,000 and (2) the
long-term unsecured debt obligations (other than such obligations rated on the
basis of the credit of a Person other than such institution) of such
institution, at the time of the Investment therein, are rated at least “A” from
S&P or “A2” from Moody’s;

(f) obligations (including, but not limited to demand or time deposits, bankers’
acceptances and certificates of deposit) issued or guaranteed by a depository
institution or trust company incorporated under the laws of the United States of
America, any state thereof or the District of Columbia, provided that (A) such
instrument has a final maturity not more than one year from the date of purchase
thereof and (B) such depository institution or trust company has at the time of
the Investment therein or contractual commitment providing for such Investment,
(x) capital, surplus and undivided profits (as of the date of such institution’s
most recently published financial statements) in excess of $100,000,000 and
(y) the long-term unsecured debt obligations (other than such obligations rated
on the basis of the credit of a Person other than such institution) of such
institution, at the time of the Investment therein or contractual commitment
providing for such Investment, are rated at least “A” from S&P or “A2” from
Moody’s; and

(g) money market funds at least 95% of the assets of which constitute Permitted
Investments of the kinds described in clauses (a) through (ef) of this
definition.

Notwithstanding the foregoing, Investments (1) which would otherwise constitute
Permitted Investments of the kinds described in clauses (a), (b), (c) and
(d) that are permitted to have maturities in excess of twelve months shall only
be deemed to be Permitted Investments under this definition if and only if the
total weighted average maturity of all Permitted Investments of the kinds
described in clauses (a), (b), (c) and (d) does not exceed twelve months on an
aggregate basis. and (2) which constitute Permitted Investments at the time of
the Investment therein but thereafter cease to constitute Permitted Investments
shall, notwithstanding such cessation, continue to be deemed to constitute
Permitted Investments for all purposes of this Agreement until ten Business Days
after the US Borrower obtains knowledge of such cessation.

 

23



--------------------------------------------------------------------------------

“Permitted Receivables Document” means any document to which the US Borrower or
any Subsidiary of the US Borrower is a party that relates to a sale or transfer
by the US Borrower or such Subsidiary of Receivables, undivided interests
therein or rights to receive income therefrom.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the US Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Plan of Liquidation” means, with respect to the Parent, a plan (including by
operation of law), that provides for, contemplates or the effectuation of which
is preceded or accompanied by (whether or not substantially
contemporaneously) (i) the sale, lease, conveyance or other disposition of all
or substantially all of the assets of the Parent and (ii) the distribution of
all or substantially all of the proceeds of such sale, lease, conveyance or
other disposition and all or substantially all of the remaining assets of the
Parent to holders of capital stock of the Parent.

“Pricing Grid” means the table set forth below:

On or prior to the Original Maturity Date:

Revolving Loans (other than Revolving Loans with respect to US Extended
Revolving Commitment and Mexican Extended Revolving Commitments) and 2011
Extended Maturity Term Loans:

 

Index Debt Ratings:

   ABR     Eurodollar     Commitment        Spread     Spread     Fee Rate  

Level 1: BBB-BB or higher and Baa3Ba2 or higher

     1.002.00 %      2.003.00 %      0.3750.625 % 

Level 2: BBB+ or higher and BaB1 or higher and Level 1 does not apply

     1.252.75 %      2.253.75 %      0.500.625 % 

Level 3: BBCCC+ or higher and Ba2Caa1 or higher and Levels 1 and 2 do not apply

     1.503.25 %      2.504.25 %      0.500.875 % 

Level 4: B+ or higher and B1 or higher and Levels 1, 2 and 3 do not apply

     1.753.75 %      2.754.75 %      0.501.000 % 

Level 5: Levels 1, 2, 3 and 4 do not apply

     2.00 %      3.00 %      0.625 % 

 

24



--------------------------------------------------------------------------------

After the Original Maturity Date:

On and after the Amendment No. 1 Effective Date, Revolving Loans with respect to
US Extended Revolving Commitment and Mexican Extended Revolving Commitments and
Swingline Loans:

 

Index Debt Ratings:

   ABR     Eurodollar     Commitment        Spread     Spread     Fee Rate  

Level 1: BB or higher and Ba2 or higher

     2.001.25 %      3.002.25 %      0.6250.375 % 

Level 2: B+ or higher and B1 or higher and Level 1 does not apply

     2.751.75 %      3.752.75 %      0.6250.500 % 

Level 3: CCC+B- or higher and Caa1B3 or higher and Levels 1 and 2 do not apply

     3.252.00 %      4.253.00 %      0.8750.500 % 

Level 4: Levels 1, 2 and 3 do not apply

     3.753.00 %      4.754.00 %      1.000.625 % 

For purposes of the foregoing, (i) if either (or both) of S&P or Moody’s (or a
similar nationally recognized rating agency satisfactory to both the US Borrower
and the Administrative Agent) shall not have in effect a rating for the Index
Debt of the Parent and shall not have in effect a rating for the Index Debt of
the US Borrower, then Level 5 (on or prior to the Original Maturity Date) or
Level 4 (after the Original Maturity Date)4 shall be used to determine the
Applicable Rate; and (ii) if the ratings established or deemed to have been
established by S&P and Moody’s (or a similar nationally recognized rating agency
satisfactory to both the US Borrower and the Administrative Agent) for the Index
Debt of the Parent or the US Borrower, as applicable shall be changed (other
than as a result of a change in the rating system of S&P or Moody’s (or a
similar nationally recognized rating agency satisfactory to both the US Borrower
and the Administrative Agent)), such change shall be effective as of the date on
which it is first announced by the applicable rating agency. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of S&P or Moody’s (or a similar
nationally recognized

 

25



--------------------------------------------------------------------------------

rating agency satisfactory to both the US Borrower and the Administrative Agent)
shall change, or if any such rating agency shall cease to be in the business of
rating corporate debt obligations, the US Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, the
Parent and its Subsidiaries, that, at the time the relevant guarantee (or grant
of the relevant security interest, as applicable) becomes effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” with respect to such Swap
Obligation at such time by entering into a keepwell pursuant to section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Securitization Transaction” means any transaction or series of
transactions that have been or may be entered into by the US Borrower or any of
its Subsidiaries in connection with or reasonably related to (a) a transaction
or series of transactions in which the US Borrower or any of its Subsidiaries
may sell, convey or otherwise transfer to (i) a Securitization Subsidiary or
(ii) any other Person, or may grant a security interest in, any Receivables or
interests therein secured by the goods or services financed thereby (whether
such Receivables are then existing or arising in the future) of the US Borrower
or any of its Subsidiaries, and any assets related thereto including, without
limitation, all security interests in goods or services financed thereby, the
proceeds of such Receivables, and other assets which are customarily sold or in
respect of which security interests are customarily granted in connection with
securitization transactions involving such assets or (b) financing transactions
based upon receivables that are in the ordinary course of business for a finance
company at the time of the consummation thereof so long as the recourse to the
US Borrower (excluding residual guarantees) is no greater than 25%; provided
that any recourse to the US Borrower between 15% and 25% shall be included as
Indebtedness for purposes of calculating the Consolidated Leverage Ratio,
notwithstanding clause (b)(ii) of the definition of “Consolidated Total Debt” in
this Section 1.01.

“Receivables” means, as the context may require, either (a) all assets of the
types classified under the heading “Finance Receivables” on the statement of
consolidated financial condition of the US Borrower and its consolidated
Subsidiaries as of October 31, 2015 and the related statements of consolidated
income and retained earnings and consolidated cash flow for the fiscal year then
ended, together with the notes thereto, included in the 2015 Annual Report and
reported on by KPMG or (b) the aggregate Unpaid Balances thereof or
(c) equipment on operating leases.

 

26



--------------------------------------------------------------------------------

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the US Borrower or its Subsidiaries that yields gross proceeds to the US
Borrower or its Subsidiaries in excess of $10,000,000.

“Redeemable Preferred Stock” means preferred stock of the US Borrower which is
required, or at the option of the holder may be required, to be redeemed or
repurchased at any time.

“Register” has the meaning set forth in Section 12.04(c).

“Reimbursement Obligation” means the obligation of the US Borrower to reimburse
the Issuing Bank for amounts drawn under Letters of Credit.

“Reinvestment Deferred Amount” means with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the US Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans pursuant to Section 4.06(a) as a result of the delivery of a Reinvestment
Notice.

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the US Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the US
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in the business of the US
Borrower and its Subsidiaries.

“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets useful
in the business of the US Borrower and its Subsidiaries.

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring six months after such Reinvestment Event
and (b) the date on which the US Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in business of the US
Borrower and its Subsidiaries with all or any portion of the relevant
Reinvestment Deferred Amount.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Requested Mexican Loans” has the meaning set forth in Section 2.07(a).

“Required Lenders” means, at any time, the holders of more than 50% of the sum
of (a) the aggregate unpaid principal amount of the Term Loans then outstanding
and (b) the aggregate US Revolving Commitments then in effect; provided that,
for purposes of

 

27



--------------------------------------------------------------------------------

declaring the Loans to be due and payable pursuant to Article IX, and for all
purposes after the Loans become due and payable pursuant to Article IX or the
Commitments expire or terminate, “Required Lenders” means Lenders having Term
Loans and Revolving Credit Exposures representing more than 50% of the aggregate
amount of the Term Loans and the aggregate Revolving Credit Exposures of all
Lenders.

“Responsible Officer” means, (a) with respect to the US Borrower, the chief
executive officer, president, chief financial officer, vice president and
treasurer, vice president and controller, assistant treasurer and general
counsel of such Borrower, but in any event, with respect to financial matters,
the vice president and treasurer or the vice president and controller of such
Borrower and (b) with respect to the Mexican Borrower, the treasurer, financial
director and managing director of such Borrower, but in any event, with respect
to financial matters, the treasurer or the financial director of such Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of any Borrower or any Subsidiary (except dividends payable solely in
shares of its capital stock), or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such shares of capital stock of such Borrower or any option, warrant or
other right to acquire any such shares of capital stock of such Borrower.

“Revolving Commitments” means, collectively, the US Revolving Commitments and
the Mexican Commitments.

“Revolving Commitment Termination Date” means, (a) with respect to the US
Revolving Commitments (other than the US Extended Revolving Commitments) and the
Mexican Commitments (other than the Mexican Extended Commitments), the
OriginalExtended Maturity Date and (b) with respect to the US Extended Revolving
Commitments and the Mexican Extended Commitments, the Second Extended Maturity
Date.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Credit Exposure Percentage” means, on any date with respect to any
Lender, the percentage which the Revolving Credit Exposure of such Lender
constitutes of the Revolving Credit Exposure of all Lenders.

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.06 or Section 3.03.

“S&P” means Standard & Poor’s Ratings Services.

 

28



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Belarus, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any

Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, Mexico, Canada, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
the Financial Intelligence Unit (Unidad de Inteligencia Financiera) of the
Ministry of Finance and Public Credit of Mexico (Secretaria de Hacienda y
Crédito Público) or other relevant sanctions authority (each, a “Sanctions
Authority”), (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by, acting for or on behalf of,
providing assistance, support or services of any kind to, or otherwise
associated with, any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, Mexico, Canada, the European Union, any European Union
member state, Her Majesty’s Treasury of the United Kingdom, the Financial
Intelligence Unit (Unidad de Inteligencia Financiera) of the Ministry of Finance
and Public Credit of Mexico (Secretaria de Hacienda y Crédito Público) or other
relevant sanctions authority, including but not limited to the Mexican Office of
the General Attorney (Procuraduría General de la República) or any competent
authority as appointed by the laws of Mexico and (c) the respective governmental
institutions, agencies and subdivisions of any of (a) or (b).

“Sanctions Authority” has the meaning assigned to it in the definition of
“Sanctioned Person”.

“SAR” means the Mexican Sistema de Ahorro para el Retiro or Savings for
Retirement System.

“Second Extended Maturity Date” means September 18, 2021.

“Securitization Subsidiary” means a wholly owned Subsidiary of the US

Borrower which engages in no activities other than those reasonably related to
or in connection with the entering into of securitization transactions and which
is designated by the Board of Directors of the US Borrower (as provided below)
as a Securitization Subsidiary (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the US
Borrower or any other Subsidiary of the US Borrower other than pursuant to
Standard Securitization Undertakings, (ii) is recourse to or obligates the US
Borrower or any other Subsidiary of the US Borrower in any way other than
pursuant to Standard Securitization Undertakings or (iii) subjects any property
or asset of the US Borrower or any other Subsidiary of the US Borrower, directly
or indirectly, contingently or otherwise, to any Lien or to the satisfaction
thereof, other than pursuant to Standard Securitization

 

29



--------------------------------------------------------------------------------

Undertakings, (b) with which neither the US Borrower nor any other Subsidiary of
the US Borrower (i) provides any credit support (for the avoidance of doubt, no
Intercompany Loan Agreement shall be deemed to constitute “credit support”) or
(ii) has any contract, agreement, arrangement or understanding other than on
terms that are fair and reasonable and that are no less favorable to the US
Borrower or such Subsidiary than could be obtained from an unrelated Person
(other than Standard Securitization Undertakings and intercompany notes relating
to the sale of Receivables to such Securitization Subsidiary) and (c) with which
neither the US

Borrower nor any Subsidiary of the US Borrower has any obligation to maintain or
preserve such Subsidiary’s financial condition or to cause such Subsidiary to
achieve certain levels of operating results. Any such designation by the Board
of Directors of the US Borrower shall be evidenced to the Administrative Agent
by filing with the Administrative Agent a certified copy of the resolutions of
the Board of Directors of the US Borrower giving effect to such designation.

“Security Agreement” means the Second Amended and Restated Security, Pledge &
Trust Agreement dated as of the date hereof between the US Borrower and the
Trustee, a copy of which is attached as Exhibit H.

“Security Documents” means the collective reference to the Security Agreement,
the Blocked Account Agreement and all other security documents hereafter
delivered to the Administrative Agent or Trustee, as applicable, granting a Lien
on any property of any Person to secure the obligations and liabilities of the
Borrowers under any Loan Document.

“Serviced Wholesale Notes” means, at any time, as the context may require,
(a) all outstanding Wholesale Notes which the US Borrower, NFSC or any other
Subsidiary of the US Borrower owns at such time or which the US Borrower, NFSC
or any other Subsidiary of the US Borrower has theretofore sold and continues to
have an economic interest in (through ownership of a seller certificate, a right
to receive payment of deferred purchase price, an undivided interest in a trust
or otherwise) at such time or (b) the Unpaid Balances thereof.

“SPC” has the meaning set forth in Section 12.04(h).

“Special Dividend” means Restricted Payments in an amount not to exceed,
together with all Investments made pursuant to Section 8.05(a)(xvi), the
Additional Dividend/Investment Amount.

“Standard Securitization Undertakings” means representations, warranties and
covenants (including those relating to servicing) entered into in the ordinary
course of business in connection with a Qualified Securitization Transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.

 

30



--------------------------------------------------------------------------------

Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Debt” means Indebtedness that (i) is unsecured and is subordinated
to the US Obligations, (ii) is not Guaranteed by the Parent, International or
any subsidiary of the Parent or International, (iii) does not mature or require
any scheduled payment of principal or any mandatory repayment or prepayment
(contingent or otherwise) prior to the date that is six months after the Second
Extended Maturity Date, and (iv) contains other terms and conditions reasonably
acceptable to the Administrative Agent (it being understood that the terms of
such Indebtedness shall not include any financial covenants or a default based
solely on the occurrence of a Default or Event of Default).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
Parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of any Borrower.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
in respect of any Swingline Loan shall be its US Funding Revolving Commitment
Percentage (determined on the date such Swingline Loan is made, as reduced or
increased by any assignment effected in accordance with Section 12.04) of the
principal amount of such Swingline Loan (to the extent such Lender did not make
such Swingline Loan in the capacity as a Swingline Lender).

“Swingline Lender” means (i) JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder., (ii) Bank of America, N.A., in its
capacity as lender of Swingline Loans hereunder and (iii) any other Lender as
may be selected by the US Borrower and agreed to by such Lender, with the
written consent of the Administrative Agent, such consent not to be unreasonably
withheld.

 

31



--------------------------------------------------------------------------------

“Swingline Loan” means a Loan made pursuant to Section 2.08.

“Tax Allocation Agreement” means the Tax Allocation Agreement, dated as of
April 14, 2008, by and among Parent and each of its subsidiary corporations, as
amended by the First Amendment, dated as of January 22, 2009, the Joinder, dated
as of December 16, 2009, the Joinders, dated as of March 18, 2010, and the
Joinders, dated as of April 22, 2016, and as further amended, supplemented or
otherwise modified from time to time.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, inflationary adjustments, additions to tax or penalties
applicable thereto.

“Term Lender” means each US Lender that holds a Term Loan or that has a New Term
Loan Commitment.

“Term Loan” means any 2011 Term Loan and, following the making thereof, any New
Term Loan.

“Term Percentage” means, as to any Term Lender, at any time, the percentage
which the aggregate principal amount of such Lender’s Term Loans (or 2011 Term
Loans or New Term Loans, as the context so requires) then outstanding
constitutes of the aggregate principal amount of the applicable Term Loans then
outstanding.

“(Three-Month Total)” means, when used with respect to any type of Receivables
(or portions thereof) at the end of any month, the sum of the aggregate Unpaid
Balances of such type of Receivables (or portions thereof) at the end of such
month and at the end of each of the immediately preceding two months.

“Total Revolving Commitments” means at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Credit Exposure” means at any time, the aggregate amount of the
Revolving Credit Exposure of the Lenders outstanding at such time.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder and the execution, delivery and
performance by the Parent of the Parent Guarantee and by the Parent and
International of the Parents’ Side Agreement.

“Trustee” means Deutsche Bank Trust Company Americas.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unpaid Balance” means at any time with respect to any Serviced Wholesale Note
(or installment thereof), the unpaid principal amount thereof at such time.

 

32



--------------------------------------------------------------------------------

“Unrestricted Cash” means all cash and Marketable Securities (as defined in the
Security Agreement) of the US Borrower and its Subsidiaries not classified as
“Restricted Cash” in accordance with GAAP.

“US”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are being made to the US Borrower.

“U.S.” and “United States” means the United States of America.

“US Borrower” has the meaning set forth in the preamble to this Agreement.

“US Commitments” means, collectively, the New Term Loan Commitments and the US
Revolving Commitments.

“US Funding Revolving Commitment Percentage” means, as at any date of
determination (after giving effect to the making, and application of proceeds,
of any Loans made on such date pursuant to Section 2.07), with respect to any US
Lender, that percentage which the Available US Revolving Commitment of such
Lender then constitutes of the aggregate Available US Revolving Commitments;
provided that each US Lender’s US Funding Revolving Commitment Percentage of any
US Revolving Loan or Swingline Loan the proceeds of which are applied to refund
any Swingline Loan or to pay reimbursement obligations in respect of any Letter
of Credit shall be equal to such US Lender’s US Funding Revolving Commitment
Percentage of such Swingline Loan or reimbursement obligations (determined on
the date on which such Swingline Loans were made or such Letter of Credit was
issued, as the case may be, but giving effect to any assignments).

“US Lenders” means each Lender having an amount greater than zero set forth
under the heading “US Extended Revolving Commitment”, “US Revolving Commitment”,
“2011 Original Maturity Date Term Loans” or “2011 Extended Maturity Date Term
Loans” opposite its name on Schedule 2.01 and any other Person that shall have
become a party hereto pursuant to an Assignment and Acceptance or a Joinder
Agreement with respect to a 2011 Term Loan or a US Commitment.

“US Obligations” means the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the US Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans and all other obligations and
liabilities of the US Borrower to the Administrative Agent or to any Lender (or,
in the case of Hedging Agreements, any counterparty thereto that at the time
such Hedging Agreement was entered into, was a Lender or an Affiliate of anyan
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Hedging Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the US Borrower pursuant hereto) or
otherwise.

 

33



--------------------------------------------------------------------------------

“US Extended Revolving Commitment” means each US Revolving Commitment listed on
Schedule 2.01 as a “US Extended Revolving Commitment”.

“US Revolving Commitment” means, with respect to each US Lender, the commitment
of such Lender to make US Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, in an aggregate amount not to
exceed at any time outstanding the amount initially set forth opposite such
Lender’s name on Schedule 2.01 under the heading “US Revolving Commitment” or in
the Joinder Agreement or Assignment and Acceptance pursuant to which such Lender
shall have assumed its US Revolving Commitment, as applicable, as such
commitment may be (a) reduced from time to time pursuant to Section 4.03 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 12.04. The original aggregate principal amount of the
US Revolving Commitments as of the Amendment No. 1 Effective Date is
$400,000,000274,675,378.55 of which $274,675,378.56274,199,188.07 constitute US
Extended Revolving Commitments. For the avoidance of doubt, any US Extended
Revolving Commitment shall be a US Revolving Commitment for all purposes of this
Agreement.

“US Revolving Commitment Percentage” means, as to any US Lender at any time, the
percentage which such Lender’s US Revolving Commitment then constitutes of the
aggregate US Revolving Commitments of all US Lenders (or, if all US Revolving
Commitments have terminated or expired, the percentage shall be determined based
upon the US Revolving Commitments most recently in effect, giving effect to any
assignments).

“Used Truck Loan Agreement” means the Used Truck Financing Secured Note, dated
as of July 23, 2014 (as amended, supplemented or otherwise modified from time to
time), between the US Borrower and International.

“Used Truck Loans” shall mean the aggregate outstanding amounts owed by
International to the US Borrower under the certain Used Truck Loan Agreement,
which shall equal the amount of “Finance Receivables from Affiliates” as set
forth in the US Borrower’s financial statements, less any amounts included
therein that are not related to that Used Truck Loan Agreement as described in
the footnotes to such financial statements.

“Warehousing Collateral” means the collateral securing Warehousing Debt,
including, without limitation, any spread account or reserve required to be
established under the relevant securitization documents.

“Warehousing Debt” means as of any date Indebtedness of the US Borrower or any
of its Subsidiaries with respect to which (i) neither the US Borrower nor any of
its Subsidiaries (other than the US Borrower or such Subsidiary) has any
liability, absolute or contingent, direct or indirect, provided that, for
purposes of the foregoing, neither the US Borrower nor any of its Subsidiaries
shall be deemed to have any liability with respect to any such Indebtedness
solely as a result of any Customary Securitization Undertaking of the US
Borrower or such Subsidiary, as the case may be, and (ii) recourse for payment
thereof is expressly limited to the Warehousing Collateral.

 

34



--------------------------------------------------------------------------------

“Wholesale Notes” means, as the context may require, (a) all assets of the types
classified under the heading “Wholesale notes” in the statement of consolidated
financial condition of the US Borrower and its consolidated Subsidiaries as of
October 31, 2015 and the related statements of consolidated income and retained
earnings and consolidated cash flow for the fiscal year then ended, together
with the notes thereto, included in the 2015 Annual Report and reported on by
KPMG or (b) the aggregate Unpaid Balances thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement and any other Loan Document, Loans may be classified and referred to
by Class (e.g., a “Revolving Loan”), by Type (e.g., a “Eurodollar Loan”), by
Borrower (e.g., a “Mexican Loan”), by Class and Type (e.g., a “Eurodollar
Revolving Loan”), by Class and Borrower (e.g., a “Mexican Revolving Loan”), by
Borrower and Type (e.g., a “Mexican Eurodollar Loan”) or by Class, Type and
Borrower (e.g., a “Mexican Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) by Type
(e.g., a “Eurodollar Borrowing”), by Borrower (e.g., a “Mexican Borrowing”), by
Class and Type (e.g., a “Eurodollar Revolving Borrowing”), by Class and Borrower
(e.g., a “Mexican Revolving Loan”), by Borrower and Type (e.g., a “Mexican
Eurodollar Loan”) or by Class, Type and Borrower (e.g., a “Mexican Eurodollar
Revolving Loan”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

35



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
US Borrower notifies the Administrative Agent that such Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the US
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP, or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (b) if at any
time after the Effective Date, any obligations of the US Borrower or any of its
Subsidiaries that would not have constituted Indebtedness as of the Effective
Date are recharacterized as Indebtedness in accordance with any relevant changes
in GAAP, such recharacterized obligations shall not be considered Indebtedness
for all purposes hereunder. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar effect) to value any Indebtedness
or other liabilities of the Parent, the US Borrower or any Subsidiary at “fair
value”, as defined therein.

SECTION 1.05. Interpretation. References in this Agreement to the term “sale”
with respect to any transfer of Receivables, rights to receive income therefrom
or undivided interests therein are deemed to include any transfer which purports
to be a sale on the face of the agreement governing such transfer, without
regard to whether such transfer would constitute a “true sale” under applicable
legal principles. The terms “sell” and “sold”, as used as described in the
foregoing sentence, shall have correlative meanings.

ARTICLE II

THE US CREDIT FACILITIES

SECTION 2.01. [Reserved].

SECTION 2.02. [Reserved].

SECTION 2.03. Repayment of Term Loans. (a) Before the Original Maturity Date,
the 2011 Term Loan of each Term Lender shall be repaid on May 31, 2016,
August 31, 2016 and November 31, 2016 in installments, each of which shall be in
an amount equal to such Lender’s Term Percentage with respect to the 2011 Term
Loans multiplied by $8,500,000.

 

36



--------------------------------------------------------------------------------

(b) On the Original Maturity Date, the remaining principal balance of the 2011
Original Maturity Date Term Loans shall be repaid in full by the US Borrower to
each Term Lender holding the 2011 Original Maturity Date Term Loans in
accordance with such Lender’s Term Percentage with respect to the 2011 Original
Maturity Date Term Loans.

(c) After the Original Maturity Date, the 2011 Extended Maturity Date Term Loan
of each Term Lender shall be repaid in consecutive quarterly installments,
commencing on February 28, 2017, each of which shall be in an amount equal to
such Lender’s Term Percentage with respect to the 2011 Extended Maturity Date
Term Loans multiplied by 2.5% of the 2011 Extended Maturity Date Term Loans
outstanding on the Original Maturity Date.

(d) The New Term Loans of each Term Lender shall be repaid in consecutive
quarterly installments, each of which shall be in an amount equal to such
Lender’s Term Percentage with respect to such New Term Loan multiplied by 2.5%
of the New Term Loans made on the applicable Increased Amount Date pursuant to
Section 4.16.

(e) Subject to Section 4.17, on the Extended Maturity Date, the remaining
principal balance of the 2011 Extended Maturity Date Term Loans and the New Term
Loans shall be repaid in full by the US Borrower to each Term Lender holding
such Loans in accordance with such Lender’s Term Percentage with respect to such
Loans.

SECTION 2.04. US Revolving Commitments. Subject to the terms and conditions set
forth herein, each US Lender agrees to make US Revolving Loans to the US
Borrower from time to time during the Availability Period so long as after
giving effect thereto (a) the Available US Revolving Commitment of each US
Lender is greater than or equal to zero and (b) the aggregate Revolving Credit
Exposures of all the Lenders does not exceed the aggregate US Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the US Borrower may borrow, prepay and reborrow US Revolving
Loans.

SECTION 2.05. US Revolving Loans and Borrowings. (a) Each US Revolving Loan
shall be made as part of a US Borrowing consisting of US Revolving Loans made by
the US Lenders ratably in accordance with their US Funding Revolving Commitment
Percentages. The failure of any US Lender to make any US Revolving Loan required
to be made by it shall not relieve any other US Lender of its obligations
hereunder; provided that the US Revolving Commitments of the US Lenders are
several and no US Lender shall be responsible for any other US Lender’s failure
to make US Revolving Loans as required.

(b) Subject to SectionSections 4.09 or 4.19, as applicable, each US Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the US
Borrower may request in accordance herewith. Unless otherwise agreed between the
US Borrower and the Swingline Lender as provided in Section 2.08(a), each
Swingline Loan shall be an ABR Loan. Each US Lender at its option may make any
US Revolving Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the US Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

37



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any US Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each US
ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that a US ABR Revolving Borrowing may be in an aggregate amount that is
equal to (i) the entire unused balance of the total US Revolving Commitments or
(ii) that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.09(e) or (iii) that is required to repay any US
Revolving Loans as contemplated by Section 2.07(a). Each Swingline Loan shall be
in an amount that is an integral multiple of $500,000 and not less than
$1,000,000. US Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
ten US Eurodollar Revolving Borrowings outstanding.

Notwithstanding any other provision of this Agreement, the US Borrower shall not
be entitled to request, or to elect to convert or continue, any US Borrowing if
the Interest Period requested with respect thereto would end after the Second
Extended Maturity Date.

SECTION 2.06. Procedure for US Revolving Borrowings. To request a US Revolving
Borrowing, the US Borrower shall notify the Administrative Agent of such request
by telephone (a) in the case of a US Eurodollar Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of a US ABR Borrowing, not later than 12:00 Noon,
New York City time, on the date of the proposed Borrowing; provided that any
such notice of a US ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.09(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable (except in the circumstance
where increased costs will result or where it is illegal to make a US Eurodollar
Borrowing) and shall be confirmed promptly by delivery to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the US Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.05:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

38



--------------------------------------------------------------------------------

(v) the location and number of the US Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 4.01.

If no election as to the Type of US Revolving Borrowing is specified, then the
requested US Revolving Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the US Borrower shall be deemed to have selected an Interest
Period of one month’s duration. Promptly following receipt of a Borrowing
Request in accordance with this Section 2.06, the Administrative Agent shall
advise each US Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested US Borrowing.

SECTION 2.07. Certain Borrowings of US Revolving Loans and Refunding of Loans.
(a) If on any date (a “Borrowing Date”) on which the Mexican Borrower has
requested the Mexican Lenders to make Mexican Revolving Loans (the “Requested
Mexican Loans”), (i) any Mexican Lender’s Mexican Commitment Percentage of the
Requested Mexican Loans exceeds the Available Mexican Commitment of such Mexican
Lender on such date (before giving effect to the making, and application of
proceeds, of any Loans required to be made pursuant to this Section 2.07 on such
date) and (ii) the amount of such excess is less than or equal to the aggregate
Available US Revolving Commitments of all Non-Mexican Lenders (before giving
effect to the making, and application of proceeds, of any Loans pursuant to this
Section 2.07 on such date), each Non-Mexican Lender shall make a US Revolving
Loan to the US Borrower on such date, and the proceeds of such US Revolving
Loans shall be simultaneously applied to repay outstanding US Revolving Loans of
the Mexican Lenders, in amounts such that, after giving effect to (A) such
borrowings and repayments and (B) the making of the Requested Mexican Loans, the
Revolving Credit Exposure Percentage of each US Lender will equal (as nearly as
possible) its US Revolving Commitment Percentage. To effect such borrowings and
repayments, (1) not later than 12:00 Noon, New York City time, on such requested
Borrowing Date, the proceeds of such US Revolving Loans shall be made available
by each Non-Mexican Lender to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, in
immediately available funds, and the Administrative Agent shall apply the
proceeds of such US Revolving Loans toward repayment of outstanding US Revolving
Loans of the Mexican Lenders and (2) concurrently with the repayment of such
Loans on such date, (x) the Mexican Lenders shall, in accordance with the
applicable provisions hereof, make the Requested Mexican Loans in an aggregate
amount equal to the amount so requested by the Mexican Borrower (but not in any
event greater than the aggregate Available Mexican Commitments after giving
effect to the making of such repayment of US Revolving Loans on such date) and
(y) the US Borrower shall pay to the Administrative Agent for the account of the
Lenders whose US Revolving Loans are repaid on such date pursuant to this
Section 2.07 all interest accrued on the amounts repaid to the date of
repayment, together with any amounts payable pursuant to Section 4.11 in
connection with such repayment.

(b) If any borrowing of US Revolving Loans is required pursuant to this
Section 2.07, the US Borrower shall notify the Administrative Agent in the
manner provided for US Revolving Loans in Section 2.06, except that the minimum
borrowing amounts and threshold multiples in excess thereof applicable to ABR
Loans set forth in Section 2.05(c) shall not be applicable to the extent that
such minimum borrowing amounts exceed the amounts of US Revolving Loans required
to be made pursuant to this Section 2.07.

 

39



--------------------------------------------------------------------------------

SECTION 2.08. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the US Borrower
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding not to exceed $25,000,00050,000,000 (or, in the
case of Swingline Loans made by JPMorgan Chase Bank, N.A. or Bank of America,
N.A., the Individual Swingline Sublimit), so long as after giving effect thereto
(i) the Available US Revolving Commitment of each US Lender is greater than or
equal to zero, (ii) without duplication, the sum of the Revolving Credit
Exposure of the Swingline Lender and the outstanding principal amount of
Swingline Loans (to the extent that the other Lenders shall not have funded
their participation) does not exceed the US Revolving Commitment of the
Swingline Lender and (iii) the aggregate Revolving Credit Exposures of all the
Lenders does not exceed the aggregate US Revolving Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the US Borrower may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Loan, the US Borrower shall notify the Administrative
Agent and the Swingline Lender of such request by telephone (confirmed in
writing), not later than 1:00 p.m., New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. Each Swingline Loan shall be an ABR Loan. The Swingline Lender
shall make each Swingline Loan available to the US Borrower by means of a credit
to the general deposit account of the US Borrower with the Swingline Lender (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.09(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time on any Business Day, require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s US Funding Revolving
Commitment Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s US Funding Revolving Commitment Percentage of such Swingline Loan
or Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the US Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the

 

40



--------------------------------------------------------------------------------

same manner as provided in Section 4.01 with respect to Loans made by such
Lender (and Section 4.01 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the US Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
US Borrower (or other party on behalf of the US Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the US Borrower of any default in
the payment thereof.

(d) The Swingline Lender may be replaced at any time by written agreement among
the US Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the US Borrower shall pay all unpaid interest accrued
for the account of the replaced Swingline Lender pursuant to Section 4.08. From
and after the effective date of any such replacement, (i) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of the Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement with respect to
Swingline Loans made by it prior to its replacement, but shall not be required
to make additional Swingline Loans.

(e) Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as the Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the US Borrower and the
Lenders, in which case, the Swingline Lender shall be replaced in accordance
with Section 2.08(d) above.

SECTION 2.09. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the US Borrower may request the issuance of Letters
of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the US Borrower
to, or entered into by the US Borrower with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

 

41



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the US Borrower shall deliver to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a written notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the US Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the US Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $25,000,000, (ii) the Available
US Revolving Commitment of each US Lender is greater than or equal to zero and
(iii) the aggregate Revolving Credit Exposures of all the Lenders shall not
exceed the aggregate US Revolving Commitments. Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions, in each case, in any manner that would
result in a violation of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension; provided that such
renewal or extension shall in no event extend beyond the date referred to in the
following clause (ii)) and (ii) the date that is five Business Days prior to the
Second Extended Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each US Lender, and each US Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such US Lender’s US Funding
Revolving Commitment Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each US Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s US
Funding Revolving Commitment Percentage of each LC Disbursement made in respect
of a Letter of Credit by the Issuing Bank and not reimbursed by the US Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the US Borrower for any reason.
Each US Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the US Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

42



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the US Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the US Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the US Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the US
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the US Borrower receives such notice, if such notice is
not received prior to such time on the day of receipt; provided that the US
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.06 or Section 2.08 that such payment be financed
with a US ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the US Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting US ABR Revolving Borrowing or
Swingline Loan. If the US Borrower fails to make such payment when due, the
Administrative Agent shall notify each US Lender of the applicable LC
Disbursement, the payment then due from the US Borrower in respect thereof and
such US Lender’s US Funding Revolving Commitment Percentage thereof. Promptly
following receipt of such notice, each US Lender shall pay to the Administrative
Agent its US Funding Revolving Commitment Percentage of the payment then due
from the US Borrower, in the same manner as provided in Section 4.01 with
respect to Loans made by such Lender (and Section 4.01 shall apply, mutatis
mutandis, to the payment obligations of the US Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the US Lenders. Promptly following receipt by the Administrative Agent of any
payment from the US Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
US Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such US Lenders and the Issuing Bank as their interests
may appear. Any payment made by a US Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of US
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the US Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The US Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;

 

43



--------------------------------------------------------------------------------

(ii) any amendment or waiver of or any consent to or departure from all or any
of the provisions of any Letter of Credit or this Agreement;

(iii) the existence of any claim, setoff, defense or other right that the US
Borrower, any other party guaranteeing, or otherwise obligated with, the US
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement or any other related or unrelated agreement or
transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit, so long as such draft or other document appears on its face to comply
with the terms of such Letter of Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders or the Administrative Agent or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
US Borrower’s obligations hereunder.

Neither the Administrative Agent, the US Lenders nor the Issuing Bank, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder, including any of the
circumstances specified in clauses (i) through (vi) above, as well as any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the US Borrower to the
extent of any direct damages (as opposed to special, indirect consequential or
punitive damages, claims in respect of which are hereby waived by the US
Borrower to the extent permitted by applicable law) suffered by the US Borrower
that are caused by the Issuing Bank’s failure to exercise the agreed standard of
care (as set forth below) in determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that the Issuing Bank shall have exercised the agreed
standard of care in the absence of gross negligence or willful misconduct on the
part of the Issuing Bank (as finally determined by a court of competent
jurisdiction). Without limiting the generality of the foregoing, it is
understood that the Issuing Bank may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; provided that the Issuing Bank shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of such Letter of
Credit.

 

44



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the US Borrower by telephone (confirmed in writing) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the US Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, then, unless the US Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the US Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to US ABR
Revolving Loans; provided that, if the US Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 4.08(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any US Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

(i) Replacement or Resignation of the Issuing Bank. (i) The Issuing Bank may be
replaced at any time by written agreement among the US Borrower, the
Administrative Agent and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the US Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 4.07(b). From and after the effective date of any such replacement,
(x) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement and any other Loan Document with respect to
Letters of Credit to be issued thereafter and (y) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and any other
Loan Document with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as the Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, the Issuing Bank shall be replaced in accordance with
Section 2.09(i)(i) above.

 

45



--------------------------------------------------------------------------------

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the US Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, US Lenders with LC Exposure representing greater than 50%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the US Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the US Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Parent, International, the US Borrower or its Subsidiaries (other than the
Securitization Subsidiaries) described in clause (i) or (j) of Article IX. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the US Borrower under this Agreement and
any other Loan Document. The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account, and
the US Borrower hereby grants to the Administrative Agent, for the ratable
benefit of the Lenders, a security interest in such cash collateral account and
all cash and other investment property from time to time credited thereto, and
all proceeds thereof. Other than any interest earned on the investment of such
deposit, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the US Borrower’s risk and expense, such deposit
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements in
respect of Letters of Credit for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the US Borrower for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of US
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the US Borrower under this
Agreement and any other Loan Document. If the US Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the US Borrower within two Business Days after all Events of Default
have been cured or waived.

(j) Letters of Credit under Existing Credit Agreement. On the Effective Date,
the letters of credit outstanding under the Existing Credit Agreement as of the
Effective Date shall be deemed to be Letters of Credit pursuant to and in
compliance with this Section 2.09 on the Effective Date.

(k) Letters of Credit under Extended Revolving Commitments. If the
OriginalExtended Maturity Date occurs prior to the expiration of any Letter of
Credit, then as of the OriginalExtended Maturity Date, such Letter of Credit
shall automatically be deemed to have been issued (including for purposes of the
obligations of the US Lenders to purchase participations therein and to make
Loans in respect thereof pursuant paragraphs (d) and (e) of this Section) under
(and ratably participated in by Lenders pursuant to) the US Extended Revolving
Commitments up to an aggregate amount not to exceed the amount permitted under
paragraph (b) of this Section. To the extent reallocations cannot occur pursuant
to the

 

46



--------------------------------------------------------------------------------

immediate preceding sentence, the US Borrower shall cash collateralize any such
Letter of Credit in a manner reasonably satisfactory to the Administrative Agent
and the Issuing Bank but only up to the amount of such Letter of Credit not so
allocated. Except to the extent of reallocations of participations set forth in
this paragraph, the occurrence of the OriginalExtended Maturity Date shall have
no effect upon (and shall not diminish) any Letter of Credit issued prior to the
OriginalExtended Maturity Date.

ARTICLE III

THE MEXICAN CREDIT FACILITY

SECTION 3.01. Commitments. Subject to the terms and conditions set forth herein,
each Mexican Lender agrees to make Mexican Revolving Loans to the Mexican
Borrower from time to time during the Availability Period so long as after
giving effect thereto (a) the aggregate principal amount of outstanding Mexican
Revolving Loans does not exceed $100,000,000, (b) the Available Mexican
Commitment of each Mexican Lender is greater than or equal to zero and (c) the
aggregate Revolving Credit Exposures of all the Lenders does not exceed the
aggregate US Revolving Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Mexican Borrower may borrow,
prepay and reborrow Mexican Revolving Loans.

SECTION 3.02. Loans and Borrowings. (a) Each Mexican Revolving Loan shall be
made as part of a Mexican Borrowing consisting of Mexican Revolving Loans made
by the Mexican Lenders ratably in accordance with their respective Mexican
Commitments. The failure of any Mexican Lender to make any Mexican Revolving
Loan required to be made by it shall not relieve any other Mexican Lender of its
obligations hereunder; provided that the Mexican Commitments of the Mexican
Lenders are several and no Mexican Lender shall be responsible for any other
Mexican Lender’s failure to make Mexican Revolving Loans as required.

(b) Subject to SectionSections 4.09 or 4.19, as applicable, each Mexican
Revolving Borrowing shall be comprised entirely of Eurodollar Loans. Each
Mexican Lender at its option may make any Mexican Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Mexican Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Mexican Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. There shall not at
any time be more than a total of ten Mexican Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Mexican Borrower
shall not be entitled to request, or to elect to continue, any Mexican Borrowing
having an Interest Period ending after the Second Extended Maturity Date.

 

47



--------------------------------------------------------------------------------

SECTION 3.03. Requests for Mexican Revolving Borrowings. To request a Mexican
Revolving Borrowing, the Mexican Borrower shall notify the Administrative Agent
of such request by telephone, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable (except in the circumstance
where increased costs will result or where it is illegal to make a Mexican
Revolving Borrowing) and shall be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Mexican Borrower and consented to by the
US

Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 3.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(iv) the location and number of the Mexican Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 4.01.

If no Interest Period is specified, then the Mexican Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Mexican Lender of the details thereof and
of the amount of such Mexican Lender’s Loan to be made as part of the requested
Borrowing.

ARTICLE IV

TERMS APPLICABLE TO US CREDIT FACILITIES AND MEXICAN CREDIT FACILITY

SECTION 4.01. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 P.M., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.08. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account of such Borrower maintained with the Administrative Agent in New
York City and designated by such Borrower in the applicable Borrowing Request;
provided that (x) ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.09(e) shall be remitted by the
Administrative Agent to the Issuing Bank and (y) Revolving Loans made to
refinance the Swingline Loans as provided in Section 4.04(a) shall be remitted
by the Administrative Agent to the Swingline Lender.

 

48



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing or other funding that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing or such other funding, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the Federal
Funds Effective Rate or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 4.02. Interest Elections. (a) Each US Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the US Borrower may elect to convert any of its
Borrowings to a different Type or to continue any of such Borrowings and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. Except as provided in SectionSections 4.09 or 4.19, as
applicable, all Mexican Revolving Loans shall be Eurodollar Loans, and the
Mexican Borrower may elect Interest Periods in respect thereof as provided in
this Section. Each Borrower may elect different options with respect to
different portions of its respective affected Borrowings, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the relevant Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.06 if the US Borrower
(applicable to both Revolving Loans and Term Loans), or Section 3.03 if the
Mexican Borrower, as the case may be, were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable (except in
the circumstance where increased costs will result or where it is illegal to
make the proposed conversion or continuance) and shall be confirmed promptly by
delivery to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the relevant Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.06 and Section 3.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

49



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) in the case of US Borrowings, whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the US Borrower fails to deliver a timely Interest Election Request with
respect to a US Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. If the Mexican Borrower fails to deliver a timely Interest Election
Request with respect to a Mexican Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurodollar Revolving Borrowing with an Interest Period
of one month’s duration. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrowers, then, so long as
an Event of Default is continuing (i) no outstanding US Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
US Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 4.03. Termination and Reduction of Revolving Commitments. (a) (i) As of
the Effective Date, the US Revolving Commitments (as defined in the Existing
Credit Agreement) shall be reduced to $400,000,000 and the Mexican Commitments
(as defined in the Existing Credit Agreement) shall be reduced to
$100,000,000.[Redacted].

(ii) Unless previously terminated, the Revolving Commitments (other than the US
Extended Revolving Commitments and the Mexican Extended Commitments) shall
terminate on the OriginalExtended Maturity Date.

(iii) Unless previously terminated, the US Extended Revolving Commitments and
the Mexican Extended Commitments shall terminate on the Second Extended Maturity
Date.

 

50



--------------------------------------------------------------------------------

(b) (i) The US Borrower may at any time terminate, or from time to time reduce,
the US Revolving Commitments; provided that (i) each reduction of the US
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the US Borrower shall not
terminate or reduce the US Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 4.05, the
Available US Revolving Commitment or Available Mexican Commitment of any Lender
would be less than zero.

(ii) The US Borrower may at any time terminate, or from time to time reduce, the
Mexican Commitments; provided that (i) each reduction of the Mexican Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the US Borrower shall not terminate or reduce the
Mexican Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 4.05, the Available Mexican Commitment of any
Mexican Lender would be less than zero.

(c) The US Borrower shall notify the Administrative Agent of any election to
terminate or reduce the US Revolving Commitments or the Mexican Commitments, as
the case may be, under paragraph (b) of this Section at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the US Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the US Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the US Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the US Revolving Commitments or the
Mexican Commitments, as the case may be, shall be permanent.

SECTION 4.04. Repayment of Loans; Evidence of Debt. (a) The US Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each US Lender, the Term Loans in accordance with Section 2.03, (ii) to the
Administrative Agent for the account of each US Lender, the then unpaid
principal amount of each US Revolving Loan on each of the OriginalExtended
Maturity Date and the Second Extended Maturity Date, as applicable, (iii) to the
Swingline Lender, the then unpaid principal amount of each Swingline Loan on the
earlier of (x) the five Business Days after such Swingline Loan is made and
(y) in the case of any Swingline Loan made prior to the OriginalExtended
Maturity Date, the OriginalExtended Maturity Date or in the case of any
Swingline Loan made on or after the Original Maturity Date, the Extended
Maturity Date, as applicablethe Second Extended Maturity Date; provided that on
each date that a US Revolving Loan is borrowed, the US Borrower shall repay all
Swingline Loans then outstanding and the proceeds of any such Revolving Loan
shall be applied by the Administrative Agent to repay any Swingline Loans
outstanding. The Mexican Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Mexican Lender the then unpaid
principal amount of each of its respective Mexican Revolving Loans on each of
the Original

Maturity Date and the Extended Maturity Date and the Second Extended Maturity
Date, as applicable.

 

51



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Borrower, Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the relevant Borrower shall prepare, execute and
deliver to such Lender a Note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to
Section 12.04) be represented by one or more Notes in such form.

SECTION 4.05. Optional Prepayments of Loans. (a) Each Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.
Optional prepayments of the Term Loans may not be reborrowed.

(b) The US Borrower or the Mexican Borrower, as the case may be, shall notify
the Administrative Agent (and, in the case of prepayment of a Swingline Loan,
the Swingline Lender) by telephone (confirmed in writing) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment
or (iii) in the case of prepayment of a Swingline Loan, not later than 12:00
noon, New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the US Revolving Commitments or Mexican Commitments as contemplated by
Section 4.03, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 4.03. Promptly following
receipt

 

52



--------------------------------------------------------------------------------

of any such notice relating to a Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof. Partial prepayments of Term Loans
and Revolving Loans shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Partial prepayments of Swingline Loans
shall be in an amount that is an integral multiple of $500,000 and not less than
$1,000,000. Prepayments shall be accompanied by accrued interest to the extent
required by Section 4.08 and any amounts payable under Section 4.11 in
connection with such prepayment.

SECTION 4.06. Mandatory Prepayments and Commitment Reductions. (a) If on any
date the US Borrower or any of its Subsidiaries shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied within
three Business Days toward the prepayment of the Term Loans as set forth in
Section 4.06(d); provided, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 4.06(d).

(b) If on any date the US Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Capital Market Transactions, then an amount equal to 75%
of the Net Cash Proceeds from such Capital Market Transaction (to the extent
such Net Cash Proceeds, together with the Net Cash Proceeds from prior Capital
Market Transactions after the Original Closing Date are in excess of
$200,000,000) shall be applied within five Business Days of such issuance or
incurrence to the prepayment of the Term Loans as set forth in Section 4.06(d);
provided, that, notwithstanding the foregoing, any Net Cash Proceeds from any
Capital Market Transactions of less than $200,000,000 shall be applied to prepay
any amounts outstanding under the Revolving Credit Facility.

(c) On the Effective Date, if after giving effect to the reduction provided in
Section 4.03(a)(i), (x) the aggregate Revolving Credit Exposures of all the
Lenders exceeds the aggregate US Revolving Commitments or (y) the aggregate
principal amount of outstanding Mexican Revolving Loans exceeds $100,000,000,
then the US Borrower or the Mexican Borrower, as applicable, shall repay the
applicable Revolving Loans in amounts necessary to be in compliance with this
Agreement.[Reserved].

(d) Amounts to be applied in connection with prepayments made pursuant to
Section 4.06(a) or (b) shall be applied to the prepayment of the Term Loans in
accordance with Section 4.13(a)(iii). The application of any prepayment pursuant
to Section 4.06 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans in a manner that minimizes amounts due under Section 4.11. Each prepayment
of the Loans under Section 4.06 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.

SECTION 4.07. Fees. (a) The US Borrower agrees to pay to the

Administrative Agent a commitment fee for the account of each US Lender, which
shall accrue at the Applicable Rate on the average daily amount of the unused
portion of the US Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and

 

53



--------------------------------------------------------------------------------

on the date on which the US Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of calculating commitment fees, Swingline Loans shall not be treated as
usage of the US Revolving Commitments.

(b) The US Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender, a participation fee with respect to its participations
in Letters of Credit issued for the US Borrower’s account, which shall accrue at
a rate per annum equal to the Applicable Rate applicable to interest on
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure in respect of Letters of Credit
issued for the US Borrower’s account (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any such Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten Business Days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) Each Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 4.08. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
per annum equal to in the case of a Eurodollar Revolving Loan or a Eurodollar
Term Loan, the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

54



--------------------------------------------------------------------------------

(c) [Reserved.]

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided above.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion and (iv) all accrued
interest shall be payable upon termination of the Revolving Commitments.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 4.09. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(ai) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including,
without limitation, by means of an Interpolated Rate) do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(bii) the Administrative Agent is advised by the Majority Facility Lenders in
respect of the relevant Facility that the Adjusted LIBO Rate or the LIBO Rate,
as applicable, for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;

 

55



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the relevant Borrower
and the Revolving Lenders other than the Extended Revolving Lenders, any Lenders
of additional or

increased US Revolving Loans made after the Amendment No. 1 Effective Date and
2011 Extended Maturity Term Lenders by telephone or electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies the
Borrowers and thesuch Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be revoked, (ii) if any Borrowing Request requests a US Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request for a Mexican Eurodollar Borrowing shall be revoked; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

(b) For the avoidance of doubt, this Section 4.09 shall only apply to the 2011
Extended Maturity Date Term Loans and Revolving Loans (other than Extended
Revolving Loans and any additional or increased US Revolving Loans made after
the Amendment No. 1 Effective Date).

SECTION 4.10. Increased Costs. (a) If any Change in Law shall:

(i) subject the Administrative Agent or any Lender to any tax of any kind
whatsoever with respect to this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein, or change the basis of taxation of
payments to such Lender in respect thereto (except for Non-Excluded Taxes and
changes in the rate of tax on the overall net income of such Lender);

(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(iii) impose on any Lender or the London interbank market any other condition;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Loan (or any
Loans in the case of (i)) (or of maintaining its obligation to make any such
Loan) or to increase the cost to such Lender the Administrative Agent of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Administrative
Agent hereunder (whether of principal, interest or otherwise), then the US
Borrower will pay to such Lender or the Administrative Agent such additional
amount or amounts as will compensate such Lender or the Administrative Agent for
such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital adequacy
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that

 

56



--------------------------------------------------------------------------------

which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the US Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the US Borrower
and shall be conclusive absent manifest error. The US Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the US Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than nine months prior to the date that such Lender
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof.

SECTION 4.11. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including, in each case, as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.06, Section 3.03 or Section 4.02(b) and is revoked in
accordance with SectionSections 4.09(a) or 4.19(b), as applicable, or is
permitted to be revocable under Section 4.05(b) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by a
Borrower pursuant to Section 4.14, then, in any such event, such Borrower in
respect of such Loan shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such Lender were to invest such principal amount for such period at the
interest rate that would be bid by such Lender (or an affiliate of such Lender)
for dollar deposits from other banks in the eurodollar market at the
commencement of

 

57



--------------------------------------------------------------------------------

such period. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the relevant Borrower and shall be conclusive absent manifest
error. The relevant Borrower shall pay such Lender the amount shown as due on
any such certificate within ten Business Days after receipt thereof.

SECTION 4.12. Taxes. (a) Any and all payments made by or on behalf of each
Borrower under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding Excluded Taxes
(all such taxes, levies, imposts, duties, charges, fees, deductions or
withholdings other than Excluded Taxes, “Non-Excluded Taxes”). If any
Non-Excluded Taxes or Other Taxes are required to be withheld or deducted from
any amounts payable to the Administrative Agent or any Lender under any Loan
Document, as determined in good faith by the applicable withholding agent, the
amounts so payable by the applicable Borrower to the Administrative Agent or
such Lender shall be increased to the extent necessary (after payment of all
such Non-Excluded Taxes and Other Taxes) so that the Lender receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. Whenever any such Non-Excluded Taxes or Other Taxes are payable by
any Borrower pursuant to applicable law, thereafter such Borrower shall send to
the Administrative Agent for its own account or for the account of such Lender
but in any event no later than thirty days following the date on which such
Borrower pays any Non-Excluded Taxes or Other Taxes to the Mexican tax
authority, as the case may be, the original official report or return, the
electronic document obtained after the payment of the withholding tax or the
withholding certificate, received by such Borrower showing payment thereof and
all other additional information and documents that the Administrative Agent or
such Lender shall reasonably request related to such payment. If any Borrower
fails to pay any such Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, such Borrower shall
indemnify the Administrative Agent and each Lender within ten days after written
demand thereof for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or such Lender as a result of any such
failure. Each Borrower shall jointly and severally indemnify the Administrative
Agent and each Lender for any Non-Excluded Taxes or Other Taxes that are payable
or paid by the Administrative Agent or such Lender and any incremental taxes,
interest or penalties with respect thereto; provided, however, that in no event
shall the Mexican Borrower be required to indemnify the Administrative Agent or
any Lender for withholding Taxes payable on payments made by the US Borrower
under any Loan Document.

(b) In addition, the US Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Mexican Borrower shall not be obligated to pay the Administrative Agent
or any Lender any amounts described in Section 4.12(a) in respect of
Non-Excluded Taxes or Other Taxes that would not have been imposed but for the
failure of the Administrative Agent or such Lender: (I) to use its reasonable
commercial efforts (consistent with legal and regulatory restrictions) to
(i) comply, if applicable, with rule 3.18.19 of the

 

58



--------------------------------------------------------------------------------

administrative regulations (resolución miscelánea fiscal) or with any successor
or substitute administrative regulations or any provisions provided by the
applicable law, (ii) maintain its status as a resident (or its principal office
to remain as a resident, if acting through an office or a branch thereof) for
tax purposes in a country with which Mexico has entered into a tax treaty for
the avoidance of double taxation and (iii) comply with the requirements provided
in such tax treaty to apply a reduced withholding tax rate on interest or
(II) following a reasonable request of the Mexican Borrower upon thirty days’
written notice (unless a lesser period is reasonable under the circumstances),
to (x) provide a letter specifying that such Lender is the effective beneficiary
of interest hereunder and under any Note held by such Lender as set forth in,
and for so long as it is requested under, the Mexican Income Tax Law or in the
applicable double taxation treaty to which Mexico is a party and which is in
effect or any equivalent administrative regulations (resolución miscelánea
fiscal) in effect thereafter while this Agreement shall remain in full force and
effect and (y) complete and file with the appropriate Governmental Authority,
such forms, certificates or documents (collectively, “Forms”) prescribed by law,
rule or regulation enacted or issued by Mexico, or required under the applicable
double taxation treaty to which Mexico is a party and which is in effect, that
are necessary to avoid or reduce such Non-Excluded Taxes or Other Taxes pursuant
to provisions of any law, rule or regulation enacted or issued by Mexico, or a
double taxation treaty to which Mexico is a party and which is in effect
(provided, that (A) such Lender or the Administrative Agent shall be under no
obligation to provide any information of any nature (including the information
specified above) to the Mexican Borrower which such Lender or the Administrative
Agent deems, in such Lender’s or the Administrative Agent’s judgment, to be
confidential or the disclosure of which is not permitted by law, (B) such Lender
or the Administrative Agent is legally entitled to complete, execute and deliver
such Forms and (C) the completion, execution and delivery of such Forms will not
result, in the good faith, reasonable determination of such Lender or the
Administrative Agent, in the imposition on such Lender or the Administrative
Agent of (1) any additional material legal or regulatory burden or (2) any
additional material out-of-pocket costs or (3) any other material adverse
consequences). If any Lender or beneficial owner of a Note fails to provide the
Forms or the letter mentioned in subparagraph (c)(II)(x) above (other than as
excepted in the prior proviso), or any Lender (but not an office or branch
thereof through which such Lender may be acting) is no longer a resident for tax
purposes in a country with which Mexico has entered into a tax treaty for the
avoidance of double taxation or due to its own action no longer complies with
the requirements set forth in such tax treaty to apply a reduced Mexican
withholding tax on interest, the Mexican Borrower may terminate the Mexican
Commitment of such Lender and prepay the then outstanding Loans of the affected
Lender, together with accrued interest thereon, additional amounts payable in
respect thereto and any other amounts payable hereunder.

(d) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which any Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the relevant Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate. Unless prejudicial to such

 

59



--------------------------------------------------------------------------------

Mexican Lender, each Mexican Lender agrees that it shall comply with rule
3.18.19 of the administrative regulations (resolución miscelánea fiscal) and/or
any successor or substitute administrative regulation thereof. In addition, any
Lender, if requested by the US Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the US Borrower or the Administrative Agent as will enable the US
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, any Lender with respect to the US
Borrower shall, to the extent it is legally entitled to do so, deliver to the US
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), whichever of the following is
applicable:

(i) duly completed copies of Internal Revenue Service Form W-9,

(ii) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

(iii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iv) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit M to the effect that (A) such Lender is not
(i) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (ii) a
“10 percent shareholder” of the US Borrower within the meaning of section
881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code and (B) the interest payments in question
are not effectively connected with the United States trade or business conducted
by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly completed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,

(v) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or participating Lender granting a typical
participation), an Internal Revenue Service Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate, Form W-9, and/or
other certification documents from each beneficial owner, as applicable, or

(vi) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the US Borrower or Administrative Agent to determine
the withholding or deduction required to be made.

Each Lender agrees that if any form or certification previously delivered by it
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the US Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

60



--------------------------------------------------------------------------------

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the US Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the US
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the US Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (e), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Effective Date of the
Agreement, the US Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of United
States Treasury Regulations Section 1.1471-2(b)(2)(i).

(f) If any Lender receives a refund in respect of any Non-Excluded Taxes or
Other Taxes paid by any Borrower, (a “Tax Refund”), which in the sole judgment
of such Lender is allocable to such payment, it shall promptly pay such Tax
Refund to such Borrower net of all out-of-pocket expenses of such Lender
incurred in obtaining such Tax Refund; provided, however, that such Borrower
agrees to promptly return such Tax Refund to the applicable Lender if it
receives notice from the applicable Lender that such Lender is required to repay
such Tax Refund. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrowers or any other Person.

(g) Each Lender shall indemnify the Administrative Agent within 10 days after
demand therefor, for the full amount of any taxes, levies, imposts, duties,
charges, fees, deductions or withholdings attributable to such Lender that are
payable or paid by the Administrative Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes, levies, imposts,
duties, charges, fees, deductions or withholdings were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.

SECTION 4.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) (i) Except as provided in Section 2.07, each Borrowing by the US Borrower
from the US Lenders hereunder shall be made pro rata according to the respective
US Funding Revolving Commitment Percentages or Term Percentages, as the case may
be, of the US Lenders in effect on the date of such Borrowing. Any reduction of
the US Revolving Commitments of the US Lenders shall be allocated by the
Administrative Agent among the US Lenders pro rata according to the US Revolving
Commitment Percentages of the US Lenders.

 

61



--------------------------------------------------------------------------------

(ii) Except as provided in Section 2.07, each payment (other than any optional
prepayment) by the US Borrower on account of principal of or interest on the US
Revolving Loans shall be allocated by the Administrative Agent pro rata
according to the respective principal amounts thereof then due and owing to each
US Lender. Each optional prepayment by the US Borrower on account of principal
of or interest on the US Revolving Loans shall be allocated by the
Administrative Agent pro rata according to the respective outstanding principal
amounts thereof.

(iii) Each payment (including each prepayment) by the US Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans in direct
order of maturity. Amounts prepaid on account of the Term Loans may not be
reborrowed.

(iv) Each Borrowing of Mexican Revolving Loans by the Mexican Borrower from the
Mexican Lenders hereunder shall be made, and any reduction of the Mexican
Commitments shall be allocated by the Administrative Agent, pro rata according
to the Mexican Commitment Percentages of the Mexican Lenders.

(v) Each payment (including each prepayment) by the Mexican Borrower on account
of principal of and interest on Mexican Revolving Loans shall be allocated by
the Administrative Agent pro rata according to the respective principal amounts
of the Mexican Loans then due and owing by such Borrower to each Mexican Lender.

(b) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
under Section 4.10, Section 4.11 or Section 4.12, or otherwise) prior to 12:00
noon, New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Section 4.10, Section 4.11, Section 4.12
and Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

 

62



--------------------------------------------------------------------------------

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to a Borrower or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply). Each Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due from such Borrower to the
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the relevant Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.08(c), Section 2.09(d) or Section 2.09(e) or
Section 4.01(b), then the Administrative Agent shall also be entitled to recover
such amount with interest thereon at the rate per annum applicable to ABR Loans
under the relevant Facility, on demand, from the relevant Borrower.

 

63



--------------------------------------------------------------------------------

SECTION 4.14. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 4.10, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.12, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the sole judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 4.10 or Section 4.12, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 4.10, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.12, or if any
Lender becomes a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.04), all its interests,
rights and obligations under this Agreement or any other Loan Document to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment is being assigned, the Issuing Bank and Swingline
Lender), which consent or consents shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.12, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

SECTION 4.15. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 4.07(a);

 

64



--------------------------------------------------------------------------------

(b) the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 12.02); provided that this clause
(b) shall not apply to any waiver, amendment or modification set forth in
clauses (i) through (iii) of Section 12.02(b) or to any other waiver amendment
or modification requiring the consent of all Lenders which affects such
Defaulting Lender differently than other affected Lenders;

(c) if any Swingline Exposure or LC Exposure exists at the time a Revolving
Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
US Funding Revolving Commitment Percentages but only to the extent (x) the sum
of all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set forth
in Section 6.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the US Borrower shall within three Business Days
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s remaining Swingline Exposure and (y) second, cash collateralize such
Defaulting Lender’s remaining LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.09(i) for so long as such LC Exposure is outstanding;

(iii) if the US Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 4.15(c)(ii), the US Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to
Section 4.07(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 4.15(c)(i), then the fees payable to the Lenders pursuant to
Section 4.07(a) and Section 4.07(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ US Funding Revolving Commitment Percentages; and

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 4.15(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 4.07(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;

(d) so long as any Revolving Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related

 

65



--------------------------------------------------------------------------------

exposure will be 100% covered by the Revolving Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the US Borrower in accordance
with Section 4.15(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 4.15(c)(i) (and
Defaulting Lenders shall not participate therein); and

(e) so long as any Lender is a Defaulting Lender, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 4.13(d) but excluding Section 4.14) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account (for the avoidance of doubt, it is
noted that any amounts retained pursuant to this Section 4.15(e) shall for all
other purposes be treated as having been paid to such Defaulting Lender) and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Bank or Swingline Lender hereunder,
(iii) third, if such Defaulting Lender is a Revolving Lender and the
Administrative Agent so determines or is requested by an Issuing Bank or
Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swingline Loan or Letter of Credit, (iv) fourth,
so long as no Default or Event of Default exists, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(v) fifth, if such Defaulting Lender is a Revolving Lender and the
Administrative Agent or the US Borrower (with the consent of the Administrative
Agent, such consent not to be unreasonably withheld or delayed) so determines,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Loans under this Agreement, (vi) sixth, to
the payment of any amounts owing to the Lenders or an Issuing Bank or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or such Issuing Bank or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, (vii) seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the US Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the US Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (viii) eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such Defaulting Lender is a Revolving Lender and such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements which such Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 6.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender; provided further that, if such
Defaulting Lender is also a Term Loan Lender, then the amounts to be paid in
accordance with Section 4.06 with respect to such Lender’s Term Loans shall not
be withheld from such Defaulting Lender.

 

66



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the US Borrower, the Issuing Bank
and the Swingline Lender (as applicable), each agrees that a Defaulting Lender
which is a Revolving Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its pro rata share.

SECTION 4.16. Incremental Loans and Commitments. (a) The US Borrower may by
written notice to the Administrative Agent elect from time to time to request
the establishment of one or more new term loan commitments (“New Term Loan
Commitments” and the loans thereunder, the “New Term Loans”), new term loan B
commitments (“New TLB Commitments” and the loans thereunder, the “New TLB
Loans”) or additional or increased US Revolving Commitments hereunder, in an
aggregate amount such that the aggregate outstanding amount of Term Loans (after
giving effect to such New Term Loan Commitments but without taking into account
the 2011 Original Maturity Date Term Loans), the New TLB Loans (after giving
effect to such New TLB Commitments) and Revolving Commitments (after giving
effect to such additional or increased US Revolving Commitments but without
taking into account any Revolving Commitments that terminate on the Original
Maturity Date pursuant to Section 4.03(a)(ii)) are not in excess of
$700,000,000; provided that if at any time prior to the Original Maturity Date
the aggregate principal amount of Term Loans (after giving effect to such New
Term Loan Commitments and taking into account the 2011 Original Maturity Date
Term Loans), the New TLB Loans (after giving effect to such New TLB Commitments)
and Revolving Commitments (after giving effect to such additional or increased
US Revolving Commitments and taking into account Revolving Commitments that
terminate on the Original Maturity Date pursuant to Section 4.03(a)(ii))
outstanding at such time exceeds $700,000,000, the US Revolving Commitments
shall be temporarily reduced by an amount equal to such excess until the
repayment of all 2011 Original Maturity Date Term Loans and the termination of
any applicable Revolving Commitments pursuant to Section 4.03(a)(ii) on the
Original Maturity Date (it being understood and agreed that, notwithstanding the
foregoing, during the period of any such temporary reduction, fees shall accrue
and be payable pursuant to Section 4.07(a) without taking into account such
temporary reduction in the Revolving Commitments); provided, further, that if on
the Original Maturity Date, after giving effect to the repayment of all then
outstanding 2011 Original Maturity Date Term Loans and the termination of any
then outstanding applicable Revolving Commitments pursuant to
Section 4.03(a)(ii), the aggregate principal amount of Term Loans, New TLB Loans
and Revolving Commitments outstanding exceeds $700,000,000, the US Borrower will
make repayments of Term Loans and New TLB Loans and permanent reductions of
Revolving Commitments on such date in an aggregate amount equal to such excess.
Each such notice shall specify the date (each, an “Increased Amount Date”) on
which the US Borrower proposes that the New Term Loan Commitments, New TLB
Commitments or additional or increased US Revolving Commitments shall be

 

67



--------------------------------------------------------------------------------

effective, which shall be a date not less than three Business Days after the
date on which such notice is delivered to Administrative Agent; provided that
any Lender offered or approached to provide all or a portion of any New Term
Loan Commitments, New TLB Commitments or additional or increased US Revolving
Commitments may elect or decline, in its sole discretion, to provide or not to
provide the same. Such New Term Loan Commitments, New TLB Commitments or
additional or increased US Revolving Commitments shall become effective as of
such Increased Amount Date; provided that (1) no Default or Event of Default
shall exist on such Increased Amount Date before or after giving effect to such
New Term Loan Commitments, New TLB Commitments or additional or increased US
Revolving Commitments, as the case may be; (2) the proceeds of any New Term
Loans or anyLoan Commitments, New TLB Loans shall be used for general corporate
purposes of the US Borrower and its Subsidiaries; (3) the terms and provisions
of the New Term Loans made under the New Term Loan Commitments shall be
identical to those of the Term Loans and for purposes of this Agreement, any New
Term Loans shall, upon the making thereof, be deemed to be Term Loans; (4) the
aggregate amount of the New TLB Loans (after giving effect to the New TLB
Commitments) is not in excess of the sum of (x) $300,000,000 and (y) the amount
of any permanent reductions of Revolving Commitments of the Revolving
Commitments after the Amendment No. 1 Effective Date; (5) the terms and
provisions of the New TLB Loans made under the New TLB Commitments shall be
determined by the US Borrower and the lenders providing such New TLB Loans,
subject to the approval of the Administrative Agent (such approval not to be
unreasonably withheld, delayed or conditioned), and may be different from the
terms and provisions of the Term Loans, including but not limited to pricing,
interest rate margins, premiums, rate floors, fees, amortization schedule and a
mandatory prepayment provision based on excess cash flow; (5maturity (in which
such New TLB Loans shall have a final maturity date of not earlier than twelve
months after the Second Extended Maturity Date); (6) the New TLB Loans shall be
repayable in quarterly installments of 0.25% of the principal aggregate amount
of the New TLB Loans, with the balance of the New TLB Loans being payable on the
maturity date of such New TLB Loans (7) there shall only be one tranche of New
TLB Loans made under the New TLB Commitments; (68) any such additional or
increased US Revolving Commitments and the extensions of credit thereunder shall
be ratable with the existing US Revolving Commitments and extensions of credit
thereunder; (79) such New Term Loan Commitments, New TLB Commitments or
additional or increased US Revolving Commitments shall be effected pursuant to
one or more joinder agreements (each, a “Joinder Agreement”) executed and
delivered by the US Borrower, the Administrative Agent and one or more new
lenders or existing Lenders as to which consents have been given as provided for
in Section 12.04(b) for assignees of existing Term Loans or US Revolving
Commitments, as the case may be; and (810) the US Borrower shall deliver or
cause to be delivered any customary legal opinions or other documents, in each
case as reasonably requested by the Administrative Agent or the New Lenders in
connection with any such transaction, including any supplements or amendments to
the Security Documents providing for such New Term Loans, New TLB Loans or
additional or increased US Revolving Commitments and the extensions of credit
thereunder to be secured thereby.

 

68



--------------------------------------------------------------------------------

(b) On any Increased Amount Date on which any New Term Loan Commitments, New TLB
Commitments or additional or increased US Revolving Commitments become
effective, subject to the foregoing terms and conditions, each new lender with a
New Term Loan Commitment, New TLB Commitment or additional US Revolving
Commitment (each, a “New Lender”) shall become a Lender hereunder with respect
to such New Term Loan Commitment, New TLB Commitment or additional US Revolving
Commitment and each Lender with an increased US Revolving Commitment shall have
its US Revolving Commitment adjusted accordingly. The New Term Loans or New TLB
Loans to be made under the New Term Loan Commitments or the New TLB Commitments,
as applicable, shall be made on or promptly following such effectiveness.

(c) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 4.16 (including to provide transition provisions to provide for any New
Term Loans to be ratable with the Term Loans, any provisions to provide for the
New TLB Loans and the terms applicable thereto, any additional or increased US
Revolving Commitments to share ratably in the extensions of credit under the US
Revolving Commitments).

SECTION 4.17. Extension of Loans and Commitments.

(a) Any US Lender holding a 2011 Original Maturity Date Term Loan, Any US Lender
holding a US Revolving Commitment (other than a US Extended Revolving
Commitment) or any Mexican Lender holding a Mexican Commitment (other than a
Mexican Extended Commitment) may, by written notice to the Administrative Agent
(such notice being an “2016 Extension Notice”), at any time, from time to time,
prior to the OriginalExtended Maturity Date, elect to extend the maturity of all
or any part of its 2011 Original Maturity Date Term Loan, any US Revolving
Commitment (other than a US Extended Revolving Commitment) and/or any Mexican
Commitment (other than a Mexican Extended Commitment) to the Second Extended
Maturity Date. Upon receipt by the Administrative Agent of a 2016an Extension
Notice from such Lender, all or such part (as elected by such Lender) of such
Lender’s (i) 2011 Original Maturity Date Term Loan shall become a 2011 Extended
Maturity Term Loan, (ii) US Revolving Commitment (other than a US Extended
Revolving Commitment) shall become a US Extended Revolving Commitment and
(iiiii) Mexican Commitment (other than a Mexican Extended Commitment) shall
become a Mexican Extended Commitment, in each case automatically and
permanently. The Administrative Agent shall promptly give notice to the US
Borrower of any such extension.

(b) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the US
Borrower to all Lenders of Term Loans or Revolving Commitments, each with the
same maturity date and in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Revolving
Commitments with the same maturity date) and on the same terms to each such
Lender, the US Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Term Loans
and/or Revolving Commitments and otherwise modify (to the extent effective after
the original maturity date) the terms of such Term Loans and/or Revolving
Commitments pursuant to the terms of the relevant Extension Offer (each, an
“Extension”); any Extended Term Loans shall constitute a separate tranche of
Term Loans from the tranche of Term Loans from which they

 

69



--------------------------------------------------------------------------------

were converted, and any Extended Revolving Commitments shall constitute a
separate tranche of Revolving Commitments from the tranche of Revolving
Commitments from which they were converted), so long as the following terms are
satisfied: (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the applicable Lenders and no Event of Default shall exist
immediately after the effectiveness of any Extension; (ii) except as to
maturity, and to the extent effective after the latest maturity date of the then
outstanding and non-extending Revolving Commitment, any other terms and
covenants and provisions (which shall be determined by the US Borrower and the
relevant Revolving Lenders and set forth in the relevant Extension Offer), the
Revolving Commitment of any Revolving Lender extended pursuant to an Extension
(an “Extended Revolving Commitment” and, such obligations with respect to any
Extended Revolving Commitments, “Extended Revolving Loans”), and the related
outstandings, shall be a Revolving Commitment and a Revolving Loan, as
applicable, and shall have the same terms as the original Revolving Commitments
and original Revolving Loan; provided that at no time shall there be Revolving
Commitments hereunder (including Extended Revolving Commitments, the US Extended
Revolving Commitments, the Mexican Extended Commitments and any original
Revolving Commitments) which have more than two different maturity dates;
(iii) except as to maturity (which shall be subject to immediately succeeding
clauses (iv) and (v)), and to the extent effective after the latest maturity
date of the then outstanding and non-extending Term Loans, any other terms and
covenants and provisions (which shall be determined by the US Borrower and the
relevant Term Lenders and set forth in the relevant Extension Offer), the Term
Loans of any Term Lender that agrees to an Extension with respect to such Term
Loans (an “Extending Term Loan Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the tranche ofto Term Loans
subject to such Extension Offer; provided that at no time shall there be Term
Loans hereunder (including the 2011 Term Loans and Extended Term Loans) which
have more than two different maturity dates; (iv) the final maturity date of any
Extended Term Loans shall be no earlier than the then the latest maturity date
applicable to any Term Loan outstanding hereunder at such time; (v) the weighted
average life to maturity of any Extended Term Loans shall be no shorter than the
remaining weighted average life to maturity of the Term Loans extended thereby;
(vi) If the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Commitments, as the case may be, in respect of
which Term Lenders or Revolving Lenders, as the case may be, shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Term Loans or Revolving Commitments, as the case may be, offered to be
extended by the US Borrower pursuant to such Extension Offer, then the Term
Loans or Revolving Commitments, as the case may be, of such Term Lenders or
Revolving Lenders, as the case may be, shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Lenders, as the case may be, have accepted such Extension Offer; and (vii) all
documentation in respect of such Extension shall be consistent with the
foregoing.

(c) With respect to all Extensions consummated by the US Borrower pursuant to
this Section 4.17, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 4.05 or 4.06 and
(ii) such Extensions shall not be less than $5,000,000 per Extension. The
Administrative Agent and the Lenders hereby

 

70



--------------------------------------------------------------------------------

consent to the Extensions and the other transactions contemplated by this
Section 4.17 and hereby waive the requirements of any provision of this
Agreement or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 4.17 (in each
case to the extent that the requirements of such provision could be waived with
the consent of the Required Lenders pursuant to Section 12.02).

(d) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extensions, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments (i) the consent of the Issuing Bank to the extent capacity
to issue Letters of Credit is to be extended and (ii) the consent of the
Swingline Lender, in each case, which consent shall not be unreasonably withheld
or delayed. All Extended Term Loans, Extended Revolving Commitments and all
obligations in respect thereof shall be US Obligations and Mexican Obligations,
as applicable, under this Agreement and the other Loan Documents that are
secured by the Collateral on an equal and ratable basis with all US Obligations
and Mexican Obligations, as applicable, under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the US
Borrower as may be necessary or appropriate in order to establish new tranches
or sub-tranches in respect of Revolving Commitments or Term Loans so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the US Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section 4.17. All such amendments entered into with
the US Borrower by the Administrative Agent hereunder shall be binding and
conclusive on the Lenders. In addition, if so provided in such amendment and
with the consent of the Issuing Bank, participations in Letters of Credit
expiring on or after the original maturity date in respect of the Revolving
Loans shall be re-allocated from Lenders holding Revolving Commitments to
Lenders holding Extended Revolving Commitments as set forth in Section 2.09(k).

(e) In connection with any Extension, the US Borrower shall provide the
Administrative Agent at least three Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 4.17.

SECTION 4.18. Sanctions Illegality. If, at any time, it is or becomes illegal
(in the reasonable opinion of any Lender) under the laws of any jurisdiction for
any Lender to perform, fund or maintain its position, including without
limitation, any illegality due to any economic or financial sanctions
administered or enforced by any Sanctions Authority or any Lender is advised in
writing by a Sanctions Authority that penalties will be imposed by a Sanctions
Authority as a result of such Lender’s participation in this Agreement or any
other business or financial relationship with any Borrower, to the extent
required to comply with

 

71



--------------------------------------------------------------------------------

such laws or to avoid such penalties (in the reasonable opinion of such Lender),
(i) the Commitments of such Lender will be immediately cancelled and such Lender
shall not thereafter be obliged to participate in the making of any Loans, and
(ii) the outstanding Loans (together with accrued interest thereon, additional
amounts payable in respect thereto and any other amounts payable hereunder) of
such Lender shall become immediately due and payable.

SECTION 4.19. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
evidence absent manifest error) that adequate and reasonable means do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers, any
New Lenders, any Lenders of increased US Revolving Loans made after the
Amendment No. 1 Effective Date and the Lenders of Extended Revolving Loans by
telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrowers and such Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Extended Revolving Loan or
any New Term Loan, New TLB Loan or additional or increased US Revolving Loan
made after the Amendment No. 1 Effective Date to, or continuation of any
Extended Revolving Loan or New Term Loan, New TLB Loan or additional or
increased US Revolving Loan made after the Amendment No. 1 Effective Date as, a
Eurodollar Borrowing shall be ineffective and (B) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that, if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive evidence absent manifest error) that (i) the circumstances
set forth in clause (a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) have not arisen
but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrowers shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this

 

72



--------------------------------------------------------------------------------

Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 12.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to any New Lenders, any Lenders of
increased US Revolving Loans made after the Amendment No. 1 Effective Date and
the Lenders of Extended Revolving Loans, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 4.19(b), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (y) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

(c) For the avoidance of doubt, this Section 4.19 shall only apply to
(i) Extended Revolving Loans and (ii) New Term Loans, New TLB Loans and
additional or increased US Revolving Loans made after the Amendment No. 1
Effective Date.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The US Borrower represents and warrants, and the Mexican Borrower represents and
warrants with respect to itself and its Subsidiaries, to the Administrative
Agent and the Lenders that:

SECTION 5.01. Organization; Powers. Each Borrower and each of its respective
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such requirement shall be applicable) under the laws of the jurisdiction
of its organization, has all requisite power and authority to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

SECTION 5.02. Authorization; Enforceability. (a) The Transactions to be
consummated by each Borrower are within such Borrower’s corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action. Each Loan Document has been duly executed and delivered by
each Borrower and constitutes a legal, valid and binding obligation of each
Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

73



--------------------------------------------------------------------------------

(b) Each of the Master Intercompany Agreement, the Tax Allocation Agreement, the
Cayman Loan Agreements and the Used Truck Loan Agreement constitutes a legal,
valid and binding obligation of the US Borrower, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 5.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, (ii) routine renewals of existing
licenses and permits of the US Borrower and its Subsidiaries in the ordinary
course of business and (iii) such filings as may be required under federal and
state securities laws for purposes of disclosure, (b) will not violate any
applicable law or regulation (including, without limitation, all laws, rules and
regulations promulgated by or relating to IMSS, INFONAVIT and SAR) or the
charter, by-laws or other organizational documents of any Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by any Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of any Borrower or any of its Subsidiaries other than the Liens
created by the Security Documents.

SECTION 5.04. Financial Condition; No Material Adverse Change. (a) The
consolidated statements of financial condition of the US Borrower and its
Subsidiaries as at October 31, 2015 and the related consolidated statements of
operations, shareowner’s equity and cash flows for such fiscal year ended on
such date, reported on by KPMG, copies of which have heretofore been furnished
to the Lenders, present fairly, in all material respects, the consolidated
financial condition of the US Borrower and its Subsidiaries as at such date, and
the consolidated results of its operations and cash flows for such fiscal year
then ended.

(b) The unaudited consolidated statements of financial condition of the US
Borrower and its Subsidiaries as at January 31, 2016 and the related unaudited
consolidated statements of operations, shareowner’s equity and cash flows for
the three-month period ended on such date, certified by a Responsible Officer,
copies of which have heretofore been furnished to the Lenders, present fairly,
in all material respects, the consolidated financial condition of the US
Borrower and its Subsidiaries as at such date, and the consolidated results of
its operations and cash flows for the three-month period then ended (subject to
normal year-end audit adjustments).

(c) All the financial statements referred to in clauses (a) and (b) of this
Section 5.04, including the related schedules and notes thereto, have been
prepared in accordance with GAAP, applied consistently throughout the periods
involved (except as approved by such accountants or Responsible Officer, as the
case may be, and as disclosed therein).

 

74



--------------------------------------------------------------------------------

(d) The US Borrower and its Subsidiaries do not have, at the date hereof, any
material Guarantee obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives that are not reflected in the
financial statements referred to in this Section 5.04.

(e) Since October 31, 2015, there has been no material adverse change in the
business, assets, property or financial condition of the US Borrower and its
Subsidiaries, taken as a whole.

SECTION 5.05. Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Borrower, threatened against or affecting any Borrower or any
of its Subsidiaries (a) which could reasonably be expected to result in an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (b) that involve this Agreement,
the Loan Documents or the Transactions.

SECTION 5.06. Compliance with Laws and Agreements. Each Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 5.07. Investment Company Status. None of the Borrowers is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 5.08. Taxes. Each Borrower and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the relevant Borrower or such Subsidiary, as applicable, has set aside
on its books adequate reserves with respect thereto in accordance with GAAP or
with the applicable accounting principles or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.10. Subsidiaries. As of the Effective Date, Schedule 5.10 sets forth
the name, jurisdiction of incorporation and capital stock ownership of each
Subsidiary owned by any Borrower.

 

75



--------------------------------------------------------------------------------

SECTION 5.11. Ownership of Property; Liens. The US Borrower has title in fee
simple to, or a valid leasehold interest in, all of its real property, and good
title to, a valid leasehold interest in or other rights to use, all of its other
property (other than immaterial assets), and none of such property is subject to
any Lien except as permitted by Section 8.03.

SECTION 5.12. Use of Proceeds. The proceeds of the Loans and the Letters of
Credit shall be used for general corporate purposes.

SECTION 5.13. Foreign Exchange Regulations; Immunity; Enforcement. (a) Under the
laws of Mexico, with respect to the execution, delivery and performance of this
Agreement or any Note issued hereunder, each of the Mexican Borrower and its
Subsidiaries is subject to private commercial law and to suit, and neither it
nor its properties have any immunity from the jurisdiction of any court or any
legal process that may be brought in the courts of Mexico (whether through
service of notice, attachment prior to notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise).

(b) It is not necessary, in order to ensure the legality, validity,
enforceability or admissibility into evidence in Mexico of this Agreement or any
Note issued hereunder, that any such document be filed, recorded or enrolled
with any Governmental Authority, or that this Agreement or any Note issued
hereunder be stamped with any stamp, registration or similar transaction tax,
except that in order for this Agreement or any Note issued hereunder to be
admissible in evidence in legal proceedings in a court in Mexico, such documents
would have to be translated into the Spanish language by a court-approved
translator and would have to be approved by such court after the defendant had
been given an opportunity to be heard with respect to the accuracy of the
translation, and proceedings would thereafter be based upon the translated
documents.

SECTION 5.14. Disclosure. (a) Each Borrower has disclosed to the Lenders all
matters known to it that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

(b) None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrowers to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 5.15. Title; No Other Liens. Except for the security interest granted to
the Administrative Agent for the ratable benefit of the Lenders pursuant to
Section 12.21 of this Agreement and the other Liens permitted to exist on the
Blocked Account by the terms of this Agreement, the US Borrower owns the Blocked
Account free and clear of any and all Liens or claims of others.

 

76



--------------------------------------------------------------------------------

SECTION 5.16. Perfected First Priority Lien. The security interest granted
pursuant to Section 12.21 of this Agreement (a) upon execution of the Blocked
Account Agreement will constitute a valid perfected security interest in the
Blocked Account in favor of the Administrative Agent, for the ratable benefit of
the Lenders, as collateral security for the US Obligations, enforceable against
all creditors of the US Borrower and (b) is prior to all other Liens on the
Blocked Account except for unrecorded Liens permitted by this Agreement which
have priority over the Liens on the Blocked Account by operation of law.

SECTION 5.17. Regulation U. Following the application of the proceeds of each
Borrowing by any Borrower, no more than 25% of the value of the assets of such
Borrower and its subsidiaries, subject to any restriction on sale or pledge,
will consist of, or be represented by, “margin stock” within the meaning of the
quoted term under Regulation U of the Board as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.

SECTION 5.18. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (i) the
fair value of the assets of the Borrowers, on a consolidated basis, at a fair
valuation and on a going concern basis, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrowers on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrowers on a consolidated basis (on a going concern basis) will be greater
than the amount that will be required to pay the probable liability of the
Borrowers on a consolidated basis, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrowers on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrowers on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Effective Date. The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

SECTION 5.19. EEA Financial Institutions. Neither Borrower is an EEA Financial
Institution.

SECTION 5.20. Anti-Corruption Laws and Sanctions. Each Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
such Borrower, its Subsidiaries and their respective officers and directors and
to the knowledge of such Borrower its employees and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects and
are not knowingly engaged in any activity that violates any Anti-Corruption Laws
or would reasonably be expected to result in such Borrower being designated as a
Sanctioned Person. None of (a) the Borrowers, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of any
Borrower, any

 

77



--------------------------------------------------------------------------------

agent of such Borrower or any Subsidiary of such Borrower that will act in any
capacity in connection with or benefit from the Facilities, is a Sanctioned
Person, has any dealing in or otherwise engages in any transaction relating to
any property or interest in property subject to prohibitions under Sanctions or
participates in any transaction that evades, avoids or attempts to violate any
of the prohibitions set forth in Sanctions or has such a purpose. No Borrowing
or Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

ARTICLE VI

CONDITIONS

SECTION 6.01. Effective Date. This Agreement shall become effective upon the
execution and delivery hereof by all parties hereto. The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent (or its counsel) shall have received a counterpart
or written evidence satisfactory to the Administrative Agent (which may include
electronic delivery of a signed signature page) that such party has signed a
counterpart (i) of this Agreement from each Borrower, the Issuing Bank, the
Swingline Lender and the Required Lenders (as defined under the Existing Credit
Agreement), (ii) of the Security Agreement from the US Borrower and the Trustee,
and (iii) of the Blocked Account Agreement from the US Borrower and the
depositary.

(b) The Administrative Agent shall have received an executed copy of the
Parents’ Side Agreement and the Parent Guarantee, duly executed and delivered by
the parties thereto, which shall be in full force and effect on the Effective
Date.

(c) The Administrative Agent shall have received a copy of the Master
Intercompany Agreement, the Cayman Loan Agreements (as defined in this Agreement
as in effect prior to the Amendment No. 1 Effective Date), the Used Truck Loan
Agreement, and the Tax Allocation Agreement as in effect on the Effective Date.

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Paul Hastings LLP, New York counsel for the Borrowers,
substantially in the form of Exhibit B-1, (ii) internal counsel of the US
Borrower, substantially in the form of Exhibit B-2 and (iii) Gonzalez-Calvillo,
S.C., Mexican counsel for the Borrowers, substantially in the form of Exhibit
B-3, and, in each case, covering such matters relating to the Borrowers, this
Agreement or the Transactions as the Administrative Agent shall reasonably
request.

 

78



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received a certificate of each Borrower,
dated the Effective Date, as to (i) the adoption of resolutions (or equivalent
corporate actions including, in the case of the Mexican Borrower, notarized
powers of attorney, certified by a Mexican notary public, evidencing authority
to, among other things, execute negotiable instruments), of the Board of
Directors (or other similar governing body) of each Borrower authorizing (A) the
execution, delivery and performance of this Agreement and (B) the borrowings
contemplated hereunder, (ii) the incumbency and true signature of the officers
of each Borrower executing this Agreement and any Notes issued hereunder and
(iii) the certificate of incorporation and by-laws, in the case of the US
Borrower, and the incorporation deed (acta constitutiva) with recording
information and the current by-laws (estatutos sociales vigentes) (certified by
a Mexican notary public), in the case of the Mexican Borrower, which certificate
shall be reasonably satisfactory in form and substance to the Administrative
Agent and its counsel and executed by the secretary or any assistant secretary
or a legal representative of such Borrower.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the US Borrower,
confirming compliance with the conditions set forth in paragraphs (a), (b) and
(c) of Section 6.02.

(g) The Lenders shall have received (i) audited consolidated financial
statements of each of the US Borrower and the Parent for the fiscal year ended
October 31, 2015 and (ii) unaudited consolidated financial statements of each of
the US Borrower and the Parent for the quarterly period ended January 31, 2016,
and such financial statements shall not, in the reasonable judgment of the
Required Lenders, reflect any material adverse change in the consolidated
financial condition of the US Borrower, as reflected in the financial statements
or projections contained in the Lender Presentation supplied to the Lenders, in
April 2016.

(h) The Administrative Agent, the Lenders and the Joint Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, and to the extent invoiced, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
the Borrowers hereunder.

(i) The Administrative Agent shall have received evidence that the US Borrower
has agreed to act as agent for service of process in New York, New York on
behalf of the Mexican Borrower under this Agreement (together with a notarized
power of attorney to that effect).

(j) The Administrative Agent shall have received a perfection certificate, dated
the Effective Date and signed by a Responsible Officer of the US Borrower, and
the results of a recent lien search in each of the US jurisdictions where assets
of the US Borrower are located, and such search shall reveal no liens on any of
the assets of the US Borrower except for liens permitted by Section 8.03 or
discharged on or prior to the Effective Date pursuant to documentation
reasonably satisfactory to the Administrative Agent.

(k) To the extent not previously delivered, the Administrative Agent shall have
received evidence that the Trustee has received (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) pledged pursuant to the Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

 

79



--------------------------------------------------------------------------------

(l) Each document (including any Uniform Commercial Code financing statement)
required by the Security Agreement or under law or reasonably requested by the
Trustee, the Administrative Agent or any Lender to be filed, registered or
recorded in order to create in favor of the Trustee a perfected Lien on the
Collateral described therein to secure the Secured Obligations (as defined in
the Security Agreement) (including without limitation, the designation of
certain Additional Secured Obligation (as defined in the Security Agreement) as
agreed by any Lender and the US Borrower), prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 8.03 which have priority), shall be in proper form for filing,
registration or recordation.

(m) The Administrative Agent shall have received a customary certificate from
the chief financial officer or treasurer of the US Borrower certifying that the
US Borrower, the Mexican Borrower, and their Subsidiaries, on a consolidated
basis after giving effect to the Transactions contemplated to occur on the
Effective Date, are solvent (within the meaning of Section 5.18).

(n) The Administrative Agent shall have received a certificate from the US
Borrower evidencing that the Collateral Coverage Ratio as of and after giving
effect on a pro forma basis to the Transactions to occur on the Effective Date
is, in the reasonable judgment of the US Borrower based on then available
financial information, at least 1.35 to 1.00.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Notwithstanding anything herein to the contrary, simultaneously with the
effectiveness of this Agreement, each Lender listed as an “Exiting Lender” on
its signature page hereto (each, an “Exiting Lender”) shall relinquish its
rights and be released from its obligations under this Agreement and cease to be
a Lender hereunder (but shall continue to be entitled to the benefits of
Section 4.10, Section 4.11, Section 4.12 and Section 12.03 of this Agreement).
On the Effective Date, upon the execution by each person that is a signatory
hereto as a Lender but that was not a party to the Existing Credit Agreement
prior to giving effect to this Agreement (each a “New Lender”), such New Lender
shall become a “Lender” under, and for all purposes of, this Agreement and the
other Loan Documents, and shall be subject to and bound by the terms hereof and
thereof, and shall perform all the obligations of and shall have all rights of a
Lender hereunder and thereunder. Each New Lender: (i) represents and warrants
that it has received a copy of this Agreement, together with copies of the
financial statements delivered pursuant to Section 6.01(g), and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to become a Lender on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (ii) represents and
warrants that if it is a Non-U.S. Lender, has delivered any documentation
required to be delivered by it pursuant to the terms of this Agreement,
(iii) agrees that it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make

 

80



--------------------------------------------------------------------------------

its own credit decisions in taking or not taking action under the Loan Documents
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender including its obligations pursuant to Section 4.12
of this Agreement. For purposes of this Agreement, the initial notice address of
each New Lender shall be as set forth on its signature page hereto.

SECTION 6.02. Each Borrowing Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction (or waiver) of
the following conditions:

(a) The representations and warranties of the Borrowers, the Parent and
International set forth in this Agreement (except for, other than in the case of
the Loans made on the Effective Date, the representations and warranties set
forth in Section 5.04(e) and Section 5.14(a)) and any other Loan Document shall
be true and correct in all material respects (without duplication of any
materiality standard set forth in such representation or warranty) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (except to the extent that any
such representation and warranty specifically refers to an earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects (without duplication of any materiality standard set forth
in such representation or warranty) on and as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) The Cash Balance of the US Borrower and its Subsidiaries as of such date
(after giving effect to such extension of credit, the application of proceeds of
such Borrowing and the use of cash on hand) shall not exceed $75,000,000. If the
Cash Balance as of such date exceeds $75,000,000, the US Borrower shall have
caused all excess amounts to be deposited into the Blocked Account to be held as
security for the US Obligations in accordance with the terms hereof and of the
Blocked Account Agreement.

(d) In the case of any Borrowing by the Mexican Borrower, (i) the Parent
Guarantee and the Guarantee contained in Article XI shall be in full force and
effect and neither the Parent, nor the US Borrower nor any Affiliate thereof
shall have asserted that either such Guarantee is not in full force and effect
and (ii) the Administrative Agent shall have received the written Borrowing
Request required under Section 3.03, signed by the Mexican Borrower and US
Borrower.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
relevant Borrower on the date thereof as to the matters specified in this
Section 6.02.

 

81



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower, as applicable,
covenants and agrees with the Administrative Agent and the Lenders that:

SECTION 7.01. Financial Statements and Other Information. Each of the Borrowers
and the Parent, as applicable, will furnish to the Administrative Agent, for
prompt distribution to each Lender:

(a) (i) within 90 days after the end of each fiscal year of each of the Parent
and the US Borrower, its audited consolidated statement of financial condition
and related statements of consolidated income and retained earnings and
consolidated cash flow as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without exception as to the scope of such audit) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations and cash flow of the Parent and
its consolidated Subsidiaries or the US Borrower and its consolidated
Subsidiaries, as the case may be, on a consolidated basis in accordance with
GAAP, and, in the case of the Parent and, to the extent that the US Borrower
files reports under Sections 13 and 15(d) of the Securities Exchange Act of
1934, the US Borrower, its Form 10-K for such fiscal year in which such
financial statements are included (and if the US Borrower does not file such
reports, a Management’s Discussion and Analysis of Financial Condition and
Results of Operations and, upon the Administrative Agent’s or any Lender’s
reasonable request, any additional information and analysis required by the
Administrative Agent to conduct its credit review of the US Borrower, in each
case consistent in all material respects with what would have been included,
based on the US Borrower’s past practices, in a Form 10-K for such fiscal year);

(ii) within 90 days after the end of each fiscal year of the Mexican Borrower,
its consolidated statement of financial condition and related statements of
consolidated income and retained earnings and consolidated cash flow as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all certified by one of its Responsible
Officers as presenting fairly in all material respects the financial condition
and results of operations and cash flow of the such Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
consistently applied, subject to normal year-end adjustments and the absence of
footnotes;

 

82



--------------------------------------------------------------------------------

(iii) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of each of the Parent and the US Borrower, its consolidated
statement of financial condition and related statements of consolidated income
and retained earnings and consolidated cash flow as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the statement of financial condition, as of the
end of) the previous fiscal year, all certified by one of its Responsible
Officers as presenting fairly in all material respects the financial condition
and results of operations and cash flow of the Parent and its consolidated
Subsidiaries or the US Borrower and its consolidated Subsidiaries, as the case
may be, on a consolidated basis in accordance with GAAP, consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, and,
in the case of the Parent and, to the extent that the US Borrower files reports
under Sections 13 and 15(d) of the Securities Exchange Act of 1934, the US
Borrower, its Form

10-Q for such fiscal quarter in which such financial statements are included
(and, if the US Borrower does not file such reports, a Management’s Discussion
and Analysis of Financial Condition and Results of Operations, any footnotes to
the financial statements and, upon the Administrative Agent’s or any Lender’s
reasonable request, any additional information and analysis required by the
Administrative Agent to conduct its credit review of the US Borrower, in each
case consistent in all material respects with what would have been included,
based on the US Borrower’s past practices, in a Form 10-Q for such fiscal year);

(iv) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Mexican Borrower, its consolidated statement of
financial condition and related statements of consolidated income and retained
earnings and consolidated cash flow as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the statement of financial condition, as of the end of) the previous
fiscal year, all certified by one of its Responsible Officers as presenting
fairly in all material respects the financial condition and results of
operations and cash flow of such Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(v) concurrently with the delivery of the financial statements under clause
(a)(i) above, a report from of KPMG or other independent public accountants of
recognized national standing stating that in making the examination necessary
therefor no knowledge was obtained of any Default or Event of Default pursuant
to Section 8.01, except as specified in such report;

(b) concurrently with any delivery of financial statements under clause (a)(i)
or (a)(iii) above, a certificate of a Responsible Officer of the US Borrower,
substantially in the form of Exhibit F (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 8.01(a), (b) and (c) and (iii) stating whether any change in GAAP, or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 5.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

83



--------------------------------------------------------------------------------

(c) within 30 days after the end of each fiscal month of the US Borrower (other
than the last fiscal month of any fiscal quarter of the US Borrower) and within
45 days after the end of each fiscal month of the US Borrower that is the last
fiscal month of any fiscal quarter of the US Borrower, a certificate of a
Responsible Officer of the US Borrower, substantially in the form of Exhibit L
setting forth reasonably detailed calculations demonstrating compliance with
Section 8.01(c);

(d) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request;

(e) concurrently with the delivery of the financial statements under clause
(a)(i) or (a)(iii) above, a report containing statistical and other information
in respect of all Serviced Wholesale Notes for the fiscal quarter then ended and
comparative information relating to the corresponding portion of the previous
fiscal year, all substantially in the same form and scope (except for the period
covered) as set forth on Exhibit D hereto; and

(f) concurrently with the delivery of the financial statements under clause
(a)(i) or (a)(iii) above, any amendment or modification to the Master
Intercompany Agreement, the Cayman Loan Agreements or the Used Truck Loan
Agreement.

SECTION 7.02. Notices of Material Events. The US Borrower (or the Mexican
Borrower, in the case of paragraph (b) below) will furnish to the Administrative
Agent, for prompt distribution to each Lender, prompt written notice of the
following:

(a) the occurrence of any Default;

(b) any changes in taxes, duties or other charges of Mexico or any political
subdivision or taxing authority thereof or any change in any laws of Mexico that
affects the amount or timing of receipt of any payment due under this Agreement
or any Notes issued hereunder;

(c) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower, any
Subsidiary or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the relevant Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

 

84



--------------------------------------------------------------------------------

SECTION 7.03. Existence; Conduct of Business. Each Borrower will, and will cause
each of its respective Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
and necessary to the conduct of its business; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 8.04.

SECTION 7.04. Payment of Obligations. Each Borrower will, and will cause each of
its respective Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
relevant Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect; provided, however, that nothing in this Section 7.04
shall impose an obligation on any Borrower to cause a Securitization Subsidiary
to repay any Indebtedness or to repay any Indebtedness of any Securitization
Subsidiary.

SECTION 7.05. Maintenance of Properties; Insurance. Each Borrower will, and will
cause each of its respective Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear and damage by casualty excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

SECTION 7.06. Books and Records; Inspection Rights. Each Borrower will, and will
cause each of its respective Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each of its respective Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

SECTION 7.07. Compliance with Laws and Material Contractual Obligations. Each
Borrower will, and will cause each of its respective Subsidiaries to, comply
with (a) all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property (including, without limitation, all laws, rules
and regulations relating to INFONAVIT and SAR) and (b) all material obligations
under any indenture, agreement or other instrument binding upon such Borrower or
any of its Subsidiaries, in each case except where (i) the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect or (ii) the necessity of compliance therewith is
contested in good faith by appropriate proceedings. Each Borrower will maintain
in effect and enforce policies and procedures designed to ensure compliance by
such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

85



--------------------------------------------------------------------------------

SECTION 7.08. Intercompany Agreements. (a) The US Borrower will (i) perform all
of its obligations under the Master Intercompany Agreement and the Used Truck
Loan Agreement unless International shall have failed to make any payment
payable by it to the US Borrower under the Master Intercompany Agreement the
Used Truck Loan Agreement or the Tax Allocation Agreement; (ii) enforce each of
the Master Intercompany Agreement and the Used Truck Loan Agreement against
International in accordance with its terms; (iii) not cancel or terminate, or
permit the cancellation or termination of, the Master Intercompany Agreement, or
Article II, III or IV thereof, or the Used Truck Loan Agreement, if in each
case, such cancellation or termination is materially adverse to the US Borrower,
and (iv) not agree to any amendment, waiver or modification of the Master
Intercompany Agreement or the Used Truck Loan Agreement which is materially
adverse to the US Borrower; provided that (x) the Master Intercompany agreement
may be modified to modify, amend or eliminate Section II.A of the Master
Intercompany Agreement insofar as such Section requires International to offer
to sell to the US Borrower, or requires the US Borrower to purchase, “Wholesale
Contracts” (as such term is defined in the Master Intercompany Agreement) and
(y) the Used Truck Loan Agreement may not be amended, waived or modified if
there is a reasonable possibility that such amendment, waiver or modification
would have the effect of (1) forgiving any amount owed by International to the
US Borrower thereunder, (2) postponing the date that any payment would otherwise
be payable to the US Borrower thereunder by more than one year, (3) further
subordinating the US Borrower’s right to payment thereunder to the rights of any
other creditors or (4) changing the transactions contemplated thereunder in a
manner that makes them, taken as a whole, materially less favorable to the US
Borrower.

(b) The US Borrower will (i) enforce the Tax Allocation Agreement against
International in accordance with its terms, (ii) not agree to any amendment,
waiver or modification of the Tax Allocation Agreement which is in any manner
adverse to the US Borrower or to the US Borrower and its Subsidiaries taken as a
whole.

(c) The US Borrower will (i) enforce each Intercompany Loan Agreement against
the Subsidiary of the US Borrower that is a party thereto in accordance with its
terms; (ii) cause each of its Subsidiaries to pay promptly all accounts payable
from time to time owing by such Subsidiary to the US Borrower (including without
limitation amounts payable from time to time by such Subsidiary to the US
Borrower under the Tax Allocation Agreement); (iii) not cancel or terminate, or
permit the cancellation or termination of, any Intercompany Loan Agreement
without the consent of the Required Lenders (other than the cancellation or
termination of any Intercompany Loan Agreement resulting from the termination of
the Qualified Securitization Transaction to which such Intercompany Loan
Agreement relates and the repayment of all amounts outstanding under such
Intercompany Loan Agreement); (iv) not agree to any amendment, waiver or
modification of any provision of any Intercompany Loan Agreement if there is a
reasonable possibility that such amendment, waiver or modification would have
the effect of (1) forgiving any amount owed by any Subsidiary of the US Borrower
to the US Borrower under any Intercompany Loan Agreement, (2) postponing the
date that any payment would otherwise be payable to the US Borrower thereunder,
(3) further subordinating the US Borrower’s right to payment thereunder to the
rights of any other creditors, (4) further restricting the Subsidiary party
thereto from applying, or releasing to any

 

86



--------------------------------------------------------------------------------

extent such Subsidiary from its obligation to apply, cash received by it to pay
its allocated share of payments from time to time owing by the US Borrower to
International under the Tax Allocation Agreement or (5) changing the
transactions contemplated thereunder in a manner that makes them, taken as a
whole, less favorable to the US Borrower; and (v) deliver to the Administrative
Agent, promptly upon receipt thereof, a copy of each certificate, notice,
instruction or other document received or delivered by it in connection with
each Intercompany Loan Agreement.

(d) The US Borrower will (i) perform all of its obligations under the Cayman
Loan Agreements, (ii) enforce each Cayman Loan Agreement against the Cayman
Affiliate and (iii) not cancel or terminate, or permit the cancellation or
termination of, any Cayman Loan Agreement if such cancellation or termination is
materially adverse to the US Borrower, and (iv) not agree to any amendment,
waiver or modification of any provision of any Cayman Loan Agreement if there is
a reasonable possibility that such amendment, waiver or modification would have
the effect of (1) forgiving any amount owed by the Cayman Affiliates to the US
Borrower thereunder, (2) postponing the date that any payment would otherwise be
payable to the US Borrower thereunder by more than one year, (3) further
subordinating the US Borrower’s right to payment thereunder to the rights of any
other creditors or (4) changing the transactions contemplated thereunder in a
manner that makes them, taken as a whole, materially less favorable to the US
Borrower.

(ed) The US Borrower will (i) maintain in effect and enforce the Parents’ Side
Agreement with the Parent and International in accordance with its terms and
(ii) not agree to any amendment, waiver or modification of the Parents’ Side
Agreement which is materially adverse to the US Borrower or which is materially
adverse to the interest of the Lenders.

SECTION 7.09. Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U of the Board as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the Board.
If requested by any Lender or the Administrative Agent, the relevant Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

SECTION 7.10. Quarterly Conference Calls. The US Borrower shall host a telephone
conference call (at times agreed with the Administrative Agent and reasonably
requested by the Administrative Agent but no more frequently than once per
quarter) with the Lenders on which telephone conference call the financial
results of the previous fiscal quarter and the financial condition shall be
reviewed.

SECTION 7.11. Additional Collateral, etc. The US Borrower will comply with all
provisions in the Security Documents with respect to property acquired after the
Effective Date.

 

87



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

Until the Commitments have expired or terminated, the principal of and interest
on each Loan and all fees payable hereunder have been paid in full, all Letters
of Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the US Borrower covenants and agrees, and the Mexican Borrower
covenants and agrees as set forth in Sections 8.13 and 8.14 with respect to
itself, with the Administrative Agent and the Lenders that:

SECTION 8.01. Financial Covenants. (a) The US Borrower will not permit the
Consolidated Leverage Ratio to exceed 3.75 to 1.00 as of the last Business Day
of each calendar month.

(b) The US Borrower will not permit the Fixed Charge Coverage Ratio as at the
last day of any fiscal quarter for the period of four consecutive fiscal
quarters then ended to be less than 1.25 to 1.00.

(c) The US Borrower will not permit the Collateral Coverage Ratio as at the last
day of any fiscal month to be less than 1.35 to 1.00, commencing with the month
ended following the Effective Date; provided that any Default or Event of
Default arising from any non-compliance with this Section 8.01(c) shall be
deemed cured and no longer in effect if within five Business Days following the
timely delivery of a compliance certificate pursuant to Section 7.01(b) with
respect to such last day, the US Borrower shall deliver a certificate
substantially in the form of Exhibit L setting forth reasonably detailed
calculations demonstrating that the Collateral Coverage Ratio as of the most
recent Business Day prior to the date of such delivery for which sufficient
information is available to the US Borrower to prepare such certificate is not
less than the required Collateral Coverage Ratio for such last day.

SECTION 8.02. Indebtedness. The US Borrower will not, and will not permit any of
its Subsidiaries to create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of the US Borrower pursuant to any Loan Document;

(b) (i) Indebtedness of the US Borrower to any of its Subsidiaries,
(ii) Indebtedness for Borrowed Money of the US Borrower to the Mexican Borrower
(iii) Indebtedness of any Subsidiary of the US Borrower to the US Borrower or
any other Subsidiary of the US Borrower or (iv) Indebtedness for Borrowed Money
of any Subsidiary of the US Borrower to the Mexican Borrower;

(c) Guarantees and Indebtedness permitted by Section 8.05(a);

 

88



--------------------------------------------------------------------------------

(d) Indebtedness outstanding on the date hereof (or available to be borrowed
under facilities existing on the date hereof) and listed on Schedule 8.02 and
any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof (or
amount available for borrowing thereunder));

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 8.03(d) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding;

(f) Subordinated Debt and other unsecured Indebtedness of the US

Borrower issued or incurred in Capital Market Transactions; provided that
(i) the US Borrower uses the Net Cash Proceeds of any such Indebtedness to make
a mandatory prepayment to the extent required in Section 4.06(b), (ii) after
giving effect to the issuance or incurrence of any such Indebtedness, the US
Borrower is in pro forma compliance with Section 8.01(a) as of the end of the
most recent fiscal quarter and (iii) any such Indebtedness is issued or incurred
on market terms and matures after the Second Extended Maturity Date;

(g) unsecured Indebtedness of the US Borrower in an aggregate principal amount
not to exceed $200,000,000 at any time outstanding;

(h) Indebtedness with respect to Hedging Agreements permitted by
Section 8.05(b);

(i) Indebtedness incurred pursuant to Qualified Securitization Transactions;

(j) Indebtedness of any Person that becomes a Subsidiary after the date hereof
that is outstanding on the date such Person becomes a Subsidiary; provided that
(i) such Indebtedness is not created in contemplation of or in connection with
such Person becoming a Subsidiary and (ii) the amount of such Indebtedness shall
not be increased;

(k) Indebtedness assumed in connection with the acquisition of any asset or
property; provided that (i) immediately after giving effect thereto, no Default
or Event of Default shall exist or result therefrom, (ii) the US Borrower will
be in pro forma compliance with the covenants set forth in Section 8.01 after
giving effect to such acquisition and the incurrence of such Indebtedness,
(iii) such Indebtedness is not created in contemplation of or in connection with
such acquisition and (iv) the amount of such Indebtedness shall not be
increased;

(l) Indebtedness incurred in the ordinary course of business to finance
insurance premiums; and

(m) additional unsecured Indebtedness of the US Borrower in an aggregate
principal amount not to exceed $50,000,000.

SECTION 8.03. Liens. The US Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

89



--------------------------------------------------------------------------------

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the US Borrower or any of its
Subsidiaries existing on the date hereof and set forth in Schedule 8.03;
provided that (i) such Lien shall not apply to any other property or asset of
the US Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the US Borrower or any of its Subsidiaries or existing on any property or
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the US Borrower or such Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the US
Borrower or any of its Subsidiaries; provided that (i) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(ii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iii) such
security interests shall not apply to any other property or assets of the US
Borrower or such Subsidiary;

(e) any rights of set-off of financial institutions holding accounts of the US
Borrower and its Subsidiaries;

(f) any Lien created pursuant to the Security Documents;

(g) any Lien on unearned insurance premiums securing Indebtedness permitted
under Section 8.02(l); and

(h) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not at any
time exceed $10,000,000.

SECTION 8.04. Fundamental Changes. (a) The US Borrower will not, and will not
permit any of its Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of

 

90



--------------------------------------------------------------------------------

its assets (other than sales of Receivables, operating leases through its
leasing Subsidiaries or interests therein in the ordinary course of business for
finance companies by the US Borrower or a Securitization Subsidiary in
connection with a Qualified Securitization Transaction), or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Person may merge into the US Borrower in a
transaction in which the US Borrower is the surviving corporation, (ii) any
Person (other than the US Borrower) may merge into any Subsidiary in a
transaction in which the surviving entity is a direct or indirect Subsidiary,
(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the US Borrower or to another Subsidiary, (iv) any Subsidiary may
liquidate or dissolve if the US Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the US Borrower and is
not materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 8.06 and
(v) the US Borrower may sell, transfer, lease or otherwise dispose of stock of
any Subsidiary and any Subsidiary may sell, transfer, lease or otherwise dispose
of all or substantially all of its assets, so long as the aggregate
consideration received in any such transaction does not exceed $25,000,000 and
shall be applied to the extent required by Section 4.06.

(b) The US Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the US Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related, similar, supportive or
ancillary thereto.

SECTION 8.05. Investments, Loans, Advances, Guarantees and Acquisitions; Hedging
Agreements. (a) Other than in the ordinary course of business for a finance
company, the US Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, make or permit to exist any investment or any other
interest in, or Guarantee any obligations of , any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (all of the foregoing,
“Investments”), except:

(i) Permitted Investments;

(ii) Investments by the US Borrower in the capital stock of its Subsidiaries;

(iii) loans or advances made by the US Borrower to any Subsidiary or the Mexican
Borrower and made by any Subsidiary to the US Borrower, the Mexican Borrower or
any other Subsidiary; provided that the aggregate principal amount of loans and
advances outstanding at any time made by the US Borrower and its Subsidiaries to
the Mexican Borrower, shall not exceed the lesser of (x) $20,000,000 and (y) the
amount that would cause the aggregate Available Mexican Commitments at such time
to be equal to zero;

 

91



--------------------------------------------------------------------------------

(iv) loans and advances to employees of any Borrower or its Subsidiaries in the
ordinary course of business (including for travel and relocation expenses);

(v) [reserved];

(vi) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(vii) [reserved];

(viii) Investments made in connection with Qualified Securitization
Transactions;

(ix) Investments by the US Borrower existing on the Effective Date under the
Used Truck Loan Agreement and the Cayman Loan Agreements; provided that (x)(1)
Used Truck Loans shall not exceed $168,000,000 prior to the Original Maturity
Date and $125,000,000 on or after the Original Maturity Date and (2) the Loan to
Value Ratio shall not exceed 65% and (y) any repayments under the Cayman Loan
Agreements shall not be reused;

(x) (A) the Guarantee by the US Borrower contained in Article XI and (B) other
Guarantee obligations of the US Borrower incurred in accordance with
Section 8.02;

(xi) Guarantees by any Subsidiary, so long as such guarantor simultaneously
delivers to the Administrative Agent a Guarantee, in form and substance
reasonably satisfactory to the Administrative Agent and on terms no less
favorable than the terms in such original Guarantee entered into by such
Subsidiary, for the benefit of the Administrative Agent, on behalf of the
Lenders;

(xii) [reserved];

(xiii) [reserved];

(xiv) Investments (including debt obligations and equity) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business; and

(xv) additional unsecured Guarantees of obligations in an aggregate amount not
to exceed $25,000,000 at any one time outstanding.; and

 

92



--------------------------------------------------------------------------------

(xvi) Investments made on or before the Dividend/Investment Date in an aggregate
amount not to exceed (together with all Investments made under this clause
(xvi) and the Special Dividend) the Additional Dividend/Investment Amount.

(b) The US Borrower will not, and will not permit any of its Subsidiaries to,
enter into any Hedging Agreement, other than Hedging Agreements entered into in
the ordinary course of business to hedge or mitigate risks to which the US
Borrower or such Subsidiary is or is expected to be exposed in the conduct of
its business or the management of its liabilities or as otherwise required by
any Qualified Securitization Transaction.

SECTION 8.06. Restricted Payments. The US Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) any Subsidiary may make
Restricted Payments to the US Borrower, (b) the US Borrower may make Restricted
Payments pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of the US Borrower and its Subsidiaries,
(c) the Special Dividend; provided that prior to making such Special Dividend,
(i) Acceptable Additional Indebtedness shall be incurred and (ii) the 2011
Extended Maturity Date Term Loans shall be repaid in full; provided further that
the Special Dividend shall be made one-time and be made on or after the
Amendment No. 1 Effective Date and prior to the Dividend/Investment Date, (d) if
any Investment Return Date shall occur, Restricted Payments made on or before
thirty days after such Investment Return Date in an amount not to exceed the
applicable Investment Return Amount received on such Investment Return Date;
provided that the aggregate amount of Restricted Payments made pursuant to this
clause (d) shall not exceed the aggregate amount of Investments made pursuant to
Section 8.05(a)(xvi) and (e) commencing with the first full fiscal quarter after
the Amendment No.1 Effective Date, so long as no Default or Event of Default has
occurred and is continuing or would result after giving effect thereto, the US
Borrower may make Restricted Payments to International, so long as, after giving
effect to such Restricted PaymentPayments and any borrowing used therefor, the
Consolidated Leverage Ratio on a pro forma basis as at the end of the most
recent fiscal quarter is not greater than 2.75 to 1.00, in an amount not to
exceed (i) the sum of (A) 50% of cumulative annual net income (minus 100% of
cumulative annual net losses) since November 1, 2016 and (d) Restricted Payments
in an aggregate amount equal to any repayments made under the Cayman Loan
Agreements after the Effective Datethe first day of such quarter.

SECTION 8.07. Transactions with Affiliates. The US Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
not less favorable to the US Borrower or such Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, (b) transactions between
or among the US Borrower and its wholly owned Subsidiaries not involving any
other Affiliate, (c) any Restricted Payment permitted by Section 8.06, (d) in
connection with any Qualified Securitization Transaction (e) any Indebtedness or
Guarantees permitted by Section 8.02, (f) any Investment permitted by
Section 8.05 and (g) in connection with the Master Intercompany Agreement, the
Tax Allocation Agreement and any Intercompany Loan Agreement.

 

93



--------------------------------------------------------------------------------

SECTION 8.08. Negative Pledge. The US Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the US Borrower or any of its Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary of the US Borrower to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the US Borrower or any other Subsidiary of the US
Borrower or to Guarantee Indebtedness of the US Borrower or any other Subsidiary
of the US Borrower; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof, (iii) the foregoing shall not apply to Qualified Securitization
Transactions, (iv) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (v)
[reserved], (vi) clause (a) above shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (vii) clause (a) above shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.

SECTION 8.09. Prepayments of Subordinated Debt. The US Borrower will not, and
will not permit any of its Subsidiaries to, prepay, purchase or otherwise retire
any of the Subordinated Debt prior to the stated maturity thereof.

SECTION 8.10. Serviced Wholesale Portfolio Quality. The US Borrower will not
permit:

(a) Past Due Serviced Wholesale Notes (Three-Month Total) at the end of any
month (determined substantially in accordance with practices, including policies
as to extensions and rewrites, in effect as of the Effective Date), expressed as
a percentage of Serviced Wholesale Notes (Three-Month Total) at the end of such
month, to exceed 4%; or

(b) net losses of the US Borrower (determined on the basis of the US Borrower’s
normal practice) on Serviced Wholesale Notes recognized during any period of
four consecutive fiscal quarters to exceed 0.325% of Serviced Wholesale Notes
liquidated during the same period.

For purposes of clause (b) of this Section 8.10, Serviced Wholesale Notes
liquidated during any period shall be determined on the same basis as was used
in determining the liquidations of Serviced Wholesale Notes for the fiscal year
ended October 31, 2015 as set forth on page 4 of Exhibit D.

 

94



--------------------------------------------------------------------------------

SECTION 8.11. Sales and Leasebacks. The US Borrower will not, and will not
permit any of its Subsidiaries to, enter into any arrangement with any Person
providing for the leasing by the US Borrower or any of its Subsidiaries of real
or personal property that has been or is to be sold or transferred by, the US
Borrower or any of its Subsidiaries, as applicable, to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of, the US Borrower or any of
its Subsidiaries, as applicable, except in connection with Qualified
Securitization Transactions.

SECTION 8.12. Changes in Fiscal Periods. The US Borrower will not permit its
fiscal year to end on a day other than October 31 or change its method of
determining fiscal quarters.

SECTION 8.13. Use of Proceeds. No Borrower will request any Loan or Letter of
Credit, and no Borrower shall use, or shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall use, the
proceeds of any Loan or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, business or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 8.14. Sanctions. Unless any such activity is conducted in compliance
with a permit, certificate or other approval issued under, or otherwise in
compliance with, Sanctions (and/or the regulations promulgated thereunder), none
of (a) the Borrowers, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of any Borrower, any agent of
such Borrower or any Subsidiary of such Borrower that will act in any capacity
in connection with or benefit from the Facilities will, directly or indirectly,
have any dealings involving or benefitting a Sanctioned Person or Sanctioned
Country or will deal in or otherwise engage in any transaction relating to any
property or interest in property subject to prohibitions under Sanctions or
participate in any transaction that evades, avoids or attempts to violate any of
the prohibitions set forth in Sanctions or has such a purpose.

ARTICLE IX

EVENTS OF DEFAULT

If any of the following events (each, an “Event of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

95



--------------------------------------------------------------------------------

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Parent, the US Borrower, the Mexican Borrower or any of their respective
Subsidiaries in or in connection with this Agreement or any other Loan Document
or any amendment or modification thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any such other Loan Document or any amendment or
modification thereof, shall prove to have been incorrect in any material respect
when made or deemed made (for the avoidance of doubt, the representations and
warranties set forth in Section 5.04(d) and Section 5.14(a) are made or deemed
made solely on and as of the Effective Date) and, if the consequences of such
representation or warranty being incorrect shall be susceptible of remedy in all
material respects, such consequences shall not be remedied in all material
respects within ten Business Days after the Parent, the US Borrower, the Mexican
Borrower or the respective Subsidiary becomes aware or is advised that such
representation or warranty was incorrect in any material respect;

(d) the US Borrower or the Mexican Borrower, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in
Section 7.02, 7.03, or 7.09, or in Article VIII (other than
Section 8.05(a)(ix)(x)(2)); provided that any failure of the Mexican Borrower to
observe or perform any covenant, condition or agreement contained in
Section 7.02, 7.03 or 7.09 shall constitute an Event of Default solely when any
Mexican Obligations or any Investments to the Mexican Borrower pursuant to
Section 8.05(a)(iii) are outstanding and such failure shall continue unremedied
for a period of five Business Days after notice thereof from the Administrative
Agent (given at the request of any Lender) to the US Borrower;

(e) the US Borrower or, at any time when any Mexican Obligations or any
Investments to the Mexican Borrower pursuant to Section 8.05(a)(iii) are
outstanding, the Mexican Borrower, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b), or (d) of this Article) or any other Loan
Document, and such failure shall continue unremedied for a period of (i) five
Business Days in the case of Section 8.05(a)(ix)(x)(2) and (ii) thirty days
after notice thereof from the Administrative Agent (given at the request of any
Lender) to the US

Borrower in all other instances;

(f) at any time when any Mexican Obligations or any Investments to the Mexican
Borrower pursuant to Section 8.05(a)(iii) are outstanding, the Parent Guarantee
or the Guarantee contained in Article XI hereunder shall cease, for any reason,
to be in full force and effect or the Parent, the US Borrower or any Affiliate
of the Parent or the US Borrower shall so assert and such matter shall continue
unremedied for a period of ten days after notice thereof from the Administrative
Agent (given at the request of any Lender) to the Parent or the US Borrower, as
applicable;

 

96



--------------------------------------------------------------------------------

(g) any Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable and such failure shall continue
beyond the period of grace, if any, provided in the instrument or agreement
under which such Material Indebtedness was created;

(h) any event or condition occurs that (i) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) solely in the case of the
US Borrower, enables or permits (with or without the giving of notice, the lapse
of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this paragraph (h) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, concurso mercantil,
quiebra or other relief in respect of the Parent, International, any Borrower or
any of its Subsidiaries or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conciliador, síndico, conservator or similar
official for the Parent, International, any Borrower or any of its Subsidiaries
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(j) the Parent, International, any Borrower or any of its Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization, concurso mercantil, quiebra or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (j) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conciliador, síndico, conservator
or similar official for the Parent, International, any Borrower or any of its
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(k) the Parent, International, any Borrower or any of its Subsidiaries shall
become unable, admit in writing or fail generally to pay its debts as they
become due;

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the US Borrower, any of its
Subsidiaries or any combination thereof or, at any time when any Mexican
Obligations or any Investments to the Mexican Borrower pursuant to
Section 8.05(a)(iii) are outstanding, the Mexican Borrower, any of its
Subsidiaries or any combination thereof, and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the US Borrower or any of its Subsidiaries
or, at any time when any Mexican Obligations or any Investments to the Mexican
Borrower pursuant to Section 8.05(a)(iii) are outstanding, the Mexican Borrower,
any of its Subsidiaries or any combination thereof, to enforce any such
judgment;

 

97



--------------------------------------------------------------------------------

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(n) a Change in Control shall occur;

(o) International or the Parent shall fail to observe or perform any of its
obligations contained in the Parents’ Side Agreement for a period of 30 days
after notice of such failure shall have been given to the US Borrower,
International and the Parent by the Administrative Agent at the request of any
Lender, or the Parents’ Side Agreement shall fail, at any time and for any
reason, to be in full force and effect or International or the Parent shall so
assert in writing;

(p) International or the Cayman Affiliate, as applicable, shall (i) cancel or
terminate the Master Intercompany Agreement, or Article II, III or IV, (ii) fail
to make any payment payable by it to the US Borrower under the Master
Intercompany Agreement, the Tax Allocation Agreement, or the Used Truck Loan
Agreement or any Cayman Loan Agreement, within ten Business Days after such
payment is due or (iii) fail to observe or perform any of its other covenants or
obligations under the Master Intercompany Agreement, or the Used Truck Loan
Agreement or any Cayman Loan Agreement for a period of 30 days after notice of
such failure shall have been given to the US Borrower by the Administrative
Agent at the request of any Lender;

(q) either the Parent or International shall fail to pay when due, or within any
applicable grace period, any principal of or interest on its Indebtedness for
Borrowed Money which exceeds $50,000,000 in aggregate principal or face amount;

(r) any Indebtedness for Borrowed Money of either the Parent or

International which exceeds $50,000,000 in aggregate principal or face amount
shall become due prior to its stated maturity, or any event or circumstance
shall occur which permits one or more Persons other than the Parent or
International, as the case may be, to cause such Indebtedness for Borrowed Money
to become due prior to its stated maturity; or

(s) any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than in accordance with its terms), or the US Borrower
or any Affiliate of the US Borrower shall so assert, or any Lien created by any
of the Security Documents shall cease to be enforceable and of the same effect
and priority purported to be created thereby on Collateral with an aggregate
fair market value which exceeds $10,000,000, except as a result of (i) a sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents or (ii) the Trustee’s failure to maintain possession of any
stock certificate, promissory note or other instrument delivered to it under the
Security Documents;

 

98



--------------------------------------------------------------------------------

then, and in every such event relating to the US Borrower or its Subsidiaries,
the Parent or International (other than an event described in clause (i) or (j)
of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the US Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower; in the case of any event
with respect to the US Borrower or its Subsidiaries (other than the
Securitization Subsidiaries), the Parent or International described in clause
(i) or (j) of this Article, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower;
and in the case of any such event relating to the Mexican Borrower, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the US Borrower, terminate the Commitments with respect to the Mexican
Borrower and declare the Loans of the Mexican Borrower then outstanding to be
due and payable in whole or in part, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable.

ARTICLE X

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

99



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the relevant
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Lenders and the US Borrower. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless a payment or bankruptcy Event of
Default shall have occurred and be continuing) be subject to approval by the US
Borrower (which approval shall not be

 

100



--------------------------------------------------------------------------------

unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article X and of Section 12.03 shall continue to inure to its benefit.

If the Person serving as the Administrative Agent becomes a Defaulting Lender
pursuant to clause (e) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the US Borrower
and such Person, remove such Person as the Administrative Agent and, unless a
payment or bankruptcy Event of Default shall have occurred and be continuing,
with the consent of the US Borrower, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders or shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date, and the Lenders shall assume and perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. After the removed
Administrative Agent’s removal as Administrative Agent, the provisions of this
Article X and of Section 12.03 shall continue to inure to its benefit.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

The Lenders hereby irrevocably authorize the Administrative Agent, at the
direction of the Required Lenders, to credit bid (or direct the Trustee to
credit bid) all or any portion of the Secured Obligations (as defined in the
Security Agreement) (including by accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Lender is
subject, or (b) at any other sale, foreclosure or acceptance of

 

101



--------------------------------------------------------------------------------

collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the obligations owed to the Lenders shall be entitled to be, and shall
be, credit bid by the Administrative Agent (or the Trustee) at the direction of
the Required Lenders on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that shall vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) for the asset or
assets so purchased (or for the equity interests or debt instruments of the
acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid, (i) the Administrative Agent (or the
Trustee) shall be authorized to form one or more acquisition vehicles and to
assign any successful credit bid to such acquisition vehicle or vehicles,
(ii) each of the Secured Parties’ (as defined in the Security Agreement) ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Administrative Agent
(or the Trustee) shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 12.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Lenders, ratably on account of the
relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Lender or acquisition vehicle to take any
further action, and (v) to the extent that the Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
the Secured Obligations credit bid by the acquisition vehicle or otherwise),
such Secured Obligations shall automatically be reassigned to the Secured
Parties pro rata and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Secured Obligations shall automatically
be cancelled, without the need for any Lender or any acquisition vehicle to take
any further action. Notwithstanding that the ratable portion of the Secured
Obligations of each Lender are deemed assigned to the acquisition vehicle or
vehicles as set forth in clause (ii) above, each Lender shall execute such
documents and provide such information regarding the Lender (and/or any designee
of the Lender which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

102



--------------------------------------------------------------------------------

ARTICLE XI

GUARANTEE

SECTION 11.01. Guarantee. To induce the Lenders to execute and deliver this
Agreement and to make Mexican Loans, and in consideration thereof, the US
Borrower hereby unconditionally and irrevocably guarantees, as primary obligor
and joint and several co-debtor and not merely as surety, to the Administrative
Agent, the Lenders and their successors, indorsees, transferees and assigns, the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Mexican Obligations, and the US
Borrower further agrees to pay the expenses which may be paid or incurred by the
Administrative Agent or the Lenders in collecting any or all of the Mexican
Obligations and/or enforcing any rights under this Article XI or under the
Mexican Obligations in accordance with this Article XI; provided, that for
purposes of determining the obligations of any guarantor under this Agreement,
the definition of “Mexican Obligations” shall not create any guarantee by the US
Borrower of any Excluded Swap Obligations of the US Borrower. The guarantee
contained in this Article XI shall remain in full force and effect until the
Mexican Obligations are paid in full and the Commitments are terminated.
Anything herein to the contrary notwithstanding, the maximum liability of the US
Borrower under this Article XI shall in no event exceed the amount which can be
guaranteed by the US Borrower under applicable federal and state laws relating
to the insolvency of debtors.

SECTION 11.02. Waiver of Subrogation. Notwithstanding any payment or payments
made by the US Borrower in respect of the Mexican Obligations or any setoff or
application of funds of the US Borrower by the Administrative Agent or any
Lender, until payment in full of the Mexican Obligations, and the Commitments
are terminated the US Borrower shall not be entitled to be subrogated to any of
the rights of the Administrative Agent or the Lenders against the Borrowers or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Mexican Obligations,
nor shall the US Borrower seek any reimbursement from the Mexican Borrower in
respect of payments made by the US Borrower hereunder.

SECTION 11.03. Modification of Mexican Obligations. The US Borrower hereby
consents that, without the necessity of any reservation of rights against the US
Borrower and without notice to or further assent by the US Borrower (a) any
demand for payment of the Mexican Obligations made by the Administrative Agent
or any Lender may be rescinded by the Administrative Agent or such Lender, and
the Mexican Obligations continued, (b) except as otherwise provided in this
Agreement, the Mexican Obligations, or the liability of any other party upon or
for any part thereof, or any collateral security or guarantee therefor or right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, (c) except as
otherwise provided in this Agreement, this Agreement may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent or
the Lenders may deem advisable from time to time, and (d) to the extent
permitted by applicable law, any collateral security or guarantee or right of
offset at any

 

103



--------------------------------------------------------------------------------

time held by the Administrative Agent or any Lender, for the payment of the
Mexican Obligations may be sold, exchanged, waived, surrendered or released, all
without the necessity of any reservation of rights against the US Borrower and
without notice to or further assent by the US Borrower, which will remain bound
hereunder notwithstanding any such renewal, extension, modification,
acceleration, compromise, amendment, supplement, termination, sale, exchange,
waiver, surrender or release. The Administrative Agent and the Lenders shall not
have any obligation to protect, secure, perfect or insure any collateral
security document or property subject thereto at any time held as security for
the Mexican Obligations. When making any demand hereunder against the US
Borrower, the Administrative Agent or the Lenders may, but shall be under no
obligation to, make a similar demand on any other party or any other guarantor,
and any failure by the Administrative Agent or any Lender to make any such
demand or to collect any payments from any Borrower or any such other guarantor
shall not relieve the US Borrower of its obligations or liabilities hereunder
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Administrative Agent or the Lenders against the US
Borrower. For the purposes of this Section 11.03 “demand” shall include the
commencement and continuance of any legal proceedings.

SECTION 11.04. Waiver by the US Borrower. The US Borrower waives the benefits of
any and all notice of the creation, renewal, extension or accrual of the Mexican
Obligations and notice of or proof of reliance by the Administrative Agent or
the Lenders upon the guarantee contained in this Article XI or acceptance of the
guarantee contained in this Article XI, and the Mexican Obligations, and any of
them, shall conclusively be deemed to have been created, contracted, continued
or incurred in reliance upon the guarantee contained in this Article XI, and all
dealings between the US Borrower and the Administrative Agent or the Lenders
shall likewise be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Article XI. The US Borrower waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Mexican Borrower or the US Borrower with respect to
any relevant Mexican Obligations. This guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
the validity, regularity or enforceability of this Agreement or the Mexican
Obligations, including, without limitation, any collateral security or guarantee
therefor or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender and without regard to any
defense, setoff or counterclaim which may at any time be available to or be
asserted by any Borrower against the Administrative Agent or any Lender, or any
other Person, or by any other circumstance whatsoever (with or without notice to
or knowledge of the Mexican Borrower or the US Borrower) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the Mexican
Borrower for any of the Mexican Obligations, or of the US Borrower under the
guarantee contained in this Article XI in bankruptcy or in any other instance,
and the obligations and liabilities of the US Borrower hereunder shall not be
conditioned or contingent upon the pursuit by the Administrative Agent or any
Lender or any other Person at any time of any right or remedy against the
Mexican Borrower or against any other Person which may be or become liable in
respect of any Mexican Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. The guarantee
contained in this Article XI shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the US Borrower
and the successors and

 

104



--------------------------------------------------------------------------------

assigns thereof, and shall inure to the benefit of the Lenders and their
successors, indorsees, transferees and assigns, until the Mexican Obligations
shall have been satisfied in full and the Mexican Commitments have expired or
been terminated, notwithstanding that from time to time during the term of this
Agreement the Mexican Borrower may be free from any Mexican Obligations.

SECTION 11.05. Reinstatement. This guarantee shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Mexican Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the US Borrower or the
Mexican Borrower or upon or as a result of the appointment of a receiver,
intervenor, síndico or conservator of, or trustee or similar officer for, the US
Borrower, the Mexican Borrower or any substantial part of their respective
property, or otherwise, all as though such payments had not been made.

SECTION 11.06. Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
guarantor to honor all of its obligations under its guarantee or security
agreement in respect of any Swap Obligation (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 11.06 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 11.06, or otherwise under this
guarantee, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified Keepwell Provider under this Section 11.06 shall remain in full force
and effect until a discharge of guarantor obligations. Each Qualified Keepwell
Provider intends that this Section 11.06 constitute, and this Section 11.06
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other guarantor for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

ARTICLE XII

MISCELLANEOUS

SECTION 12.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by pdf, e-mail or other electronic delivery),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three Business Days after being deposited
in the mail, postage prepaid, or, in the case of electronic delivery, when
received, addressed as follows in the case of the Borrowers, the Administrative
Agent, the Issuing Bank and the Swingline Lender, and as set forth in its
Administrative Questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

105



--------------------------------------------------------------------------------

(i) if to the Borrowers:    Navistar Financial Corporation    2701 Navistar
Drive    Lisle, IL 60532    Attention: President    Email:
Bill.McMenamin@Navistar.com    Navistar Financial Corporation    2701 Navistar
Drive    Lisle, IL 60532    Attention: General Counsel    Email:   
Steven.CoveyCurt.Kramer@Navistar.com (ii) if to the Administrative Agent:   
JPMorgan Chase Bank, N.A.    500 Stanton Christiana Road    Ops Building 2, 3rd
Floor    Newark, DE 19713-2107    Attention: Dan Lougheed    Email:
dan.p.lougheed@jpmorgan.com    Telecopy: 302-634-4250 (iii) if to the Issuing
Bank:    JPMorgan Chase Bank, N.A.    10420 Highland Manor Drive, 4th Floor   
Tampa, Florida 33610-9120    Attention: Global Trade Services    Email:
gts.ib.standby@jpmchase.com    Telecopy: 813-432-5161    with a copy to:   
JPMorgan Chase Bank, N.A.    500 Stanton Christiana Road    Ops Building 2, 3rd
Floor    Newark, DE 19713-2107    Attention: Dan Lougheed    Email:
dan.p.lougheed@jpmorgan.com    Telecopy: 302-634-4250 (iv) if to the Swingline
Lender:    JPMorgan Chase Bank, N.A.    500 Stanton Christiana Road    Ops
Building 2, 3rd Floor    Newark, DE 19713-2107    Attention: Dan Lougheed   
Email: dan.p.lougheed@jpmorgan.com    Telecopy: 302-634-4250

(b) The Administrative Agent and the Lenders are authorized to rely on
instructions received by telephone from Persons they believe in good faith to be
authorized to give such instructions hereunder. Neither the Administrative Agent
nor any Lender shall incur any liability to any Borrower or any other Person as
a result of any act or omission by it in accordance with such instructions.

 

106



--------------------------------------------------------------------------------

SECTION 12.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement, any other Loan Document nor any provision thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
(including a Defaulting Lender) without the written consent of such Lender,
(ii) forgive the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender (including a Defaulting Lender) affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including a Defaulting Lender) affected thereby, (iv) change
Section 4.13(a), (b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section, Section 4.15(b) or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vi) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility, (vii) release the US
Borrower from its Guarantee obligations set forth in Article XI or the Parent
from its obligations under the Parent Guarantee, or modify Section 12.19 in a
manner adverse to the Lenders, in each case without the written consent of each
Lender, (viii) release all or substantially all of the assets of the US Borrower
subject to the Liens granted pursuant to the Security Documents (other than as
permitted under Section 12.19), without the written consent of each Lender,
(ix) amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be or (x) amend or modify Section 4.15 without
the prior written consent of the Administrative Agent, the Issuing Lender and
the Swingline Lender.

 

107



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing in this Section 12.03, the US Borrower may
enter into any additional or increased US Revolving Commitments, the New Term
Loan Commitments or New TLB Commitments in accordance with Section 4.16 or any
Extension in accordance with Section 4.17, and to amend any other Loan Documents
as may be appropriate in connection therewith, and such additional or increased
US Revolving Commitments, New Loan Commitments, New TLB Commitments or
Extension, as applicable, shall be effective to amend the terms of this
Agreement and the other applicable Loan Documents, in each case without any
further action or consent of any other party to the Loan Documents (other than
action or consent required under Section 4.16 or Section 4.17, as applicable).

SECTION 12.03. Expenses; Indemnity; Damage Waiver. (a) Each Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and the Joint Lead Arrangers, including the reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of one firm of counsel for the Administrative Agent, the
Issuing Bank and the Lenders in each relevant jurisdiction, subject to
conflicts, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
in connection with any workout, restructuring or negotiations in respect
thereof. For the avoidance of doubt, each Borrower shall pay its own
out-of-pocket expenses hereunder.

(b) Each Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses have resulted from the gross negligence or
willful misconduct of such Indemnitee as determined by a final non-appealable
judgment of a court of competent jurisdiction.

 

108



--------------------------------------------------------------------------------

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender (or
their respective Related Parties) under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Issuing
Bank or the Swingline Lender (or their respective Related Parties), as the case
may be, such Lender’s Aggregate Exposure Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date); provided that such indemnity shall not be available to the extent
that such losses, claims, damages, liabilities or related expenses have resulted
from the gross negligence or willful misconduct of the Administrative Agent, the
Issuing Bank or the Swingline Lender (or their respective Related Parties) as
determined by a final non-appealable judgment of a court of competent
jurisdiction.

(d) To the extent permitted by applicable law, each Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof or any act or
omission or event in connection therewith, and Borrower hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

(f) No Borrower shall indemnify any Person for any claim whatsoever against any
Securitization Subsidiary.

SECTION 12.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that each Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by such Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

109



--------------------------------------------------------------------------------

(b) Any Lender may assign to one or more assignees (other than a natural person)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its US Commitment and the US Loans at the time owing to it
or, if applicable, all or a portion of its Mexican Commitment and the Mexican
Loans at the time owing to it, which assignments may be made on a non pro rata
basis); provided that (i) each Borrower (except (x) in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund (as defined below);
(y) when a payment or bankruptcy Event of Default has occurred and is continuing
and (z) in the case of an assignment of a Term Loan, the US Borrower only), the
Administrative Agent (except in the case of an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund), and, in the case of an
assignment of all or a portion of a US Revolving Commitment or any Lender’s
obligations in respect of its LC Exposure or Swingline Exposure, the Issuing
Bank and the Swingline Lender must give their prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed);
provided further that, the relevant Borrower shall be deemed to have consented
to any such assignment unless such Borrower shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof, (ii) except in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, if any US Lender assigns a part of
its rights and obligations under this Agreement in respect of its US Revolving
Loans and/or US Revolving Commitment to an assignee, such US Lender shall assign
proportionate interests in (A) its participations in the Letters of Credit and
other rights and obligations hereunder in respect of the Letters of Credit,
(B) its participations in the Swingline Loans and other rights and obligations
hereunder in respect of the Swingline Loans and (C) its Mexican Revolving Loans
and Mexican Commitment to such assignee (provided, that with the consent of the
US Borrower and the Administrative Agent, a US Lender may assign portions of its
US Revolving Commitment without assigning a proportionate share of its Mexican
Commitment if either (x) such proportionate share of such Mexican Commitment
shall be assumed by another Lender or (y) if the US Borrower so agrees, such
proportionate share of such Mexican Commitment shall be terminated), (iii)
except in the case of an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, in the case of the
Term Loans, $1,000,000) unless the applicable Borrower and the Administrative
Agent otherwise consent (each such consent not to be unreasonably withheld or
delayed), (iv) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, (v) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 (except in the case of an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund), and (vi) the assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Upon acceptance and recording pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have (in addition to any such rights and obligations theretofore held by it) the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and

 

110



--------------------------------------------------------------------------------

obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Section 4.10, Section 4.11,
Section 4.12 and Section 12.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

For the purposes of this Section 12.04, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(c) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. This paragraph shall
be construed so that the Loans or other obligations under this Agreement are at
all times maintained in “registered form” within the meaning of United States
Treasury Regulations Sections 5f.103-1(c) and 1.871-14(c).

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or

 

111



--------------------------------------------------------------------------------

instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 12.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Section 4.10, Section 4.11, and Section 4.12 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments or its other obligations under any
Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in “registered form”
under Section 5f.103-1(c) or Section 1.871-14(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. This paragraph
shall be construed so that the Loans or other obligations under this Agreement
are at all times maintained in “registered form” within the meaning of United
States Treasury Regulations Sections 5f.103-1(c) and 1.871-14(c).

(f) A Participant shall not be entitled to receive any greater payment under
Section 4.10 or Section 4.12 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.12 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Sections
4.12(d) and 4.12(e) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the US Borrower
or the Mexican Borrower, as the case may be, all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the US Borrower or
the Mexican Borrower, as the case may be, pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all

 

112



--------------------------------------------------------------------------------

or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the US Commitment or the Mexican Commitment, as the case may be,
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender). In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof. In addition, notwithstanding anything to the
contrary in this Section 12.04(h), any SPC may (A) with notice to, but without
the prior written consent of, the Borrowers and the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender, or with the prior written consent
of the Borrowers and the Administrative Agent (which consent shall not be
unreasonably withheld) to any financial institutions providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans, and (B) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC; provided that non-public information with respect to any Borrower may be
disclosed only with such Borrower’s consent which will not be unreasonably
withheld. This paragraph (h) may not be amended without the written consent of
any SPC with Loans outstanding at the time of such proposed amendment.

SECTION 12.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 4.10, Section 4.11, Section 4.12 and
Section 12.03 and Article X shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 12.06. Counterparts; Integration; Amendment and Restatement. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of

 

113



--------------------------------------------------------------------------------

this Agreement by electronic delivery shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. On the Effective Date, the
Existing Credit Agreement shall be amended, restated, superseded and replaced in
its entirety. The parties hereto acknowledge and agree that (i) this Agreement
and the other Loan Documents executed and delivered in connection herewith do
not constitute a novation, payment and reborrowing, or termination of the
“Mexican Obligations” (as defined in the Existing Credit Agreement) or the “US
Obligations” (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement as in effect prior to the Effective Date; (ii) such “Mexican
Obligations” and “US Obligations” are in all respects continuing with only the
terms thereof being modified as provided in this Agreement; and (iii) the Liens
as granted under the Collateral Documents securing payment of such “Mexican
Obligations” and “US Obligations” are in all respects continuing and in full
force and effect and secure the payment of the Mexican Obligations (as defined
in this Agreement) and the US Obligations (as defined in this Agreement) and are
hereby fully ratified and affirmed. Without limitation of the foregoing, the US
Borrower hereby fully and unconditionally ratifies and affirms all Security
Documents to which it is a party and agrees that all collateral granted
thereunder shall from and after the date hereof secure all Mexican Obligations
and US Obligations hereunder.

SECTION 12.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 12.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final but excluding
deposits designated to payroll accounts, any trust accounts or any accounts
related to any Qualified Securitization Transaction) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of any Borrower against any of and all the obligations of such Borrower
now or hereafter existing under this Agreement held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have; provided, that to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set off with respect to, any guarantor
shall be applied to any Excluded Swap Obligations of such guarantor.

SECTION 12.09. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

114



--------------------------------------------------------------------------------

SECTION 12.10. Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York in the Borough of Manhattan, City of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof and to the courts of its own corporate domicile in respect of any
actions brought against it as a defendant in any action or proceeding arising
out of this Agreement;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection (including any objection based on place of residence or
domicile) that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the US Borrower (in the
case of the Mexican Borrower, as the Mexican Borrower’s agent for service of
process) or to any other party at its address set forth in Section 12.01 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

SECTION 12.11. Acknowledgments. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship, and with respect to the Lenders only, any advisory or agency
relationship, with or duty to any Borrower arising out of or in connection with
this Agreement,

(c) the relationship between the Administrative Agent and Lenders, on one hand,
and each Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor;

(d) the Administrative Agent and each Lender may have interests that conflict
with those of the Borrower; and

 

115



--------------------------------------------------------------------------------

(e) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Borrowers and
the Lenders.

SECTION 12.12. WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT
AND EACH OF THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 12.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 12.14. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors involved with this financing (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the administration of the facilities and the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the relevant Borrower, (h) subject to an agreement containing provisions at
least as restrictive as those of this Section, to direct or indirect
counterparties in connection with swaps or derivatives, (i) to ratings agencies,
(j) subject to an agreement containing provisions at least as restrictive as
those of this Section, to market data collectors or (k) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
relevant Borrower. For the purposes of this Section, “Information” means all
information received from such Borrower relating to such Borrower or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by such Borrower; provided that, in the case of information
received from such Borrower after the date hereof, such information is
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

116



--------------------------------------------------------------------------------

SECTION 12.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 12.16. Waiver of Immunities. To the extent permitted by applicable law,
if any Borrower has or hereafter may acquire any immunity (sovereign or
otherwise) from any legal action, suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) with respect to itself or any of its
property, such Borrower hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of its obligations under this Agreement. Each
Borrower agrees that the waivers set forth above shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States of America and are intended to be irrevocable and not subject to
withdrawal for purposes of such Act.

SECTION 12.17. Judgment Currency. The obligation of the Borrowers hereunder to
make payments in Dollars shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than Dollars except to the extent to which such tender or recovery shall
result in the effective receipt by the Lenders of the full amount of Dollars
expressed to be payable hereunder, and the Borrowers shall indemnify the Lenders
(as an alternative or additional cause of action) for the amount (if any) by
which such effective receipt shall fall short of the full amount of Dollars
expressed to be payable hereunder and such obligation to indemnify shall not be
affected by judgment being obtained for any other sums due hereunder.

SECTION 12.18. Loan Equalization; Loan Conversion. (a) On any Equalization Date
each US Lender severally, unconditionally and irrevocably agrees that it shall
purchase a participating interest in the Mexican Revolving Loans of each Mexican
Lender that have not been assumed by the US Borrower pursuant to clause
(c) below to the extent necessary to cause the Revolving Credit Exposure
Percentage of each US Lender, after giving effect to such purchase and sale of
participating interests, to equal its US Funding Revolving Commitment Percentage
(calculated immediately prior to the termination or expiration of the US

Commitments). Each US Lender will immediately transfer to the Administrative
Agent, in immediately available funds, the amounts of its participation(s), and
the proceeds of such participation(s) shall be distributed by the Administrative
Agent to each Lender from which a participating interest is being purchased in
the amount(s) provided for in the preceding sentence. Notwithstanding the
foregoing, Export Development Canada (“EDC”) shall not be required to purchase a
participating interest in any Mexican Revolving Loans, and in lieu of EDC’s
purchase of such participating interest, (i) JPMorgan Chase Bank, N.A.
(“JPMorgan

 

117



--------------------------------------------------------------------------------

Chase Bank”) will purchase the participating interest that would, but for this
sentence, be required to be purchased by EDC, and (ii) simultaneously therewith,
EDC will purchase from JPMorgan Chase Bank a participating interest in the US
Revolving Loans of JPMorgan Chase Bank in an amount equal to the amount of the
participating interest purchased by JPMorgan Chase Bank in Mexican Revolving
Loans pursuant to clause (i) of this sentence.

(b) To the extent any Taxes are required to be withheld from any amounts payable
by a Lender (the “First Lender”) to another Lender (the “Other Lender”) in
connection with its participating interest in any Mexican Revolving Loan
resulting from the application of Section 12.18(a), each Borrower, with respect
to the relevant Loans made to it, shall be required to pay increased amounts to
the Other Lender receiving such payments from the First Lender to the same
extent they would be required under Section 4.12 if such Borrower were making
payments with respect to the participating interest directly to the Other
Lender. For purposes of receipt by any Other Lender of payments pursuant to this
Section 12.18(b), such Other Lender shall not be required to comply with the
requirements of Section 4.12(c).

(c) If an Event of Default or a Mexican Change in Control has occurred and is
continuing, upon the notice of any Mexican Lender to the Borrowers, the US
Borrower (through the guarantee contained in Section 11) shall automatically be
deemed to have assumed the Mexican Revolving Loans of such Mexican Lender
outstanding on such date.

SECTION 12.19. Release of Liens. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 12.02) to take
any action requested by the US Borrower having the effect of releasing any
assets from the Liens granted pursuant to the Security Documents (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 12.02 or
(ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Commitments have expired or been terminated, the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, all LC Disbursements shall have been reimbursed and no
Letters of Credit shall be outstanding, the assets subject to the Liens granted
pursuant to the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and the US Borrower under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

SECTION 12.20. Intercompany Security Agreements. Notwithstanding anything to the
contrary contained in the intercompany security agreements between the US
Borrower as secured party and certain of its Subsidiaries as pledgors, the
parties thereto may amend, waive, modify, restate, discharge or terminate such
intercompany security agreements without the consent of the Administrative Agent
and the Lenders so long as after giving effect to any such amendment, waiver,
modification, restatement, discharge or termination, no Event of Default shall
have occurred and be continuing.

 

118



--------------------------------------------------------------------------------

SECTION 12.21. Blocked Account. (a) The US Borrower hereby grants to the
Administrative Agent, for the ratable benefit of the Lenders, a security
interest in the Blocked Account, as collateral security for the prompt and
complete payment and performance when due of the US Obligations. The
Administrative Agent shall have all rights and remedies of a secured party with
respect to such collateral security under the Uniform Commercial Code.

(b) The US Borrower shall have no right to issue instructions or have any other
right or ability to access or withdraw or transfer funds from the Blocked
Account without the prior written consent of the Administrative Agent, which
consent shall be given if the US Borrower has delivered a certificate,
substantially in the form of Exhibit K, certifying that the following conditions
have been met: (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the US Borrower represents and warrants that such funds shall
be utilized (A) for normal operating expenses of the US Borrower and its
Subsidiaries consistent with the US Borrower’s and its Subsidiaries’ past
business practices, (B) to purchase receivables in the normal course of business
or (C) to make payments of permitted dividends and permitted hereunder under
this Agreement consistent with the US Borrower’s past business practices and
(iii) the Cash Balance shall be less than $75,000,000.

(c) The Blocked Account Agreement may not be terminated without the consent of
the Administrative Agent and the Required Lenders.

SECTION 12.22. USA PATRIOT Act. Each Lender to which the Patriot Act applies
hereby notifies each Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it
may be required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender to identify each Borrower in
accordance with said Act.

SECTION 12.23. Consents under the Security Agreement. The Lenders executing this
Agreement (and constituting Required Lenders under the Existing Credit
Agreement) hereby consent to the execution and delivery by the US Borrower and
the Trustee of the Security Agreement, substantially in the form of Exhibit H,
to be dated the date hereof.

SECTION 12.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

119



--------------------------------------------------------------------------------

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.

 

NAVISTAR FINANCIAL CORPORATION By  

 

Name:   Anthony Aiello Title:   Vice President and Treasurer NAVISTAR FINANCIAL,
S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO MULTIPLE, ENTIDAD REGULADA By  

 

Name:   José de Jesús Lechuga Corvacho Title:   Attorney In Fact

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

By  

 

Name:   Richard W. Duker Title:   Managing Director

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Syndication Agent and a Lender

By  

 

Name:   Title:  

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

 

as a Lender By  

 

Name:   Title:  

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

 

as an Exiting Lender By  

 

Name:   Title:  

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

EXHIBIT B

Schedule 2.01

Commitments/Loans

 

Investor

   US Revolving
Commitment      US Extended
Revolving
Commitment      Mexican
Commitment      Mexican Extended
Commitment      2011 Extended
Maturity Date
Term Loans      Total
Commitments/
Loans  

JPMorgan Chase Bank, N.A.

     0.00        59,523,809.54        0.00        10,625,000.00       
22,530,357.13        82,054,166.67  

Citibank, N.A.

     0.00        54,723,809.52        0.00        21,375,000.00        0.00     
  54,723,809.52  

Goldman Sachs Lending Partners LLC

     0.00        50,000,000.00        0.00        21,250,000.00       
5,611,889.70        55,611,889.70  

BK of America, N.A.

     0.00        49,951,569.01        0.00        10,625,000.00       
23,564,652.70        73,516,221.71  

Banc of America Credit Product*

     5,476,190.48        0.00        0.00        0.00        12,736,761.27     
  18,212,951.75  

Deutsche Bank AG New York Branch

     0.00        35,000,000.00        0.00        0.00        11,232,142.87     
  46,232,142.87  

Export Development Canada

     0.00        20,000,000.00        0.00        16,625,000.00        0.00     
  20,000,000.00     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total

     5,476,190.48        269,199,188.07        0.00        80,500,000.00       
75,675,803.67        350,351,182.22     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 